(CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Index Identification Capital Stock Breakdown 1 Individual Financial Statements Balance Sheet Assets 2 Balance Sheet Liabilities 3 Statement of Income 5 Statement of Comprehensive Income 6 Statement of Cash Flows 7 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2017 to 06/30/2017 8 Statement of Changes in Shareholders' Equity - from 01/01/2016 to 06/30/2016 9 Statement of Added Value 10 Consolidated Financial Statements Balance Sheet Assets 11 Balance Sheet Liabilities 12 Statement of Income 13 Statement of Comprehensive Income 14 Statement of Cash Flows 15 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2017 to 06/30/2017 16 Statement of Changes in Shareholders' Equity - from 01/01/2016 to 06/30/2016 17 Statement of Added Value 18 Management Report 19 Explanatory Notes 52 Breakdown of the Capital by Owner 129 Declarations and Opinion Independent Auditors' Report on Review of Quartely Financial Information 130 Opinion of the Audit Commitee 132 Statement of Executive Board on the Quartely Financial Information and Independent Auditor's Report on Review of Interim Financial Information 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Identification / Capital Stock Breakdown Number of shares Current Quarter (Units) 06.30.17 Paid-in Capital Common 812,473,246 Preferred - Total 812,473,246 Treasury Shares Common 13,468,001 Preferred - Total 13,468,001 1 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Individual FS /Balance Sheet Assets (in thousands of Brazilian Reais) Account Code Account Description Current Quarter Previous Year 1 Total Assets 42,685,509 43,286,755 1.01 Current Assets 19,635,379 19,063,769 1.01.01 Cash and Cash Equivalents 5,196,235 3,856,505 1.01.02 Marketable Securities 299,945 309,169 1.01.02.01 Financial Investments Evaluated at Fair Value 215,200 228,969 1.01.02.01.01 Held for Trading 215,200 228,969 1.01.02.02 Marketable Securities Evaluated at Amortized Cost 84,745 80,200 1.01.02.02.01 Held to Maturity 84,745 80,200 1.01.03 Trade Accounts Receivable 8,639,025 8,547,628 1.01.03.01 Trade Accounts Receivable 8,496,308 8,398,647 1.01.03.02 Other Receivables 142,717 148,981 1.01.04 Inventories 2,580,896 2,938,568 1.01.05 Biological Assets 1,391,259 1,617,747 1.01.06 Recoverable Taxes 905,025 1,015,610 1.01.06.01 Current Recoverable Taxes 905,025 1,015,610 1.01.06.01.01 Income and social contribution tax (IR/CS) 339,203 341,737 1.01.06.01.02 Recoverable Taxes 565,822 673,873 1.01.08 Other Current Assets 622,994 778,542 1.01.08.01 Non-current Assets Held for Sale 37,120 23,971 1.01.08.01.01 Noncurrent Assets for Sale 37,120 23,971 1.01.08.03 Other 585,874 754,571 1.01.08.03.01 Interest on Shareholders' Equity Receivable 9,420 16,868 1.01.08.03.02 Derivatives 62,055 197,915 1.01.08.03.04 Accounts Receivable from Disposal of Equity Interest 47,930 45,267 1.01.08.03.06 Restricted Cash 129,791 128,110 1.01.08.03.10 Other 336,678 366,411 1.02 Non-current Assets 23,050,130 24,222,986 1.02.01 Non-current Assets 5,501,481 5,046,633 1.02.01.01 Financial Investments Evaluated at Fair Value 320,060 329,876 1.02.01.01.02 Available for Sale 320,060 329,876 1.02.01.03 Trade Accounts Receivable 143,027 196,624 1.02.01.03.01 Trade Accounts Receivable 13,898 10,587 1.02.01.03.02 Other Receivables 129,129 186,037 1.02.01.05 Biological Assets 783,552 891,554 1.02.01.06 Deferred Taxes 1,410,707 740,300 1.02.01.06.01 Deferred Income Tax and Social Contribution 1,410,707 740,300 1.02.01.08 Receivables from Related Parties - 97,773 1.02.01.08.04 Receivables from Other Related Parties - 97,773 1.02.01.09 Other Non-current Assets 2,844,135 2,790,506 1.02.01.09.03 Judicial Deposits 738,605 724,767 1.02.01.09.05 Income and social contribution tax (IR/CS) 41,581 25,530 1.02.01.09.06 Recoverable Taxes 1,699,745 1,629,432 1.02.01.09.07 Provision for losses (173,682) (159,736) 1.02.01.09.09 Accounts Receivable from Disposal of Equity Interest 4,247 28,897 1.02.01.09.10 Restricted Cash 439,511 427,557 1.02.01.09.11 Other 94,128 114,059 1.02.02 Investments 5,212,145 5,033,824 1.02.02.01 Investments 5,212,145 5,033,824 1.02.02.01.01 Equity in Associates 20,578 6,343 1.02.02.01.02 Interest on Wholly-owned Subsidiaries 5,190,460 5,026,374 1.02.02.01.04 Other 1,107 1,107 1.02.03 Property, Plant and Equipment, Net 9,381,223 10,690,784 1.02.03.01 Property, Plant and Equipment in Operation 8,688,134 9,763,961 1.02.03.02 Property, Plant and Equipment Leased 227,194 173,544 1.02.03.03 Property, Plant and Equipment in Progress 465,895 753,279 1.02.04 Intangible 2,955,281 3,451,745 1.02.04.01 Intangible 2,955,281 3,451,745 1.02.04.01.02 Software 181,537 143,693 1.02.04.01.03 Trademarks 1,173,000 1,173,000 1.02.04.01.04 Goodwill 1,542,929 2,096,587 1.02.04.01.05 Software Leased 33,375 15,209 1.02.04.01.06 Other 24,440 23,256 2 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Individual FS /Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Code Account Description Current Quarter Previous Year 2 Total Liabilities 42,685,509 43,286,755 2.01 Current Liabilities 13,727,943 15,177,631 2.01.01 Social and Labor Obligations 186,042 203,335 2.01.01.01 Social Obligations 113,425 115,446 2.01.01.02 Labor Obligations 72,617 87,889 2.01.02 Trade Accounts Payable 4,736,903 6,094,303 2.01.02.01 Domestic Suppliers 4,059,075 5,122,041 2.01.02.01.01 Domestic Suppliers 3,710,606 4,114,966 2.01.02.01.02 Supply Chain Finance 348,469 1,007,075 2.01.02.02 Foreign Suppliers 677,828 972,262 2.01.02.02.01 Foreign Suppliers 505,274 643,755 2.01.02.02.02 Supply Chain Finance 172,554 328,507 2.01.03 Tax Obligations 192,954 204,516 2.01.03.01 Federal Tax Obligations 27,547 42,517 2.01.03.01.02 Other Federal 27,547 42,517 2.01.03.02 State Tax Obligations 163,217 159,215 2.01.03.03 Municipal Tax Obligations 2,190 2,784 2.01.04 Short Term Debts 2,682,243 2,566,425 2.01.04.01 Short Term Debts 2,682,243 2,566,425 2.01.04.01.01 Local Currency 2,231,957 1,987,925 2.01.04.01.02 Foreign Currency 450,286 578,500 2.01.05 Other Obligations 5,189,012 5,481,123 2.01.05.01 Advances from related parties 4,733,205 4,721,680 2.01.05.01.04 Advances from related parties 4,733,205 4,721,680 2.01.05.02 Other 455,807 759,443 2.01.05.02.01 Dividends and Interest on Shareholders' Equity Payable 2,029 2,307 2.01.05.02.04 Derivatives 206,581 506,712 2.01.05.02.08 Other Obligations 247,197 250,424 2.01.06 Provisions 740,789 627,929 2.01.06.01 Tax, Social Security, Labor and Civil Risk Provisions 321,286 271,710 2.01.06.01.01 Tax Risk Provisions 40,609 43,824 2.01.06.01.02 Social Security and Labor Risk Provisions 229,800 196,304 2.01.06.01.04 Civil Risk Provisions 50,877 31,582 2.01.06.02 Other Provisons 419,503 356,219 2.01.06.02.04 Vacations & Christmas Bonuses Provisions 347,163 279,512 2.01.06.02.05 Employee Benefits Provisions 72,340 76,707 2.02 Non-current Liabilities 17,595,617 16,269,146 2.02.01 Long-term Debt 14,403,135 13,368,668 2.02.01.01 Long-term Debt 14,403,135 13,368,668 2.02.01.01.01 Local Currency 7,488,165 6,655,730 2.02.01.01.02 Foreign Currency 6,914,970 6,712,938 2.02.02 Other Obligations 1,750,658 1,614,587 2.02.02.01 Liabilities with Related Parties 888,309 1,013,103 2.02.02.01.04 Advances from Related Parties and Other Liabilities 888,309 1,013,103 2.02.02.02 Other 862,349 601,484 2.02.02.02.06 Other Obligations 862,349 601,484 2.02.04 Provisions 1,441,824 1,285,891 2.02.04.01 Tax, Social Security, Labor and Civil Risk Provisions 1,184,943 1,032,507 2.02.04.01.01 Tax Risk Provisions 218,857 212,637 2.02.04.01.02 Social Security and Labor Risk Provisions 282,101 238,093 2.02.04.01.04 Civil Risk Provision 189,671 85,743 2.02.04.01.05 Contingent Liability 494,314 496,034 2.02.04.02 Other Provisons 256,881 253,384 2.02.04.02.04 Employee Benefits Provisions 256,881 253,384 3 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Individual FS /Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Code Account Description Current Quarter Previous Year 2.03 Shareholders' Equity 11,361,949 11,839,978 2.03.01 Paid-in Capital 12,460,471 12,460,471 2.03.01.01 Paid-in Capital 12,553,418 12,553,418 2.03.01.02 Cost of Shares Issuance (92,947) (92,947) 2.03.02 Capital Reserves (690,314) (680,850) 2.03.02.01 Goodwill on the Shares Issuance 166,192 166,192 2.03.02.04 Granted Options 257,975 236,208 2.03.02.05 Treasury Shares (721,856) (721,856) 2.03.02.07 Gain on Disposal of Shares (73,094) 2.03.02.08 Goodwill on Acquisition of Non-Controlling Entities (47,417) 2.03.02.09 Acquisition of Non-Controlling Entities (240,883) 2.03.04 Profit Reserves 1,350,675 1,350,675 2.03.04.01 Legal Reserves 540,177 540,177 2.03.04.02 Statutory Reserves 170,756 170,756 2.03.04.07 Tax Incentives Reserve 639,742 639,742 2.03.05 Accumulated Earnings (Losses) (448,745) - 2.03.08 Other Comprehensive Income (1,310,138) (1,290,318) 2.03.08.01 Derivative Financial Intruments (649,310) (575,861) 2.03.08.02 Financial Instruments (Available for Sale) (25,998) 2.03.08.03 Cumulative Translation Adjustments of Foreign Currency (693,835) 2.03.08.04 Actuarial Losses 13,930 5,376 4 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Individual FS / Statement of income (in thousands of Brazilian Reais) Account Code Account Description Current Quarter 04.01.17 to 06.30.17 Accumulated Current Year 01.01.17 to 06.30.17 Previous Quarter 04.01.16 to 06.30.16 Accumulated Previous Year 01.01.16 to 06.30.16 3.01 Net Sales 5,998,564 12,651,105 7,315,165 13,930,157 3.02 Cost of Goods Sold (4,858,744) (10,274,956) (5,564,824) (10,726,669) 3.03 Gross Profit 1,139,820 2,376,149 1,750,341 3,203,488 3.04 Operating (Expenses) Income (784,205) (2,043,656) (2,018,502) (3,327,361) 3.04.01 Selling (716,380) (1,465,585) (916,176) (1,829,039) 3.04.02 General and Administrative (63,793) (119,249) (75,306) (144,119) 3.04.04 Other Operating Income 23,166 81,797 25,680 69,580 3.04.05 Other Operating Expenses (265,518) (491,703) (103,254) (180,937) 3.04.06 Income from Associates and Joint Ventures 238,320 (48,916) (949,446) (1,242,846) 3.05 Income Before Financial and Tax Results 355,615 332,493 (268,161) (123,873) 3.06 Financial Results (910,091) (1,229,252) 285,022 178,852 3.06.01 Financial Income (32,221) 345,408 1,257,385 2,256,553 3.06.02 Financial Expenses (877,870) (1,574,660) (972,363) (2,077,701) 3.07 Income Before Taxes (554,476) (896,759) 16,861 54,979 3.08 Income and Social Contribution 387,165 448,014 13,745 14,689 3.08.01 Current 18,192 (16,051) (151,429) (243,891) 3.08.02 Deferred 368,973 464,065 165,174 258,580 3.09 Net Income from Continued Operations (448,745) 30,606 69,668 3.11 Net Income (167,311) (448,745) 30,606 69,668 3.99 Earnings per Share - (Brazilian Reais/Share) 3.99.01 Earnings per Share - Basic 3.99.01.01 ON (0.20940) (0.56163) 0.03803 0.08656 3.99.02 Earning per Share - Diluted 3.99.02.01 ON (0.20940) (0.56163) 0.03803 0.08656 5 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Individual FS / Statement of Comprehensive Income (in thousands of Brazilian Reais) Account Code Account Description Current Quarter 04.01.17 to 06.30.17 Accumulated Current Year 01.01.17 to 06.30.17 Previous Quarter 04.01.16 to 06.30.16 Accumulated Previous Year 01.01.16 to 06.30.16 4.01 Net Income (167,311) (448,745) 30,606 69,668 4.02 Other Comprehensive Income 7,049 (19,820) (92,738) 113,808 4.02.01 Gains (Losses) in Foreign Currency Translation Adjustments 89,298 56,120 (360,601) (655,307) 4.02.02 Unrealized Gains (Losses) in Available for Sale Marketable Securities 52,842 (10,746) (55,715) (104,598) 4.02.03 Taxes on Unrealized Gains (Losses) on Investments on Available for Sale Marketable Securities (299) 21,016 40,012 4.02.04 Unrealized Gains (Losses) on Cash Flow Hedge (105,141) 451,813 1,250,347 4.02.05 Taxes on Unrealized Gains (Losses) on Cash Flow Hedge 63,046 31,692 (153,015) (424,179) 4.02.06 Actuarial Gains (Losses) on Pension and Post-employment Plans 6,443 13,052 5,705 11,415 4.02.07 Taxes on Realized Gains (Losses) on Pension Post-employment Plans (4,498) (1,941) (3,882) 4.03 Comprehensive Income (160,262) (468,565) (62,132) 183,476 6 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Individual FS / Statement ofCash Flow (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01.01.17 to 06.30.17 Accumulated Previous Year 01.01.16 to 06.30.16 6.01 Net Cash Provided by Operating Activities (161,843) 6.01.01 Cash from Operations 854,611 (75,587) 6.01.01.01 Net Income (Loss) for the Period 69,668 6.01.01.03 Depreciation and Amortization 354,344 365,749 6.01.01.04 Depreciation and Depletion of Biological Assets 311,544 307,361 6.01.01.05 Results on Disposals of Property, Plant and Equipments 9,885 6.01.01.08 Deferred Income Tax (464,065) (258,580) 6.01.01.09 Provision for Tax, Civil and Labor Risks 215,522 133,971 6.01.01.10 Interest and Exchange Rate Variations 766,022 (1,910,224) 6.01.01.11 Equity Pick-Up 48,916 1,242,846 6.01.01.17 Others 79,626 (36,263) 6.01.02 Changes in Operating Assets and Liabilities (86,256) 6.01.02.01 Trade Accounts Receivable (194,979) (1,007,083) 6.01.02.02 Inventories 36,641 (347,892) 6.01.02.03 Trade Accounts Payable (469,105) 474,462 6.01.02.04 Supply Chain Finance (814,559) (430,968) 6.01.02.05 Payment of Tax, Civil and Labor Risks Provisions (129,136) 6.01.02.06 Others Operatins Assets and Liabilities 327,840 1,058,244 6.01.02.07 Investment in Held for Trading Securities - (198,662) 6.01.02.08 Redemption of Held for Trading Securities 25,115 118,088 6.01.02.11 Fair value for for Assets and Liabilities 1,074,411 6.01.02.12 Payment of Interest (573,468) (414,215) 6.01.02.14 Interest on Shareholders' Equity Received 7,448 11,618 6.01.02.15 Biological assets - Current 65,375 (295,123) 6.01.02.16 Interest received 210,470 - 6.02 Net Cash Provided by Investing Activities (1,240,810) 6.02.04 Redemptions of Available for Sale 15,011 - 6.02.05 Redemptions of Restricted Cash (Investments) (38,070) 6.02.06 Additions to Property, Plant and Equipment (845,005) 6.02.07 Receivable from Disposals of Property, Plant and Equipment 79,958 57,224 6.02.09 Additions to Intangible (44,501) (48,155) 6.02.10 Additions to Biological Assets - Non-current (366,174) 6.02.11 Investments in Associates and Joint Venturies (630) 6.02.12 Business Combination, net of cash - 6.02.13 Net Cash Transferred to Subsidiaries - 6.02.17 Advance for Future Capital Increase - 6.03 Net Cash Provided by Financing Activities 3,371,886 2,485,843 6.03.01 Proceeds from Debt Issuance 4,976,628 4,752,040 6.03.02 Payment of Debt (1,604,742) (1,064,363) 6.03.03 Interest on Shareholders' Equity and Dividends Paid - (663,051) 6.03.06 Treasury Shares Acquisition - (543,258) 6.03.07 Treasury Shares Disposal - 4,475 6.04 Exchange Rate Variation on Cash and Cash Equivalents 73,060 (1,240) 6.05 Increase (Decrease) in Cash and Cash Equivalents 1,339,730 1,081,950 6.05.01 At the Beginning of the Period 3,856,505 845,085 6.05.02 At the End of the Period 5,196,235 1,927,035 7 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Individual FS / Statement of Changes in Shareholders’ Equity for the Period from 01/01/2017 to 06/30/2017 (in thousands of Brazilian Reais) Account Code Account Description Capital Stock Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings Other Comprehensive Income Shareholders' Equity 5.01 Balance at January 1, 2017 12,460,471 (680,850) 1,350,675 - (1,290,318) 11,839,978 5.03 Opening Balance Adjusted 12,460,471 (680,850) 1,350,675 - (1,290,318) 11,839,978 5.04 Share-based Payments - (9,464) - - - (9,464) 5.04.03 Options Granted - 21,767 - - - 21,767 5.04.11 Options Canceled - (14,674) - - - (14,674) 5.04.12 Acquisition of Non-Controlling Entities - (16,557) - - - (16,557) 5.04.13 Participation of Non-Controlling Shareholders' - 5.05 Total Comprehensive Income - - - (448,745) (19,820) (468,565) 5.05.01 Net Income for the Period - - - (448,745) - (448,745) 5.05.02 Other Comprehensive Income - (19,820) (19,820) 5.05.02.01 Financial Instruments Adjustments - (105,141) (105,141) 5.05.02.02 Tax on Financial Instruments Adjustments - 31,692 31,692 5.05.02.06 Unrealized Loss in Available for Sale Marketable Securities - (10,746) (10,746) 5.05.02.07 Tax on Unrealized Loss in Available for Sale Marketable Securities - (299) (299) 5.05.02.08 Actuarial Gains on Pension and Post-employment Plans - 8,554 8,554 5.05.02.09 Cumulative Translation Adjustments of Foreign Currency - 56,120 56,120 5.07 Balance at June 30, 2017 12,460,471 (690,314) 1,350,675 (448,745) (1,310,138) 11,361,949 8 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Individual FS / Statement of Changes in Shareholders’ Equity for the Period from 01/01/2016 to 06/30/2016 (in thousands of Brazilian Reais) Account Code Account Description Capital Stock Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings Other Comprehensive Income Shareholders' Equity 5.01 Balance at January 1, 2016 12,460,471 (3,940,955) 6,076,775 - (1,079,514) 13,516,777 5.03 Opening Balance Adjusted 12,460,471 (3,940,955) 6,076,775 - (1,079,514) 13,516,777 5.04 Share-based Payments - 3,231,270 (4,372,807) - - (1,141,537) 5.04.03 Options Granted - 34,290 - - - 34,290 5.04.04 Treasury Shares Acquired - (543,258) - - - (543,258) 5.04.05 Treasury Shares Sold - 5,953 - - - 5,953 5.04.06 Dividends - - (98,210) - - (98,210) 5.04.07 Interest on Shareholders' Equity - - (513,215) - - (513,215) 5.04.08 Gain on Disposal of Shares - (1,478) - - - (1,478) 5.04.09 Treasury Shares Canceled - 3,761,382 (3,761,382) - - - 5.04.10 Valuation of shares - (7,822) - - - (7,822) 5.04.11 Options Canceled - (17,797) - - - (17,797) 5.04.13 Participation of Non-Controlling Shareholders' - 5.05 Total Comprehensive Income - - - 69,668 113,808 183,476 5.05.01 Net Income for the Period - - - 69,668 - 69,668 5.05.02 Other Comprehensive Income - 113,808 113,808 5.05.02.01 Financial Instruments Adjustments - 1,250,347 1,250,347 5.05.02.02 Tax on Financial Instruments Adjustments - (424,179) (424,179) 5.05.02.06 Unrealized Gain in Available for Sale Marketable Securities - (104,598) (104,598) 5.05.02.07 Tax on Unrealized Gain in Available for Sale Marketable Securities - 40,012 40,012 5.05.02.08 Actuarial gains on pension and post-employment plans - 7,533 7,533 5.05.02.09 Cumulative Translation Adjustments of Foreign Currency - (655,307) (655,307) 5.06 Statements of Changes in Shareholders' Equity - - 50,668 (50,668) - - 5.06.08 Tax Incentives Reserve - - 50,668 (50,668) - - 5.07 Balance at June 30, 2016 12,460,471 (709,685) 1,754,636 19,000 (965,706) 12,558,716 9 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Individual FS / Statement of Value Added (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01.01.17 to 06.30.17 Accumulated Previous Year 01.01.16 to 06.30.16 7.01 Revenues 14,047,528 15,923,344 7.01.01 Sales of Goods, Products and Services 14,120,649 15,263,207 7.01.02 Other Income (402,168) (92,990) 7.01.03 Revenue Related to Construction of Own Assets 339,156 717,132 7.01.04 (Provision) Reversal for Doubtful Accounts Reversal 35,995 7.02 Raw Material Acquired from Third Parties (10,531,094) 7.02.01 Costs of Products and Goods Sold (8,476,491) 7.02.02 Materials, Energy, Third Parties Services and Other (2,055,218) 7.02.03 Recovery (Loss) of Assets Values 615 7.03 Gross Added Value 4,578,237 5,392,250 7.04 Retentions (665,888) (673,110) 7.04.01 Depreciation, Amortization and Exhaustion (665,888) (673,110) 7.05 Net Added Value 3,912,349 4,719,140 7.06 Received from Third Parties 297,359 1,014,259 7.06.01 Equity Pick-Up (48,916) (1,242,846) 7.06.02 Financial Income 345,408 2,256,553 7.06.03 Other 867 552 7.07 Added Value to be Distributed 4,209,708 5,733,399 7.08 Distribution of Added Value 4,209,708 5,733,399 7.08.01 Payroll 1,782,038 1,981,788 7.08.01.01 Salaries 1,370,567 1,496,931 7.08.01.02 Benefits 311,961 377,551 7.08.01.03 Government Severance Indemnity Fund for Employees Guarantee Fund for Length of Service - FGTS 99,510 107,306 7.08.02 Taxes, Fees and Contributions 1,197,202 1,484,325 7.08.02.01 Federal 274,126 703,365 7.08.02.02 State 906,386 763,757 7.08.02.03 Municipal 16,690 17,203 7.08.03 Capital Remuneration from Third Parties 1,679,213 2,197,618 7.08.03.01 Interests 1,594,366 2,096,583 7.08.03.02 Rents 84,847 101,035 7.08.04 Interest on Own Capital (448,745) 69,668 7.08.04.01 Interest on Shareholders' Equity - 513,215 7.08.04.02 Dividends - 98,210 7.08.04.03 Retained Earnings (448,745) (541,757) 10 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Consolidated FS / Balance Sheet Assets (in thousands of Brazilian Reais) Account Code Account Description Current Quarter Previous Year 1 Total Assets 48,081,627 42,944,936 1.01 Current Assets 21,851,195 18,893,738 1.01.01 Cash and Cash Equivalents 8,510,902 6,356,919 1.01.02 Marketable Securities 408,387 622,285 1.01.02.01 Financial Investments Evaluated at Fair Value 308,612 515,045 1.01.02.01.01 Held for Trading 259,082 271,245 1.01.02.01.02 Available for Sale 49,530 243,800 1.01.02.02 Marketable Securities Evaluated at Amortized Cost 99,775 107,240 1.01.02.02.01 Held to Maturity 99,775 107,240 1.01.03 Trade Accounts Receivable 3,802,151 3,234,129 1.01.03.01 Trade Accounts Receivable 3,652,928 3,085,147 1.01.03.02 Other Receivables 149,223 148,982 1.01.04 Inventories 4,999,877 4,791,640 1.01.05 Biological Assets 1,625,758 1,644,939 1.01.06 Recoverable Taxes 1,286,784 1,234,795 1.01.06.01 Current Recoverable Taxes 1,286,784 1,234,795 1.01.06.01.01 Income and social contribution tax (IR/CS) 430,525 388,683 1.01.06.01.02 Recoverable Taxes 860,296 850,287 1.01.06.01.03 Provision for losses (4,037) (4,175) 1.01.08 Other Current Assets 1,217,336 1,009,031 1.01.08.01 Non-current Assets Held for Sale 39,332 - 1.01.08.01.01 Non-current Assets for Sale 39,332 - 1.01.08.02 Assets of Discontinued Operations - 26,126 1.01.08.02.01 Assets of Discontinued Operations and Held for Sale - 26,126 1.01.08.03 Other 1,178,004 982,905 1.01.08.03.01 Interest on Shareholders' Equity Receivable - 7,448 1.01.08.03.02 Derivatives 78,711 198,015 1.01.08.03.04 Accounts Receivable from Disposal of Equity Interest 47,930 45,267 1.01.08.03.06 Restricted Cash 450,793 218,251 1.01.08.03.10 Other 600,570 513,924 1.02 Non-current Assets 26,230,432 24,051,198 1.02.01 Non-current Assets 6,438,743 5,573,723 1.02.01.01 Financial Investments Evaluated at Fair Value 371,356 379,475 1.02.01.01.02 Available for Sale 371,356 379,475 1.02.01.02 Marketable Securities Evaluated at Amortized Cost 150,487 148,253 1.02.01.02.01 Held to Maturity 150,487 148,253 1.02.01.03 Trade Accounts Receivable 143,666 197,225 1.02.01.03.01 Trade Accounts Receivable 13,914 10,701 1.02.01.03.02 Other Receivables 129,752 186,524 1.02.01.05 Biological Assets 913,065 917,345 1.02.01.06 Deferred Taxes 1,927,349 1,103,146 1.02.01.06.01 Deferred Income Tax and Social Contribution 1,927,349 1,103,146 1.02.01.08 Receivables from related parties 790 - 1.02.01.08.04 Receivables from related parties 790 - 1.02.01.09 Other Non-current Assets 2,932,030 2,828,279 1.02.01.09.03 Judicial Deposits 748,609 732,571 1.02.01.09.05 Income and social contribution tax (IR/CS) 55,579 45,061 1.02.01.09.06 Recoverable Taxes 1,747,586 1,633,957 1.02.01.09.07 Provision for losses (178,749) (160,436) 1.02.01.09.09 Accounts Receivable from Disposal of Equity Interest 4,247 28,897 1.02.01.09.10 Restricted Cash 439,511 427,557 1.02.01.09.11 Other 115,247 120,672 1.02.02 Investments 82,627 58,683 1.02.02.01 Investments 82,627 58,683 1.02.02.01.01 Equity in Associates 74,869 57,325 1.02.02.01.04 Other 7,758 1,358 1.02.03 Property, Plant and Equipment, Net 12,510,810 11,746,238 1.02.03.01 Property, Plant and Equipment in Operation 11,646,795 10,680,586 1.02.03.02 Property, Plant and Equipment Leased 235,213 179,648 1.02.03.03 Property, Plant and Equipment in Progress 628,802 886,004 1.02.04 Intangible 7,198,252 6,672,554 1.02.04.01 Intangible 7,198,252 6,672,554 1.02.04.01.02 Software 207,092 164,033 1.02.04.01.03 Trademarks 1,465,492 1,313,194 1.02.04.01.04 Goodwill 4,692,788 4,343,550 1.02.04.01.05 Software Leased 33,375 15,209 1.02.04.01.06 Other 799,505 836,568 11 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. ConsolidatedFS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Code Account Description Current Quarter Previous Year 2 Total Liabilities 48,081,627 42,944,936 2.01 Current Liabilities 13,464,828 12,640,423 2.01.01 Social and Labor Obligations 311,126 296,766 2.01.01.01 Social Obligations 160,774 146,648 2.01.01.02 Labor Obligations 150,352 150,118 2.01.02 Trade Accounts Payable 6,596,132 7,175,420 2.01.02.01 Domestic Suppliers 4,437,543 5,122,256 2.01.02.01.01 Domestic Suppliers 4,072,506 4,115,181 2.01.02.01.02 Supply Chain Finance 365,037 1,007,075 2.01.02.02 Foreign Suppliers 2,158,589 2,053,164 2.01.02.02.01 Foreign Suppliers 1,982,235 1,724,657 2.01.02.02.02 Supply Chain Finance 176,354 328,507 2.01.03 Tax Obligations 356,446 319,620 2.01.03.01 Federal Tax Obligations 122,471 118,032 2.01.03.01.01 Income Tax and Social Contribution Payable 76,861 64,149 2.01.03.01.02 Other Federal 45,610 53,883 2.01.03.02 State Tax Obligations 231,266 198,675 2.01.03.03 Municipal Tax Obligations 2,709 2,913 2.01.04 Short Term Debts 4,387,496 3,245,004 2.01.04.01 Short Term Debts 4,387,496 3,245,004 2.01.04.01.01 Local Currency 2,412,363 1,987,925 2.01.04.01.02 Foreign Currency 1,975,133 1,257,079 2.01.05 Other Obligations 987,501 936,715 2.01.05.02 Other 987,501 936,715 2.01.05.02.01 Dividends and Interest on Shareholders' Equity Payable 2,404 2,307 2.01.05.02.04 Derivatives 223,452 529,571 2.01.05.02.05 Management and Employees Profit Sharing 6,502 5,108 2.01.05.02.08 Other Obligations 755,143 399,729 2.01.06 Provisions 826,127 666,898 2.01.06.01 Tax, Social Security, Labor and Civil Risk Provisions 323,096 276,202 2.01.06.01.01 Tax Risk Provisions 40,610 44,064 2.01.06.01.02 Social Security and Labor Risk Provisions 230,693 200,556 2.01.06.01.04 Civil Risk Provisions 51,793 31,582 2.01.06.02 Other Provisons 503,031 390,696 2.01.06.02.04 Vacations and Christmas Bonuses Provisions 426,324 313,989 2.01.06.02.05 Employee Benefits Provisions 76,707 76,707 2.02 Non-current Liabilities 22,874,587 18,085,160 2.02.01 Long-term Debt 19,592,526 15,717,376 2.02.01.01 Long-term Debt 19,592,526 15,717,376 2.02.01.01.01 Local Currency 7,488,165 6,655,730 2.02.01.01.02 Foreign Currency 12,104,361 9,061,646 2.02.02 Other Obligations 1,366,624 850,552 2.02.02.02 Other 1,366,624 850,552 2.02.02.02.06 Other Obligations 1,366,624 850,552 2.02.03 Deferred Taxes 341,284 156,179 2.02.03.01 Deferred Income Tax and Social Contribution 341,284 156,179 2.02.04 Provisions 1,574,153 1,361,053 2.02.04.01 Tax, Social Security, Labor and Civil Risk Provisions 1,272,651 1,107,669 2.02.04.01.01 Tax Risk Provisions 242,825 237,651 2.02.04.01.02 Social Security and Labor Risk Provisions 341,759 279,186 2.02.04.01.04 Civil Risk Provision 193,478 90,922 2.02.04.01.05 Contingent Liabilities 494,589 499,910 2.02.04.02 Other Provisons 301,502 253,384 2.02.04.02.04 Employee Benefits Provisions 301,502 253,384 2.03 Shareholders' Equity 11,742,212 12,219,353 2.03.01 Paid-in Capital 12,460,471 12,460,471 2.03.01.01 Paid-in Capital 12,553,418 12,553,418 2.03.01.02 Cost of Shares Issuance (92,947) (92,947) 2.03.02 Capital Reserves (690,314) (680,850) 2.03.02.01 Goodwill on the Shares Issuance 166,192 166,192 2.03.02.04 Granted Options 257,975 236,208 2.03.02.05 Treasury Shares (721,856) (721,856) 2.03.02.07 Gain on Disposal of Shares (73,094) 2.03.02.08 Goodwill on Acquisition of Non-Controlling Shareholders (47,417) 2.03.02.09 Acquisition of Non-Controlling Shareholders (240,883) 2.03.04 Profit Reserves 1,350,675 1,350,675 2.03.04.01 Legal Reserves 540,177 540,177 2.03.04.02 Statutory Reserves 170,756 170,756 2.03.04.07 Tax Incentives Reserve 639,742 639,742 2.03.05 Accumulated Earnings / Loss (448,745) - 2.03.08 Other Comprehensive Income (1,310,138) (1,290,318) 2.03.08.01 Derivative Financial Instruments (649,310) (575,861) 2.03.08.02 Financial Instrument (Available for Sale) (25,998) 2.03.08.03 Cumulative Translation Adjustments of Foreign Currency (693,835) 2.03.08.04 Actuarial Losses 13,930 5,376 2.03.09 Non-controlling Interest 380,263 379,375 12 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Consolidated FS / Statement of Income (in thousands of Brazilian Reais) Account Code Account Description Current Quarter 04.01.17 to 06.30.17 Accumulated Current Year 01.01.17 to 06.30.17 Previous Quarter 04.01.16 to 06.30.16 Accumulated Previous Year 01.01.16 to 06.30.16 3.01 Net Sales 8,026,624 15,836,073 8,514,568 16,634,898 3.02 Cost of Goods Sold (6,380,523) (12,740,463) (6,596,310) (12,685,915) 3.03 Gross Profit 1,646,101 3,095,610 1,918,258 3,948,983 3.04 Operating (Expenses) Income (1,536,899) (2,918,207) (1,389,484) (2,765,181) 3.04.01 Selling (1,125,127) (2,207,903) (1,230,100) (2,437,720) 3.04.02 General and Administrative (148,733) (277,884) (142,265) (276,060) 3.04.04 Other Operating Income 29,862 94,331 89,331 135,882 3.04.05 Other Operating Expenses (299,062) (540,445) (111,035) (204,009) 3.04.06 Income from Associates and Joint Ventures 6,161 13,694 4,585 16,726 3.05 Income Before Financial and Tax Results 109,202 177,403 528,774 1,183,802 3.06 Financial Results (694,994) (1,107,539) (503,692) (1,107,982) 3.06.01 Financial Income 55,277 580,846 834,378 1,787,449 3.06.02 Financial Expenses (750,271) (1,688,385) (1,338,070) (2,895,431) 3.07 Income Before Taxes (585,792) (930,136) 25,082 75,820 3.08 Income and Social Contribution 419,480 478,090 (7,964) (17,279) 3.08.01 Current 24,378 (63,912) (168,037) (277,514) 3.08.02 Deferred 395,102 542,002 160,073 260,235 3.09 Net Income from Continued Operations (452,046) 17,118 58,541 3.11 Net Income (166,312) (452,046) 17,118 58,541 3.11.01 Attributable to: Controlling Shareholders (167,311) (448,745) 30,606 69,668 3.11.02 Attributable to: Non-controlling Interest 999 (3,301) (13,488) (11,127) 3.99 Earnings per share - (Brazilian Reais/Share) 3.99.01 Earnings per Share - Basic 3.99.01.01 ON (0.20815) (0.56576) 0.02127 0.07274 3.99.02 Earning per Share - Diluted 3.99.02.01 ON (0.20815) (0.56576) 0.02127 0.07273 13 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Consolidated FS/ Statement of Comprehensive Income (in thousands of Brazilian Reais) Account Code Account Description Current Quarter 04.01.17 to 06.30.17 Accumulated Current Year 01.01.17 to 06.30.17 Previous Quarter 04.01.16 to 06.30.16 Accumulated Previous Year 01.01.16 to 06.30.16 4.01 Net Income (166,312) (452,046) 17,118 58,541 4.02 Other Comprehensive Income 7,049 (19,820) (92,738) 113,808 4.02.01 Gains (Losses) in Foreign Currency Translation Adjustments 89,298 56,120 (360,601) (655,307) 4.02.02 Unrealized Gains (Losses) in Available for Sale Marketable Securities 52,842 (10,746) (55,715) (104,598) 4.02.03 Taxes on Unrealized Gains (Losses) on Investments on Available for Sale Marketable Securities (299) 21,016 40,012 4.02.04 Unrealized Gains (Losses) on Cash Flow Hedge (105,141) 451,813 1,250,347 4.02.05 Taxes on Unrealized Gains (Losses) on Cash Flow Hedge 63,046 31,692 (153,015) (424,179) 4.02.06 Actuarial Gains (Losses) on Pension and Post-employment Plans 6,443 13,052 5,705 11,415 4.02.07 Taxes on Realized Gains (Losses) on Pension Post-employment Plans (4,498) (1,941) (3,882) 4.03 Comprehensive Income (159,263) (471,866) (75,620) 172,349 4.03.01 Attributable to: BRF Shareholders (160,262) (468,565) (62,132) 183,476 4.03.02 Attributable to: Non-Controlling Shareholders 999 (3,301) (13,488) (11,127) 14 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Consolidated FS / Statement of Cash Flows (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01.01.17 to 06.30.17 Accumulated Previous Year 01.01.16 to 06.30.16 6.01 Net Cash Provided by Operating Activities (36,393) 6.01.01 Cash from Operations 995,763 (157,936) 6.01.01.01 Net Income for the Period 69,668 6.01.01.02 Non-controlling Interest (3,301) (11,127) 6.01.01.03 Depreciation and Amortization 519,399 455,021 6.01.01.04 Depreciation and Depletion of Biological Assets 384,007 318,737 6.01.01.05 Results on Disposals of Property, Plant and Equipments 8,413 6.01.01.07 Gain on the Acquisition of Equity Interest - (58,812) 6.01.01.08 Deferred Income Tax (542,002) (260,235) 6.01.01.09 Provision for Tax, Civil and Labor Risks 228,019 134,602 6.01.01.10 Interest and Exchange Rate Variations 812,064 (769,223) 6.01.01.11 Equity Pick-Up (13,694) (16,726) 6.01.01.17 Others 64,573 (28,254) 6.01.02 Changes in Operating Assets and Liabilities 121,543 6.01.02.01 Trade Accounts Receivable (403,594) 947,681 6.01.02.02 Inventories (83,616) (355,414) 6.01.02.03 Trade Accounts Payable 75,823 316,669 6.01.02.04 Supply Chain Finance (794,305) (430,968) 6.01.02.05 Payment of Tax, Civil and Labor Risks Provisions (129,136) 6.01.02.06 Others Operatins Assets and Liabilities 634,362 (542,304) 6.01.02.07 Investment in Held for Trading Securities (611,720) 6.01.02.08 Redemption of Held for Trading Securities 228,305 610,902 6.01.02.11 Fair value for for Assets and Liabilities 1,079,563 6.01.02.12 Payment of Interest (720,192) (470,895) 6.01.02.13 Payment of Income Tax and Social Contribution (2,073) 6.01.02.14 Interest on Shareholders' Equity Received 7,661 11,618 6.01.02.15 Biological Assets - Current 123,690 (298,807) 6.01.02.16 Interest Received 225,453 (3,573) 6.02 Net Cash Provided by Investing Activities (2,851,492) 6.02.01 Marketable Securities (7,609) - 6.02.02 Redemptions of Marketable Securities 30,357 - 6.02.04 Redemptions of Available for Sale Securities 203,858 - 6.02.05 Redemptions of Restricted Cash (Investments) 1,184,024 6.02.06 Additions to Property, Plant and Equipment (922,465) 6.02.07 Receivable from Disposals of Property, Plant and Equipment 79,958 79,666 6.02.09 Additions to Intangible (44,599) (50,031) 6.02.10 Additions to Biological Assets - Non-current (380,083) 6.02.11 Investments in Associates and Joint Venturies (630) 6.02.12 Business Combination, net of cash (2,761,973) 6.03 Net Cash Provided by Financing Activities 4,272,634 2,555,753 6.03.01 Proceeds from Debt Issuance 6,883,310 5,019,228 6.03.02 Payment of Debt (2,610,676) (1,261,641) 6.03.03 Interest on Shareholders' Equity and Dividends Paid - (663,051) 6.03.06 Treasury Shares Acquisition - (543,258) 6.03.07 Treasury Shares Disposal - 4,475 6.04 Exchange Rate Variation on Cash and Cash Equivalents 113,036 (399,849) 6.05 Decrease (Increase) in Cash and Cash Equivalents 2,153,983 (731,981) 6.05.01 At the Beginning of the Period 6,356,919 5,362,890 6.05.02 At the End of the Period 8,510,902 4,630,909 15 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Consolidated FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2017 to 06/30/2017 (in thousands of Brazilian Reais) Account Code Account Description Capital Stock Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings Other Comprehensive Income Shareholders' Equity Participation of Non-Controlling Shareholders Total Shareholders' Equity 5.01 Balance at January 1, 2017 12,460,471 (680,850) 1,350,675 - (1,290,318) 11,839,978 379,375 12,219,353 5.03 Opening Balance Adjusted 12,460,471 (680,850) 1,350,675 - (1,290,318) 11,839,978 379,375 12,219,353 5.04 Share-based Payments - (9,464) - - - (9,464) 4,189 (5,275) 5.04.03 Options Granted - 21,767 - - - 21,767 - 21,767 5.04.11 Options Canceled - (14,674) - - - (14,674) - (14,674) 5.04.12 Acquisition of Non-Controlling Entities - (16,557) - - - (16,557) - (16,557) 5.04.13 Participation of Non-Controlling Shareholders' - 4,189 4,189 5.05 Total Comprehensive Income - - - (448,745) (19,820) (468,565) (3,301) (471,866) 5.05.01 Net Income for the Period - - - (448,745) - (448,745) (3,301) (452,046) 5.05.02 Other Comprehensive Income - (19,820) (19,820) - (19,820) 5.05.02.01 Financial Instruments Adjustments - (105,141) (105,141) - (105,141) 5.05.02.02 Tax on Financial Instruments Adjustments - 31,692 31,692 - 31,692 5.05.02.06 Unrealized Loss in Available for Sale Marketable Securities - (10,746) (10,746) - (10,746) 5.05.02.07 Tax on Unrealized Loss in Available for Sale Marketable Securities - (299) (299) - (299) 5.05.02.08 Actuarial Gains on Pension and Post-employment Plans - 8,554 8,554 - 8,554 5.05.02.09 Cumulative Translation Adjustments of Foreign Currency - 56,120 56,120 - 56,120 5.07 Balance at June 30, 2017 12,460,471 (690,314) 1,350,675 (448,745) (1,310,138) 11,361,949 380,263 11,742,212 16 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Consolidated FS / Statement of Changes in Shareholders’ Equity for the Period from 01/01/2016 to 06/30/2016 (in thousands of Brazilian Reais) Account Code Account Description Capital Stock Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings Other Comprehensive Income Shareholders' Equity Participation of Non-Controlling Shareholders Total Shareholders' Equity 5.01 Balance at January 1, 2016 12,460,471 (3,940,955) 6,076,775 - (1,079,514) 13,516,777 319,076 13,835,853 5.03 Opening Balance Adjusted 12,460,471 (3,940,955) 6,076,775 - (1,079,514) 13,516,777 319,076 13,835,853 5.04 Share-based Payments - 3,231,270 (4,372,807) - - (1,141,537) (5,413) (1,146,950) 5.04.03 Options Granted - 34,290 - - - 34,290 - 34,290 5.04.04 Treasury Shares Acquired - (543,258) - - - (543,258) - (543,258) 5.04.05 Treasury Shares Sold - 5,953 - - - 5,953 - 5,953 5.04.06 Dividends - - (98,210) - - (98,210) - (98,210) 5.04.07 Interest on Shareholders' Equity - - (513,215) - - (513,215) - (513,215) 5.04.08 Gain on Disposal of Shares - (1,478) - - - (1,478) - (1,478) 5.04.09 Treasury Shares Canceled - 3,761,382 (3,761,382) - 5.04.10 Valuation of shares - (7,822) - - - (7,822) - (7,822) 5.04.11 Options Canceled - (17,797) - - - (17,797) - (17,797) 5.04.13 Participation of Non-Controlling Shareholders' - (5,413) (5,413) 5.05 Total Comprehensive Income - - - 69,668 113,808 183,476 (11,127) 172,349 5.05.01 Net Income for the Period - - - 69,668 - 69,668 (11,127) 58,541 5.05.02 Other Comprehensive Income - 113,808 113,808 - 113,808 5.05.02.01 Financial Instruments Adjustments - 1,250,347 1,250,347 - 1,250,347 5.05.02.02 Tax on Financial Instruments Adjustments - (424,179) (424,179) - (424,179) 5.05.02.06 Unrealized Gain in Available for Sale Marketable Securities - (104,598) (104,598) - (104,598) 5.05.02.07 Tax on Unrealized Gain in Available for Sale Marketable Securities - 40,012 40,012 - 40,012 5.05.02.08 Actuarial gains on pension and post-employment plans - 7,533 7,533 - 7,533 5.05.02.09 Cumulative Translation Adjustments of Foreign Currency - (655,307) (655,307) - (655,307) 5.06 Statements of Changes in Shareholders' Equity - - 50,668 (50,668) - 5.06.08 Tax Incentives Reserve - - 50,668 (50,668) - 5.07 Balance at June 30, 2016 12,460,471 (709,685) 1,754,636 19,000 (965,706) 12,558,716 302,536 12,861,252 17 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Consolidated FS / S tatement of Value Added (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01.01.17 to 06.30.17 Accumulated Previous Year 01.01.16 to 06.30.16 7.01 Revenues 17,484,215 18,995,955 7.01.01 Sales of Goods, Products and Services 17,525,049 18,153,527 7.01.02 Other Income (428,814) (45,935) 7.01.03 Revenue Related to Construction of Own Assets 399,238 848,647 7.01.04 (Provision) Reversal for Doubtful Accounts Reversal 39,716 7.02 Raw Material Acquired from Third Parties (12,787,087) 7.02.01 Costs of Products and Goods Sold (10,191,445) 7.02.02 Materials, Energy, Third Parties Services and Other (2,587,521) 7.02.03 Recovery of Assets Values (35,343) (8,121) 7.03 Gross Added Value 5,668,367 6,208,868 7.04 Retentions (903,406) (773,758) 7.04.01 Depreciation, Amortization and Exhaustion (903,406) (773,758) 7.05 Net Added Value 4,764,961 5,435,110 7.06 Received from Third Parties 596,435 1,804,791 7.06.01 Equity Pick-Up 13,694 16,726 7.06.02 Financial Income 580,846 1,787,449 7.06.03 Other 1,895 616 7.07 Added Value to be Distributed 5,361,396 7,239,901 7.08 Distribution of Added Value 5,361,396 7,239,901 7.08.01 Payroll 2,483,719 2,349,614 7.08.01.01 Salaries 1,912,392 1,810,074 7.08.01.02 Benefits 453,398 430,102 7.08.01.03 Government Severance Indemnity Fund for Employees Guarantee Fund for Length of Service - FGTS 117,929 109,438 7.08.02 Taxes, Fees and Contributions 1,464,860 1,748,946 7.08.02.01 Federal 555,436 942,210 7.08.02.02 State 884,674 784,722 7.08.02.03 Municipal 24,750 22,014 7.08.03 Capital Remuneration from Third Parties 1,864,863 3,082,800 7.08.03.01 Interests 1,709,413 2,914,313 7.08.03.02 Rents 155,450 168,487 7.08.04 Interest on Own Capital (452,046) 58,541 7.08.04.01 Interest on Shareholders' Equity - 513,215 7.08.04.02 Dividends - 98,210 7.08.04.03 Retained Earnings (448,745) (541,757) 7.08.04.04 Non-Controlling Interest (3,301) (11,127) 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 1. COMPANY’S OPERATIONS BRF S.A. (“BRF”) and its consolidated subsidiaries (collectively the “Company”) is a multinational Brazilian Company, which owns a comprehensive and diverse portfolio of products and it is one of the world’s largest producers of foods. With a focus on raising, producing and slaughtering of poultry and pork for processing, production and sale of fresh meat, processed products, pasta, sauce, mayonnaise, frozen vegetables and soybean by-products, among which the following are highlighted: · Whole chickens and frozen cuts of chicken, turkey and pork; · Ham products, bologna, sausages, frankfurters and other smoked products; · Hamburgers, breaded meat products and meatballs; · Lasagnas, pizzas, cheese breads, pies and frozen vegetables; · Margarine, sauces and mayonnaise; and · Soy meal and refined soy flour, as well as animal feed. BRF is a public company, listed on the New Market of Brazilian Securities, Commodities and Future Exchange (“BM&FBOVESPA”), under the ticker BRFS3, and listed on the New York Stock Exchange (“NYSE”), under the ticker BRFS. Its headquarters are located at 475, Rua Jorge Tzachel in the City of Itajaí, State of Santa Catarina. Our portfolio strategy is focused on creating new, convenient, practical and healthy products for our consumers based on their needs. We seek to achieve that goal through strong innovation to provide us with increasing value-added items that will differentiate us from our competitors and strengthen our brands. The Company's business model is by means of a vertical and integrated production system, which are distributed through an extensive distribution network, reaching the 5 continents, to meet the supermarkets, retail stores, wholesalers, restaurants and other institutional customers. In addition, our facilities are strategically located near to their raw material suppliers or its main consumption centers. The Company has as main brands Sadia, Perdigão, Qualy, Chester®, Perdix, Paty and Banvit, that are highly recognized, especially in Brazil, Argentina and the Middle East. In 2017, the Company´s activities are organizes into 7 operating segments, due to the importance and growth potential of Africa region, which now has the same autonomy and organizational structure of other regions. Thus, the segments are as follows: Brazil, Latin America (“LATAM”), Europe, Middle East and North of Africa (“One Foods” previously denominated "MENA"), Asia, Africa and Other Segments (note 5). The One Foods also began to incorporate the operations of Malaysia and some countries in the African continent and Eastern Europe. 52 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Equity interest Entity Main activity Country Participation Accounting method 12.31.16 BRF Energia S.A. Commercialization of eletric energy Brazil Direct Consolidated 100.00% 100.00% BRF GmbH Holding Austria Direct Consolidated 100.00% 100.00% BRF Foods LLC (h) Import and commercialization of products Russia Indirect Consolidated 99.90% 90.00% BRF France SARL Marketing and logistics services France Indirect Consolidated 100.00% 100.00% BRF Global Company Nigeria Ltd. Marketing and logistics services Nigeria Indirect Consolidated 99.00% 99.00% BRF Global Company South Africa Proprietary Ltd. Import and commercialization of products South Africa Indirect Consolidated 100.00% 100.00% BRF Global Company Nigeria Ltd. Marketing and logistics services Nigeria Indirect Consolidated 1.00% 1.00% BRF Global GmbH (b) Holding and trading Austria Indirect Consolidated 100.00% 100.00% BRF Foods LLC (h) Import and commercialization of products Russia Indirect Consolidated 0.10% - Qualy 5201 B.V. (b) Import, commercialization of products and holding The Netherlands Indirect Consolidated 100.00% 100.00% Xamol Consultores Serviços Ltda. Import and commercialization of products Portugal Indirect Consolidated 100.00% 100.00% BRF Japan KK Marketing and logistics services Japan Indirect Consolidated 100.00% 100.00% BRF Korea LLC Marketing and logistics services Korea Indirect Consolidated 100.00% 100.00% BRF Shanghai Management Consulting Co. Ltd. Advisory and related services China Indirect Consolidated 100.00% 100.00% BRF Shanghai Trading Co. Ltd. Commercialization and distribution of products China Indirect Consolidated 100.00% 100.00% BRF Singapore PTE Ltd. Marketing and logistics services Singapore Indirect Consolidated 100.00% 100.00% BRF Germany GmbH Import and commercialization of products Germany Indirect Consolidated 100.00% 100.00% BRF GmbH Turkiye Irtibat Import and commercialization of products Turkey Indirect Consolidated 100.00% 100.00% BRF Holland B.V. Import and commercialization of products The Netherlands Indirect Consolidated 100.00% 100.00% Campo Austral S.A. (l) Industrialization and commercialization of products Argentina Indirect Consolidated 2.66% 2.63% Eclipse Holding Cöoperatief U.A. Holding The Netherlands Indirect Consolidated 0.01% 0.01% BRF B.V. Industrialization, import and commercialization of products The Netherlands Indirect Consolidated 100.00% 100.00% ProudFood Lda (i) Import and commercialization of products Angola Indirect Consolidated 10.00% - BRF Hungary LLC Import and commercialization of products Hungary Indirect Consolidated 100.00% 100.00% BRF Iberia Alimentos SL Import and commercialization of products Spain Indirect Consolidated 100.00% 100.00% BRF Invicta Ltd. (k) Import, commercialization and distribution of products England Indirect Consolidated 69.16% 62.00% Invicta Food Products Ltd. Import and commercialization of products England Indirect Consolidated 100.00% 100.00% BRF Wrexham Ltd. Industrialization, import and commercialization of products England Indirect Consolidated 100.00% 100.00% Invicta Food Group Ltd. (b) Import, commercialization and distribution of products England Indirect Consolidated 100.00% 100.00% Invicta Foods Ltd. Import, commercialization and distribution of products England Indirect Consolidated 100.00% 100.00% Invicta Foodservice Ltd. Import, commercialization and distribution of products England Indirect Consolidated 100.00% 100.00% Universal Meats (UK) Ltd. (b) Import, Industrialization, commercialization and distribution of products England Indirect Consolidated 100.00% 100.00% BRF Italia SPA Import and commercialization of products Italy Indirect Consolidated 67.00% 67.00% Compañía Paraguaya Comercial S.A. Import and commercialization of products Paraguay Indirect Consolidated 99.00% 99.00% Campo Austral S.A. (l) Industrialization and commercialization of products Argentina Indirect Consolidated 50.48% 50.06% Itega S.A. Holding Argentina Indirect Consolidated 96.00% 96.00% Eclipse Holding Cöoperatief U.A. Holding The Netherlands Indirect Consolidated 99.99% 99.99% Buenos Aires Fortune S.A. Holding Argentina Indirect Consolidated 5.00% 5.00% Campo Austral S.A. (l) Industrialization and commercialization of products Argentina Indirect Consolidated 8.44% 10.61% Eclipse Latam Holdings Holding Spain Indirect Consolidated 100.00% 100.00% Buenos Aires Fortune S.A. Holding Argentina Indirect Consolidated 95.00% 95.00% Campo Austral S.A. (l) Industrialization and commercialization of products Argentina Indirect Consolidated 6.53% 6.34% Campo Austral S.A. (l) Industrialization and commercialization of products Argentina Indirect Consolidated 31.89% 30.36% Itega S.A. Holding Argentina Indirect Consolidated 4.00% 4.00% Golden Foods Poultry Limited Holding Thailand Indirect Consolidated 48.52% 48.52% Golden Poultry Siam Limited Holding Thailand Indirect Consolidated 51.84% 51.84% Golden Poultry Siam Limited Holding Thailand Indirect Consolidated 48.16% 48.16% BRF Thailand Limited Import, Industrialization, commercialization and distribution of products Thailand Indirect Consolidated 100.00% 100.00% BRF Feed Thailand Limited Import, Industrialization, commercialization and distribution of products Thailand Indirect Consolidated 100.00% 100.00% Golden Foods Sales (Europe) Limited Holding and trading England Indirect Consolidated 100.00% 100.00% Golden Quality Foods Europe BV Import, commercialization and distribution of products The Netherlands Indirect Consolidated 100.00% 100.00% Golden Quality Foods Netherlands BV Import, commercialization and distribution of products The Netherlands Indirect Consolidated 100.00% 100.00% Golden Foods Siam Europe Limited (b) Import, commercialization and distribution of products England Indirect Consolidated 100.00% 100.00% Perdigão Europe Lda. Import and export of products Portugal Indirect Consolidated 100.00% 100.00% Perdigão International Ltd. Import and export of products Cayman Island Indirect Consolidated 100.00% 100.00% BFF International Ltd. Financial fundraising Cayman Island Indirect Consolidated 100.00% 100.00% Highline International (a) Financial fundraising Cayman Island Indirect Consolidated 100.00% 100.00% ProudFood Lda (i) Import and commercialization of products Angola Indirect Consolidated 90.00% - Sadia Chile S.A. Import and commercialization of products Chile Indirect Consolidated 40.00% 40.00% Sadia Foods GmbH Import and commercialization of products Germany Indirect Consolidated 100.00% 100.00% SATS BRF Food PTE Ltd. Import, industrialization, commercialization and distribution of products Singapore Joint venture Equity pick-up 49.00% 49.00% BRF Global Namíbia Import and commercialization of products Namibia Indirect Consolidated 100.00% 100.00% BRF Hong Kong LLC (g) Import, commercialization and distribution of products Hong Kong Indirect Consolidated 100.00% - Wellax Food Logistics C.P.A.S.U. Lda. Import and commercialization of products Portugal Indirect Consolidated 100.00% 100.00% BRF Luxembourg Sarl (f) Holding Luxemburgo Direct Consolidated 100.00% 100.00% BRF Austria GmbH (f) Holding Austria Indirect Consolidated 100.00% 100.00% One Foods Holdings Ltd (d) (f) Holding United Arab Emirates Indirect Consolidated 100.00% - Al-Wafi Food Products Factory LLC (e) (f) Industrialization and commercialization of products United Arab Emirates Indirect Consolidated 49.00% - Badi Ltd. (e) (f) Holding United Arab Emirates Indirect Consolidated 100.00% - Al-Wafi Al-Takamol International for Foods Products (e) (f) Import and commercialization of products Saudi Arabia Indirect Consolidated 75.00% - BRF Al Yasra Food K.S.C.C. ("BRF AFC") (e) (f) Import, commercialization and distribution of products Kuwait Indirect Consolidated 49.00% - BRF Foods GmbH (e) (f) Industrialization, import and commercialization of products Austria Indirect Consolidated 100.00% - Al Khan Foodstuff LLC ("AKF") (c) (e) Import, commercialization and distribution of products Oman Indirect Consolidated 70.00% - FFM Further Processing Sdn. Bhd. (e) (f) Industrialization, import and commercialization of products Malaysia Indirect Consolidated 70.00% 70.00% SHB Comércio e Indústria de Alimentos S.A. (e) (f) Industrialization and commercialization of products Brazil Indirect Consolidated 99.99% - TBQ Foods GmbH (m) Commercialization of products Austria Indirect Consolidated 60.00% - Banvit Bandirma Vitaminli (m) Holding Turkey Indirect Consolidated 79.48% - Banvit Enerji ve Elektrik Üretim Ltd. Sti. (m) Commercialization of eletric energy Turkey Indirect Consolidated 100.00% - Banvit Foods SRL (m) Commercialization of eletric energy Turkey Indirect Consolidated 0.01% - Nutrinvestments BV (m) Holding The Netherlands Indirect Consolidated 100.00% - Banvit ME FZE (m) Marketing and logistics services United Arab Emirates Indirect Consolidated 100.00% - Banvit Foods SRL (m) Industrialização de grãos e ração animal Romania Indirect Consolidated 99.99% - BRF Malaysia Sdn Bhd (j) Marketing and logistics services Malaysia Indireta Consolidated 100.00% 100.00% Federal Foods LLC (e) (f) Import, commercialization and distribution of products United Arab Emirates Indirect Consolidated 49.00% - Federal Foods Omã (a) (e) (f) Import, commercialization and distribution of products Oman Indirect Consolidated 49.00% 49.00% Federal Foods Qatar (e) (f) Import, commercialization and distribution of products Qatar Indirect Consolidated 49.00% 49.00% SHB Comércio e Indústria de Alimentos S.A. (e) (f) Industrialization and commercialization of products Brazil Indirect Consolidated 0.01% - 53 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Establecimiento Levino Zaccardi y Cia. S.A. (a) Industrialization and commercialization of dairy products Argentina Direct Consolidated 99.94% 99.94% K&S Alimentos S.A. Industrialization and commercialization of products Brazil Direct Consolidated 100.00% 100.00% PP-BIO Administração de bem próprio S.A. Management of assets Brazil Affiliate Equity pick-up 33.33% 33.33% PSA Laboratório Veterinário Ltda. Veterinary activities Brazil Direct Consolidated 99.99% 99.99% Sino dos Alpes Alimentos Ltda. (a) Industrialization and commercialization of products Brazil Indirect Consolidated 99.99% 99.99% PR-SAD Administração de bem próprio S.A. Management of assets Brazil Affiliate Equity pick-up 33.33% 33.33% Quickfood S.A. Industrialization and commercialization of products Argentina Direct Consolidated 91.21% 91.21% Sadia Alimentos S.A. Holding Argentina Direct Consolidated 43.10% 43.10% Avex S.A. Industrialization and commercialization of products Argentina Indirect Consolidated 33.98% 33.98% Sadia International Ltd. Import and commercialization of products Cayman Island Direct Consolidated 100.00% 100.00% Sadia Chile S.A. Import and commercialization of products Chile Indirect Consolidated 60.00% 60.00% Sadia Uruguay S.A. Import and commercialization of products Uruguay Indirect Consolidated 5.10% 5.10% Avex S.A. Industrialization and commercialization of products Argentina Indirect Consolidated 66.02% 66.02% Compañía Paraguaya Comercial S.A. Import and commercialization of products Paraguay Indirect Consolidated 1.00% 1.00% Sadia Alimentos S.A. Holding Argentina Indirect Consolidated 56.90% 56.90% Sadia Overseas Ltd. Financial fundraising Cayman Island Direct Consolidated 100.00% 100.00% Sadia Uruguay S.A. Import and commercialization of products Uruguay Direct Consolidated 94.90% 94.90% UP Alimentos Ltda. Industrialization and commercialization of products Brazil Affiliate Equity pick-up 50.00% 50.00% Vip S.A. Empreendimentos e Participações Imobiliárias Commercialization of owned real state Brazil Direct Consolidated 100.00% 100.00% Establecimiento Levino Zaccardi y Cia. S.A. (a) Industrialization and commercialization of dairy products Argentina Indirect Consolidated 0.06% 0.06% PSA Laboratório Veterinário Ltda. Veterinary activities Brazil Indirect Consolidated 0.01% 0.01% Sino dos Alpes Alimentos Ltda. (a) Industrialization and commercialization of products Brazil Indirect Consolidated 0.01% 0.01% (a) Dormant subsidiaries. (b) The wholly-owned subsidiary BRF Global GmbH, operates as a trading in the European market and owns 101 direct subsidiaries in Madeira Island, Portugal, with an investment as of June 30, 2017 of R$6,200 (R$3,301 as of December 31, 2016) and a direct subsidiary in Den Bosch, The Netherlands, denominated Qualy 20 with an investment as of June 30, 2017 of R$7,196 (R$6,638 as of December 31, 2016). The wholly-owned subsidiary Qualy 5201 B.V. owns 212 subsidiaries in The Netherlands being the amount of this investment as of June 30, 2017 of R$29,742 (R$18,234 as of December 31, 2016). The indirect subsidiary Invicta Food Group Ltd. owns 120 direct subsidiaries in Ashford, England, with an investment of R$128,372 as of December 31, 2017 (R$112,471 as of December 31, 2016). The indirect subsidiary Universal Meats (UK) Ltd owns 99 direct subsidiaries in Ashford, England with an investment of R$43,553 as of June 30, 2017 (R$37,486 as of December 31, 2016). The indirect subsidiary Golden Foods Siam Europe Ltd owns 32 subsidiaries in Ashford, England with an investment of R$(201) as of June 30, 2017 (R$114,068 as of December 31, 2016). The purpose of these two subsidiaries is to operate in the European market to increase the Company’s market share, which is regulated by a system of poultry and turkey meat import quotas. (c) On January 02, 2017, disposal of subsidiary to BRF Foods GmbH. (d) On January 11, 2017, establishment of equity interest. (e) On January 12, 2017, acquisition of equity interest by One Foods Holdings Ltd. On December 31, 2016, such equity interests were held by wholly-owned subsidiary BRF GmbH. (f) On January 13, 2017, capital increases in chain, with investment in SHB. On December 31, 2016, SHB’s equity interest was held by BRF S.A. (99.00%) and by wholly-owned subsidiary PSA Laboratório Veterinário Ltda. (1,00%). (g) On January 13, 2017, establishment of equity interest. (h) On February 02, 2017, acquisition of equity interest by BRF GmbH and BRF Global GmbH. On December 31, 2016, such equity interest was held by wholly-owned subsidiary Sadia Foods GmbH. (i) On March 31, 2017, establishment of equity interest, 90% held by the subsidiary BRF GmbH and 10% held by the subsidiary BRF Holland B.V., both wholly-owned subsidiary. (j) On April 04, 2017, disposal of 100% of equity interest to One Foods Holdings Ltd. (k) On April 18, 2017, acquisition of 7.16% of equity interest. (l) On April 27, 2017, change in equity interest of the subsidiaries of Campo Austral, as a result of the conclusion of the merger process started a November 01, 2016. (m) On May 25, 2017, subsidiary TBQ Foods GmbH acquired 79.48% of the shares issued by Banvit Bandirma Vitaminli Yem Sanayii A.S. 54 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Weak Flesh Operation (“Operation”) The Brazilian authorities are investigating Brazil’s meat processing industry in the so-called “Weak Flesh Operation,” which became public on March 17, 2017. The investigation involves a number of companies in the industry in Brazil. On March 17, 2017, BRF learned of a decision issued by a federal judge of the 14th Federal Court of Curitiba - Paraná, authorizing the search and seizure of information and documents, and the detention of certain individuals in the context of this Weak Flesh Operation. Two BRF employees were detained (both currently has been released) and three were identified for questioning (of which two were questioned, including José Roberto P. Rodrigues, Vice President – Corporate Integrity of BRF). In addition to the above, the Mineiros plant was temporarily suspended by the Ministry of Agriculture, Livestock and Food Supply (“MAPA”) on March 17, 2017, so that MAPA could conduct an additional audit on its production process of such plant. After conducting an audit, the MAPA authorized the Mineiros plant to resume operations as of April 8, 2017. The Mineiros plant reopened on April 10, 2017 and resumed its operations on April 11, 2017. On April 15, 2017, the Brazilian Federal Police issued a report on the investigation and recommended charges against three BRF employees. On April 20, 2017, based on the Brazilian Federal Police investigation, Brazilian federal prosecutors filed charges against two BRF employees (one BRF regional manufacturing officer and one BRF corporate affairs manager). On April 24, 2017, the federal judge of the 14th Federal Court of Curitiba - Paraná, accepted the charges filed. Based on the charges filed against such two employees, the main allegations at this stage involve alleged misconduct relating to improper offers and/or promises to government inspectors. BRF informed certain regulators and governmental entities, including the U.S. Securities and Exchange Commission and U.S. Department of Justice in relation to this matter. BRF's Statutory Audit Committee has initiated an investigation with respect to the allegations involving BRF employees in the Weak Flesh Operation and it involved outside counsel. The investigation is underway. As a result of this transaction, the Company recorded losses in the amount of R$157,502 in the operating expenses (note 32), such as media and communication expenses, law officer, freight, storage, provision for losses in inventories, among other. 55 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Seasonality In Brazil and LATAM operating segments, in months of November and December of each year, the Company is impacted by seasonality due Christmas and New Years Celebrations, being the best-selling products in this period: turkey, Chester®, ham and pork loins. In One Foods operating segment, seasonality is due to Ramadan, which is the holy month of the Muslim Calendar. The start of Ramadan depends on the beginning of the moon cycle and therefore can vary each year. 2. MANAGEMENT’S STATEMENT AND BASIS OF PREPARATION AND PRESENTATION OF FINANCIAL STATEMENTS The Company’s individual and consolidated financial statements are prepared in accordance with the International Financial Reporting Standards (“IFRS”) issued by the International Accounting Standards Board (“IASB”) and interpretations issued by the International Financial Reporting Interpretations Committee (“IFRIC”), introduced in Brazil through Brazilian Accounting Pronouncements Committee (“CPC”) and its technical interpretations (“ICPC”) and guidelines (“OCPC”), approved by the Brazilian Securities Exchange Commission (“CVM”). The Company’s individual and consolidated financial statements are expressed in thousands of Brazilian Reais (“R$”), as well as the amounts of other currencies disclosed in the financial statements, when applicable, were also expressed in thousands. Amounts disclosed in Brazilian Reais are informed when applicable. The preparation of the Company’s financial statements requires Management to make judgments, use estimates and adopt assumptions that affect the reported amounts of revenues, expenses, assets and liabilities, as well as the disclosures of contingent liabilities, as of the reporting date. However, the uncertainty inherent to these judgments, assumptions and estimates could result in material adjustments to the carrying amount of the affected assets and liabilities in future periods. The Company reviews its judgments, estimates and assumptions on a quarterly basis as disclosed of financial statements for the year ended December 31, 2016 (note 3.29). The individual and consolidated financial statements were prepared on the historical cost basis except for the following items which are measured at fair value: (i.) derivative and non-derivative financial instruments measured at fair value; (ii.) available for sale financial assets at fair value; (iii.) marketable securities classified as cash and cash equivalents measured at fair value; 56 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) (iv.) share-based payments and employee benefits at fair value, and (v.) biological assets at fair value. The Company’s Management notes that the individual and consolidated financial statements were prepared considering the continuing capacity of this operating activities, demonstrated through several acquisitions and maintenance of its operations in the operating segments in which it operates. In addition, disclosed all relevant information in its explanatory notes, in order to clarify and complement an accounting basis used in the preparation of its financial statements. 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The quarterly financial information have been prepared according to CVM Deliberation Nº 673/11, that approved CPC 21 (R1), which is consistent with IAS 34, which establishes the minimum content of interim financial statement and the principles for measurement and recognition of a full or condensed set of financial statements for an interim period. The interim financial statements, in this case denominated as quarterly financial information, aim to provide updated information based on the last annual financial statements disclosed. Therefore, the quarterly financial information focus on new activities, events and circumstances and do not duplicate the information previously disclosed, except in the case where Management judged that the maintenance of the information was relevant. The current quarterly financial information was consistently prepared based on the accounting policies and estimates calculation methodology adopted in the preparation of the annual financial statements for the year ended December 31, 2016 (note 3). There were no changes on such policies and estimates calculation methodology. As allowed by CVM Deliberation Nº 673/11, Management decided not to disclose again the details of the accounting policies adopted by the Company. Hence, the quarterly financial information should be read in conjunction with the annual financial statements for the year ended December 31, 2016, in order to allow the users of this financial information to further understand the Company’s capacity of profit and future cash flows generation as well as its financial conditions and liquidity. 57 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The exchange rates in Brazilian Reais that are effective at the balance sheet dates are as follows: Exchange rate at the balance sheet date 12.31.16 Bath (THB) 0.0976 0.0911 Kwait Dinar (KWD) 10.9218 10.6751 Dirham (AED) 0.9008 0.8875 Singapore Dollar (SGD) 2.4037 2.2572 U.S. Dollar (US$ or USD) 3.3082 3.2591 Euro (€ or EUR) 3.7750 3.4384 Forint Hungary (HUF) 0.0122 0.0111 Yen (JPY) 0.0294 0.0279 Pound Sterling (£ or GBP) 4.2993 4.0364 Turkish Lira (TRY) 0.9407 0.9258 Argentine Peso ($ or ARS) 0.1994 0.2056 Chilean Peso (CLP) 0.0050 0.0049 Uruguayan Peso (UYU) 0.1164 0.1122 Rande Africa (ZAR) 0.2527 0.2379 Renminbi Yuan China (CNY) 0.4880 0.4695 Saudi Riyal (SAR) 0.8822 0.8689 Qatar Riyal (QAR) 0.8941 0.8951 Omani Riyal (OMR) 8.5927 8.4718 Ringgit Malaysia (MYR) 0.7710 0.7267 Ruble Russia (RUB) 0.0559 0.0534 Won South Korea (KRW) 0.0029 0.0027 Average rates 06.30.16 Bath (THB) 0.0916 0.1046 Kwait Dinar (KWD) 10.4424 12.3048 Dirham (AED) 0.8654 1.0102 Singapore Dollar (SGD) 2.2638 2.6849 U.S. Dollar (US$ or USD) 3.1783 3.7099 Euro (€ or EUR) 3.4437 4.1371 Forint Hungary (HUF) 0.0111 0.0132 Yen (JPY) 0.0283 0.0332 Pound Sterling (£ or GBP) 4.0031 5.3162 Turkish Lira (TRY) 0.8747 1.2702 Argentine Peso ($ or ARS) 0.2025 0.2593 Chilean Peso (CLP) 0.0048 0.0054 Uruguayan Peso (UYU) 0.1121 0.1183 Rande Africa (ZAR) 0.2407 0.2407 Renminbi Yuan China (CNY) 0.4625 0.5677 Saudi Riyal (SAR) 0.8476 0.9894 Qatar Riyal (QAR) 0.8716 1.0190 Omani Riyal (OMR) 8.2616 9.6437 Ringgit Malaysia (MYR) 0.7248 0.9045 Ruble Russia (RUB) 0.0549 0.0528 Won South Korea (KRW) 0.0028 0.0031 58 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 4. FINANCIAL INSTRUMENTS AND RISK MANAGEMENT Overview In the normal course of its business, the Company is exposed to credit, liquidity and market risks, which are actively managed in conformity to the Financial Risk and Strategic Documents Management Policy (“Risk Policy”) and internal guidelines subject to such policy. The policy and guidelines, as well as the monitoring process, evaluation and approval processes of risk management were disclosed in detail in the financial statements for the year ended December 31, 2016 (note 4) and there were no changes in the six-month period ended June 30, 2017. a. Credit risk management The Company is subject to the credit risk related to trade accounts receivable, financial investments and derivative contracts. Credit risk associated with trade accounts receivable is actively managed through the use of specific systems. Furthermore, it should be noted the diversification of the customer portfolio and the concession of credit to customers with good financial and operational conditions. The Company does not usually require collateral for sales to customer, and has a contracted credit insurance policy for specific markets. Credit risk associated with financial investments and derivative contracts is limited to the counterparties listed below and is managed according to rating and concentration of the company’s portfolio. On June 30, 2017, the Company had financial investments over R$100,000 at the following financial institutions: Banco BNP Paribas, Banco Bradesco, Banco do Brasil, Banco Itaú, Banco Safra, Banco Santander, Caixa Econômica Federal, Citibank, J.P. Morgan Chase Bank e Mizuho Bank. The Company also held derivative contracts with the following financial institutions: Banco BNP, Banco Bradesco, Banco do Brasil, Banco Itaú, Banco Safra, Banco Santander, Banco Votorantim, Citibank, Ing Bank, Merrill Lynch, Morgan Stanley e Rabobank. b. Liquidity risk management Liquidity risk management aims to reduce the impacts caused by events which may affect the Company’s cash flow. Thus, the Company utilizes the following metrics: · Cash Flow at Risk (“CFaR”), which aims to statistically estimates the cash flows for the next twelve months and the Company’s liquidity exposure. The Company determined that the minimum cash available should be equivalent mainly to the average monthly billing and EBITDA for the last twelve-month period; and 59 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) · Value at Risk ("VaR") is used for derivative transactions that require payments of periodic adjustments. Currently, the Company holds only BM&F Bovespa operations with daily adjustments and in order to monitor them, such methodology is utilized, which statistically measures potential maximum adjustments to be paid at intervals of 1 to 21-days. The Company maintains its leverage levels in order to avoid any impact to its ability to settle commitments and obligations. As a guideline, the majority of the debt should be in long term. On June 30, 2017, the long term debt portion accounted for 81.7% (82.9% as of December 31, 2016) of the total outstanding debt with an average term greater than 3 years. The table below summarizes the commitments and contractual obligations that may impact the Company’s liquidity: Parent company Book value Cash flow contracted Up to 6 months onwards Non derivative financial liabilities Loans and financing 12,738,527 14,887,602 1,013,233 4,421,425 6,628,262 1,574,819 98,896 1,150,967 BRF bonds 4,346,851 5,239,775 63,575 659,681 140,306 140,306 140,306 4,095,601 Trade accounts payable 4,215,880 4,215,880 4,215,880 - Supply chain finance 521,023 521,023 521,023 - Financial lease 275,148 395,274 81,655 57,667 50,926 37,249 28,331 139,446 Operational lease - 530,589 233,469 161,571 46,290 20,081 14,792 54,386 Derivative financial liabilities Financial instruments designated as cash flow hedge Interest rate and exchange rate derivatives 163,472 702,167 349,547 184,267 54,617 26,875 20,494 66,367 Currency derivatives (NDF) 8,702 (62,397) 4,029 (66,426) - Currency derivatives (options) 29,200 4,624 4,624 - Commodities derivatives (NDF) 317 317 317 - Financial instruments not designated as cash flow hedge Currency derivatives (NDF) 1,173 11,557 11,557 - Interest rate and exchange rate derivatives 3,714 3,909 3,909 - Currency derivatives (options) 3 - 60 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Consolidated Book value Cash flow contracted Up to 6 months onwards Non derivative financial liabilities Loans and financing 15,156,589 17,410,669 1,646,717 5,658,744 6,638,590 1,585,176 109,225 1,772,217 BRF bonds 4,346,851 5,239,775 63,575 659,681 140,306 140,306 140,306 4,095,601 BFF bonds 291,711 346,788 10,325 20,651 20,651 295,161 - - BRF GMBH bonds 1,602,474 2,337,656 35,977 71,953 71,953 71,953 71,953 2,013,867 Quickfood bonds 119,075 300,228 30,919 43,440 31,985 45,274 16,485 132,125 SHB bonds 2,463,322 530,589 233,469 161,571 46,290 20,081 14,792 54,386 Trade accounts payable 6,054,741 6,054,741 6,054,741 - Supply chain finance 541,391 541,391 541,391 - Financial lease 326,935 475,964 103,873 90,340 69,294 44,680 28,331 139,446 Operational lease - 702,167 349,547 184,267 54,617 26,875 20,494 66,367 Derivative financial liabilities Financial instruments designated as cash flow hedge Interest rate and exchange rate derivatives 180,343 174,965 3,557 170,608 800 - - - Currency derivatives (NDF) 8,702 (62,397) 4,029 (66,426) - Currency derivatives (options) 29,200 4,624 4,624 - Commodities derivatives (NDF) 317 317 317 - Financial instruments not designated as cash flow hedge Currency derivatives (NDF) 1,173 11,557 11,557 - Interest rate and exchange rate derivatives 3,714 3,909 3,909 - Commodities derivatives (Future) 3 - c. Interest rate risk management Interest rates risk is the one the Company incurs in economic losses resulting from changes in these rates, which could affect its assets and liabilities. The Company’s Risk Policy does not restrict exposure to different interest rates, neither establishes limits for fixed or floating rates. However, the Company continually monitors the market interest rates, in order to evaluate any need to enter into hedging transaction to protect from the exposure to fluctuation of such rates and manage the mismatch between its financial investments and debts. In these transactions the Company enters into contracts that exchange floating rate for fixed rate or vice-versa. Such transactions were designated by the Company as cash flow hedge. The Company’s indebtedness is essentially tied to the London Interbank Offered rate ("LIBOR"), fixed coupon (“R$ and USD”), Long Term Interest Rate ("TJLP") and Monetary Unit of the Bank National Economic and Social Development ("UMBNDES") rates. In case of adverse changes in the market that result in LIBOR, TJLP and UMBNDES hikes, the cost of the floating indebtedness rises and on the other hand, the cost of the fixed indebtedness decreases in relative terms. With regards to the Company's marketable securities, the main index is the Interbank Deposit Certificate ("CDI") for investments in Brazil and fixed coupon (“USD”) for investments in the International market. d. Foreign exchange risk management Foreign exchange risk is the one related to variations of foreign exchange rates that may cause the Company to incur unexpected losses, leading to a reduction of assets or an increase in liabilities. 61 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The Risk Policy is intended to protect the Company's results from these variations, in order to: · Protect operating revenues and costs that are related to transactions arising from commercial activities, such as estimated exports and purchases of raw materials, utilizing hedging instruments, that is, to protect its future cash flow denominated in foreign currency; and · Manage assets and liabilities denominated in foreign currencies in order to protect the balance sheet of the Company, through the use of over-the-counter and futures transactions. The Company’s consolidated financial statements are mainly impacted by the following currencies: Argentine Peso, Baht, Yen, Dirham, Euro, Kwait Dinar, Pound Sterling, Riyal Saudi Arabia, Riyal Qatar, Turkish Lira and U.S. Dollar. Assets and liabilities denominated in foreign currency are as follows summarized in U.S. Dollar: Consolidated 12.31.16 Exposure (in thousand of US$) Cash and cash equivalents 629,622 8,500 Trade accounts receivable 359,495 464,040 Trade accounts payable 223,655 (217,029) Loans and financing (1,664,644) Hedge 684,204 1,067,059 Investments, net 520,572 135,556 Other assets and liabilities, net 22,944 Exposure in result (183,574) The Company’s foreign subsidiaries have amounts denominated in Reais registered as trade accounts payable, which reduces the exposure to liabilities in foreign currencies registered in Brazil. On June 30, 2017, this effect overcame the amount of trade accounts payable in foreign currencies registered in Brazil, generating an inversion of the Trade Accounts Payable exposure when compared to December 31, 2016. In other situations, this dynamic may also occur for cash and cash equivalents. The investments, net line item is comprised of natural hedges derived from assets and liabilities of foreign subsidiaries with the Brazilian Reais as functional currency. The US$520,572 exposure may be composed into US$1,412,565 assets and US$891,993 liabilities. 62 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The Company has a foreign exchange exposure that impacts shareholders’ equity of US$1,548,992 (equivalent to R$5,124,375) on June 30, 2017 (US$1,334,149 on December 31, 2016 equivalent to R$4,348,125). This exposure does not contemplate the effects of the financial instruments designated as hedge accounting presented in the note 4.2.1, which present a temporary effect on shareholders’ equity. e. Commodity price risk management In the normal course of its operations, the Company purchases commodities, mainly corn, soymeal, oil and live hog, which are some of the individual components of production cost. Corn, soymeal and oil prices are subject to volatility resulting from weather conditions, crop yield, transportation and storage costs, government’s agricultural policy, foreign exchange rates and the prices of these commodities on the international market, among others factors. The prices of hog acquired from third parties are subject to market conditions and are influenced by internal availability and levels of demand in the international market, among other aspects. The Risk Policy establishes limits for hedging the corn and soymeal purchase flow, aiming to reduce the impact resulting from a price increase of these raw materials, and may utilize derivative instruments or inventory management for this purpose. Currently, the management of inventory levels is used as a hedging instrument. f. Capital management The Company’s definition of the adequate capital structure is essentially associated with (i) cash strength as a tolerance factor to liquidity volatility, (ii) financial leverage and (iii) maximization of the opportunity cost of capital. The cash and liquidity strategy takes into consideration the historical scenarios of volatility of results as well as simulations of sectorial and systemic crises and is based on permitting the resilience in scenarios of restricted access to capital. Financial leverage aims the balance between the different sources of funding and their conditions of allocation in order to maximize the opportunity cost to BRF in its business expansion initiatives. Moreover, the objective of maintaining the investment grade disciplines the weighting of using own and third party capital. The Company monitors debt levels and net debt, which are shown below: 63 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Consolidated 12.31.16 Current Non-current Total Total Foreign currency debt (10,318,725) Local currency debt (8,643,655) Other financial liabilities - (529,571) Gross debt (19,491,951) Marketable securities and cash and cash equivalents 8,919,289 521,843 9,441,132 7,506,932 Other financial assets 78,711 - 78,711 198,015 Restricted cash 450,793 439,511 890,304 645,808 Net debt 4,837,845 (11,141,196) Derivative and non-derivative financial instruments designated as hedge accounting As established by CVM Deliberation Nº 604/09, the Company applies hedge accounting to its derivative instruments classified as cash flow hedge of highly probable forecasted transactions and fair value hedge of firm commitments, in accordance with the Risk Policy. The cash flow hedge consists of hedging the exposure to variations of the cash flows attributable to a particular risk associated with a recognized asset or liability or a highly probable forecasted transaction that could affect profit and loss. The fair value hedge of a firm commitment is a protection against fluctuations of a specific type of risk associated to a firm agreement to exchange a determined quantity for a determined price in a specific date, or in specific future determined dates. The Risk Policy has also the purpose of determining parameters for using financial instruments, including derivatives, which are designated as protection to operating and financial assets and liabilities, which are exposed to the variations of foreign exchange rates, the fluctuation of interest rates and changes to commodity prices. The Risk Management Committee is responsible for ensuring compliance to the requirements established by the Company’s Risk Policy, supported by the Risk Management area. The Company within its hedge accounting strategy utilizes the following financial instruments: · Currency non-deliverable forwards – NDF; · Interest rate and currency swap; · Options; · Fixed exchange rate; · Export prepayments – PPEs; · Senior unsecured notes – Bonds; · Commodities non-deliverable forwards – NDF; and · Commodities future contracts – B3 (“Brasil Bolsa Balcão”). 64 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 4.2.1 Breakdown of the balances of derivative financial instruments and exchange fixed rate The positions of outstanding derivative financial instruments and exchange fixed rate are as follows: Parent company and Consolidated 06.30.17 12.31.16 Instrument Hedge object Reference currency (notional) Reference value (notional) Fair value (1) Reference value (notional) Fair value (1) Financial instruments designated as hedge accounting NDF - U.S. Dollar sale Currency US$ 74,288 1,168 106,935 6,556 NDF - Euro sale Currency EUR 70,000 145,000 56,852 NDF - Pound Sterling sale Currency GBP 16,000 34,000 11,142 Currency swap - U.S. Dollar Currency BRL 250,000 250,000 (150,803) Interest rate swap - U.S. Dollar Interest US$ 200,000 200,000 (11,337) Options - U.S. Dollar Currency US$ 849,563 2,496 1,322,000 66,791 Options - Euro Currency EUR - - 80,000 16,886 Options - JPY Currency JPY 10,500,000 1,870 - - NDF - Commodities purchase Commodities Ton/US$ 5,000 85,000 (880) NDF - Commodities sale Commodities Ton/US$ 75,003 394 308,592 1,837 Future - BM&FBOVESPA Commodities Ton/US$ 75,789 266 31,995 (27) Total in Parent company (2,983) Interest rate swap - U.S. Dollar Interest US$ 200,000 200,000 (22,025) Fixed exchange rate - U.S. Dollar Currency US$ - - 770 (60) Fixed exchange rate - Euro Currency EUR - - 6,566 (225) Fixed exchange rate - Pound Sterling Currency GBP - - 6,578 19 Total Consolidated (25,274) Financial instruments not designated as hedge accounting NDF - U.S. Dollar sale Currency US$ 20,000 698 - - NDF - Purchase of U.S. Dollar Currency US$ 650,000 3,625 680,000 (82,481) Currency swap - U.S. Dollar Currency US$ 54,288 1,782 221,977 (200,799) Currency swap - Euro Currency EUR - - 13,750 (17,742) Interest rate - R$ Interest BRL 548,960 10,828 50,000 438 NDF - Corn purchase Commodities Ton/US$ 51,000 96 - - Options - U.S. Dollar - Put Currency US$ 7,474 - - Options - U.S. Dollar - Call Currency US$ 7,474 3 - - Options - U.S. Dollar - Put Currency US$ 7,474 - - - Options - U.S. Dollar - Call Currency US$ 7,474 - - - Future - BM&FBOVESPA Currency US$ - - 150,000 (5,230) Total in Parent company 17,029 (305,814) NDF - Purchase of Euro Currency EUR 445,000 16,656 300,000 (479) Fixed exchange rate - US$ Currency US$ - - 790 11 Total Consolidated 33,685 (306,282) Total in Parent company (308,797) Total Consolidated (331,556) The market value determination method used by the Company consists of calculating the future value based on the contracted conditions and determining the present value based on market curves, obtained from the database of Bloomberg and Reuters, Banco Central do Brasil and B3. a. Non-deliverable forwards – NDF i. Currency non-deliverable forwards - NDF The position of the currency non-deliverable forward – NDF, by maturity, as well as the weighted average exchange rates and the fair value, are presented as follows: 65 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Parent company and Consolidated PUT R$ x US$ R$ x EUR R$ x GBP Maturities Notional (US$) Average rate Fair value Notional (EUR) Average rate Fair value Notional (GBP) Average rate Fair value Financial instruments designated as cash flow hedge July 2017 - - - 30,000 3.7721 (575) 5,000 4.1830 (647) August 2017 34,288 3.3988 1,967 30,000 3.7875 (942) 8,000 4.2040 (1,099) September 2017 20,000 3.4235 1,332 10,000 3.8154 (273) 3,000 4.2301 (424) February 2018 20,000 3.3213 (2,131) - 74,288 3.3846 1,168 70,000 3.7849 16,000 4.2023 Parent company and Consolidated CALL US$ x R$ US$ x EUR Maturities Notional (US$) Average rate Fair value Notional (EUR) Average rate Fair value Financial instruments not designated as cash flow hedge July 2017 20,000 3.3333 (213) - - - September 2017 630,000 3.3578 3,838 445,000 1.1353 16,656 650,000 3.3570 3,625 445,000 1.1353 16,656 PUT R$ x US$ Maturities Notional (US$) Average rate Fair value Financial instruments not designated as cash flow hedge July 2017 20,000 3.3584 698 20,000 3.3584 698 ii. Commodities non-deliverable forwards – NDF The position of the commodities non-deliverable forwards – NFD, by maturity, as well as weighted average exchange rates and the fair value, are presented as follows: Parent company and Consolidated CALL - Soymeal Quantity Average rate Fair Maturities Ton US$/Ton value Designated as hedge accounting July 2017 4,000 127.89 (271) August 2017 1,000 126.16 (46) 5,000 127.54 PUT - Corn Quantity Average rate Fair Maturities Ton US$/Ton value Designated as hedge accounting August 2017 75,003 151.58 394 75,003 151.58 394 Call Quantity Average rate Fair Maturities Ton US$/Ton value Not designated as hedge accounting November 2017 51,000 153.75 96 51,000 153.75 96 66 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) b. Interest rate and currency swap The position of interest rate and currency swap is presented as follows: Parent company Consolidated Instrument Maturity Assets (Hedged object) Liabilities (Protected risk) Notional Fair value Notional Fair value Financial instruments designated as cash flow hedge Interest rate 01.22.18 LIBOR 6M + 2.82% p.a. 5.86% p.a. 100,000 100,000 Interest rate 06.18.18 LIBOR 3M + 2.60% p.a. 5.47% p.a. 100,000 100,000 Interest rate 02.01.19 LIBOR 6M + 2.70% p.a. 5.90% p.a. - - 100,000 Interest rate 02.01.19 LIBOR 6M + 2.70% p.a. 5.88% p.a. - - 100,000 200,000 400,000 Currency swap 05.22.18 R$ + 7.75% US$ + 1.60% 250,000 250,000 Financial instruments not designated as cash flow hedge Interest rate - Bond 05.22.18 R$ (Fixed rate of 7.75% p.a.) 68.84% CDI 50,000 1,014 50,000 1,014 Interest rate 04.02.19 R$ (Fixed rate of 9.61% p.a.) 95.00% CDI 250,000 4,637 250,000 4,637 Interest rate 04.02.19 R$ (Fixed rate of 9.61% p.a.) 93.54% CDI 248,960 5,177 248,960 5,177 10,828 10,828 Currency swap 07.28.17 US$ 72.30% CDI 4,288 4,288 Currency swap 04.12.19 US$ + 2,67% p.a. 110.91% CDI 50,000 5,497 50,000 5,497 54,288 1,782 54,288 1,782 12,610 12,610 c. Options i. Currency options The Company designates as a cash flow hedge only the variation in the intrinsic value of its options, recognizing the time value of the premium in the financial result. If the hedge is not effective and the option is not exercised due to devaluation of the Brazilian Real, the losses related to the options will be registered as financial expenses in the statement of income. The Company has designated transactions involving options denominated collar where there is a purchase of a put option ("PUT") and a sale of a call option ("CALL"), simultaneously, such that the premium paid for the put is compensated by the premium received in the call. When the market price of any of the options is not available in an active market, the fair value is based on an option pricing model (Black-Scholes or Binomial). The average rates of the options contracts may not reflect the expected final result, such as those presented in the sensitivity table, since it consists of several operations. 67 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Parent company and Consolidated R$ x US$ Type Maturities Notional (US$) Average US$ Fair value Financial instruments designated as cash flow hedge Collar - Call (Sale) July 2017 (240,000) 3.7621 (5,048) Collar - Put (Purchase) July 2017 240,000 3.2010 1,314 Collar - Call (Sale) August 2017 (177,063) 3.5965 (5,774) Collar - Put (Purchase) August 2017 177,063 3.2410 6,015 Collar - Call (Sale) September 2017 (140,000) 3.7258 (3,200) Collar - Put (Purchase) September 2017 140,000 3.2943 7,631 Collar - Call (Sale) October 2017 (137,500) 3.9099 (2,520) Collar - Put (Purchase) October 2017 137,500 3.2922 7,721 Collar - Call (Sale) November 2017 (95,000) 3.5546 (5,598) Collar - Put (Purchase) November 2017 95,000 3.2111 3,935 Collar - Call (Sale) December 2017 (40,000) 3.5955 (2,510) Collar - Put (Purchase) December 2017 40,000 3.1700 1,244 Collar - Call (Sale) January 2018 (20,000) 3.7000 (1,064) Collar - Put (Purchase) January 2018 20,000 3.1000 350 - 2,496 Parent company and Consolidated R$ x JPY Type Maturities Notional (JPY) Average JPY Fair value Financial instruments designated as cash flow hedge Collar - Call (Sale) August 2017 (3,500,000) 0.0305 (1,522) Collar - Put (Purchase) August 2017 3,500,000 0.0295 1,868 Collar - Call (Sale) September 2017 (3,500,000) 0.0308 (1,963) Collar - Put (Purchase) September 2017 3,500,000 0.0295 2,073 - 456 Put (Purchase) July 2017 3,500,000 0.0295 1,414 1,414 Parent company and Consolidated R$ x US$ Type Maturities Notional (US$) Average US$ Fair value Financial instruments not designated as cash flow hedge Collar - Call (Sale) July 2017 (7,474) 3.4160 (3) Collar - Put (Purchase) July 2017 7,474 3.4160 3 Collar - Call (Sale) July 2017 (7,474) 3.1300 - Collar - Put (Purchase) July 2017 7,474 3.1300 - - - 68 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 4.2.2 Breakdown of the balances of non-derivative financial instruments The position of non-derivative financial instruments designated as cash flow hedge is presented as follows: Parent company and Consolidated 12.31.16 Hedge Instrument Hedge object Reference currency (notional) Value (notional) Fair value Value (notional) Fair value Financial instruments designated as cash flow hedge Export prepayment - PPEs Exchange rate USD 258,333 854,618 300,000 977,730 Senior unsecured notes - Bonds Exchange rate USD 268,662 990,348 268,662 977,157 526,995 1,844,966 568,662 1,954,887 Reference value converted by Ptax rate in effect at period-end or partial repeal dates. a. Export prepayments – PPEs The position of PPEs designated as cash flow hedge is presented as follows: Parent company and Consolidated Hedge Instrument Type of risk hedged Maturities Notional (US$) Average rate Fair value Export prepayment - PPE US$ (E.R.) 04.2017 to 02.2019 258,333 1.8106 854,618 Reference value converted by the Ptax rate at the end of the period or partial revocation dates. Such amount demonstrates the total that may impact the Company's shareholders' equity. b. Senior unsecured notes – Bonds The position of bonds designated as cash flow hedge is presented as follows: Parent company and Consolidated Hedge Instrument Type of risk hedged Maturities Notional (US$) Average rate Fair value BRF SA BRFSBZ5 US$ (E.R.) 118,662 2.0213 494,118 BRF SA BRFSBZ3 US$ (E.R.) 150,000 2.0387 496,230 268,662 2.0300 990,348 Reference value converted by the Ptax rate at the end of the period or partial revocation dates. Such amount demonstrates the total that may impact the Company's shareholders' equity. 69 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Gains and losses of derivative and non-derivative financial instruments The unrealized gains and losses of derivative and non-derivative financial instruments designated as cash flow hedge are recorded as a component of other comprehensive income, as set forth below: Shareholders' Equity Parent company Consolidated 12.31.16 12.31.16 Derivatives designated as cash flow hedges Foreign exchange risks (28,998) (29,169) Interest risks (8,803) (25,872) Commodity risks 3,389 3,389 (34,412) (51,652) Non derivatives designated as cash flow hedges Foreign exchange risks (812,007) (812,007) Gross losses (846,419) (863,659) Deferred taxes on losses 319,440 287,782 319,440 287,739 OCI recognized by subsidiaries (17,283) - - Losses, net of taxes (575,920) (575,920) Change in gross losses 798,351 819,983 Income taxes on financial instruments adjustments 31,658 (272,664) 31,701 (272,707) OCI recognized by subsidiaries 5,118 21,589 - - Impact in other comprehensive income 547,276 547,276 During the six-month period ended June 30, 2017, the realized transaction with derivative and non-derivative financial instruments designated as cash flow hedge resulted in a gain of R$142,227 (gain of R$168,933 during the six-month period ended June 30, 2016), composed by a net gain amounting to R$134,476 (gain of R$158,890 during the six-month period ended June 30, 2016) recorded as gross revenues and a net loss of R$7,751 (gain of R$10,043 during the six-month period ended June 30, 2016) recorded in the financial result. 70 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Breakdown of financial instruments by category – except derivatives Parent company Loans and receivables Available for sale Trading securities Held to maturity Financial liabilities Total Assets Amortized cost Cash and bank accounts 51,911 - 51,911 Marketable securities - - - 84,745 - 84,745 Restricted cash - - - 569,302 - 569,302 Trade accounts receivable 8,510,206 - 8,510,206 Other credits 271,846 - 271,846 Other receivables 52,177 - 52,177 Fair value Cash equivalents - - 5,144,324 - - 5,144,324 Marketable securities - 320,060 215,200 - - 535,260 Liabilities Amortized cost Trade accounts payable - Supply chain finance - Loans and financing Local currency - Foreign currency - Capital lease payable - 8,886,140 320,060 5,359,524 654,047 Parent company 12.31.16 Loans and receivables Available for sale Trading securities Held to maturity Financial liabilities Total Assets Amortized cost Cash and bank accounts 67,082 - 67,082 Marketable securities - - - 80,200 - 80,200 Restricted cash - - - 555,667 - 555,667 Trade accounts receivable 8,409,234 - 8,409,234 Other credits 335,018 - 335,018 Other receivables 74,164 - 74,164 Fair value Cash equivalents - - 3,789,423 - - 3,789,423 Marketable securities - 329,876 228,969 - - 558,845 Liabilities Amortized cost Trade accounts payable - (4,758,721) (4,758,721) Supply chain finance - (1,335,582) (1,335,582) Loans and financing Local currency - (8,643,655) (8,643,655) Foreign currency - (7,291,438) (7,291,438) Capital lease payable - (211,482) (211,482) 8,885,498 329,876 4,018,392 635,867 (22,240,878) (8,371,245) 71 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Consolidated Loans and receivables Available for sale Trading securities Held to maturity Financial liabilities Total Assets Amortized cost Cash and bank accounts 2,420,640 - 2,420,640 Marketable securities - - - 250,262 - 250,262 Restricted cash - - 321,002 569,302 - 890,304 Trade accounts receivable 3,666,842 - 3,666,842 Other credits 278,975 - 278,975 Other receivables 52,177 - 52,177 Fair value Cash equivalents - - 6,090,262 - - 6,090,262 Marketable securities - 420,886 259,082 - - 679,968 Liabilities Amortized cost Trade accounts payable - Supply chain finance - Loans and financing Local currency - Foreign currency - Capital lease payable - 6,418,634 420,886 6,670,346 819,564 Consolidated 12.31.16 Loans and receivables Available for sale Trading securities Held to maturity Financial liabilities Total Assets Amortized cost Cash and bank accounts 1,730,417 - 1,730,417 Marketable securities - - - 255,493 - 255,493 Restricted cash - - 90,140 555,668 - 645,808 Trade accounts receivable 3,095,848 - 3,095,848 Other credits 335,506 - 335,506 Other receivables 74,164 - 74,164 Fair value Cash equivalents - - 4,626,502 - - 4,626,502 Marketable securities - 623,275 271,245 - - 894,520 Liabilities Amortized cost Trade accounts payable - (5,839,838) (5,839,838) Supply chain finance - (1,335,582) (1,335,582) Loans and financing Local currency - (8,643,655) (8,643,655) Foreign currency - (10,318,725) (10,318,725) Capital lease payable - (216,823) (216,823) 5,235,935 623,275 4,987,887 811,161 (26,354,623) (14,696,365) Determination of the fair value of financial instruments The Company discloses its financial assets and liabilities at fair value, based on the appropriate accounting pronouncements, which refers to concepts of valuation and disclosure requirements. Particularly related to the disclosure, the Company applies the hierarchy requirements set out in CVM Deliberation 699/12, which involves the following aspects: 72 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) · The fair value is the price that an asset could be exchanged and a liability could be settled, between knowledgeable willing parties in an arm’s length transaction; and · Hierarchy on 3 levels for measurement of the fair value, according to observable inputs for the valuation of an asset or liability on the date of its measurement. The valuation established on 3 levels of hierarchy for measurement of the fair value is based on observable and non-observable inputs. Observable inputs reflect market data obtained from independent sources, while non-observable inputs reflect the Company’s valuation technics. These 2 types of inputs create the hierarchy of fair value set forth below: · Level 1 – Prices quoted (unadjusted) for identical instruments in active markets. Investments in credit linked notes, Brazilian foreign debt securities, Financial Treasury Bills (“LFT”) and stocks are classified at level 1 of the fair value hierarchy; · Level 2 – Prices quoted in active markets for similar instruments, prices quoted for identical or similar instruments in non-active markets and evaluation models for which inputs are observable. Investments in Bank Deposit Certificates (“CDB”) are classified at level 2, since the determination of fair value is based on the price quotation of similar financial instruments in non-active markets. Readily observable market inputs are used, such as interest rate forecasts, volatility factors and foreign currency rates. · Level 3 – Instruments whose significant inputs are non-observable. The Company does not have financial instruments in this level. The table below presents the overall classification of financial assets and liabilities according to the valuation hierarchy. For the six-month period ended on June 30, 2017, there were no changes between the 3 levels of hierarchy. 73 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Parent company Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale Stocks 320,060 - - 320,060 Held for trading Bank deposit certificates - 50,918 - 50,918 Financial treasury bills 164,282 - - 164,282 Other financial assets Derivatives designated as hedge accounting - 40,136 - 40,136 Derivatives not designated as hedge accounting - 21,919 - 21,919 484,342 112,973 - 597,315 Liabilities Financial liabilities Other financial liabilities Derivatives designated as hedge accounting - - Derivatives not designated as hedge accounting - Parent company 12.31.16 Level 1 Level 2 Level 3 Total Assets Financial assets Stocks 329,876 - - 329,876 Held for trading Bank deposit certificates - 48,425 - 48,425 Financial treasury bills 180,544 - - 180,544 Other financial assets Derivatives designated as hedge accounting - 197,477 - 197,477 Derivatives not designated as hedge accounting - 438 - 438 510,420 246,340 - 756,760 Liabilities Financial liabilities Other financial liabilities Derivatives designated as hedge accounting - (200,460) - (200,460) Derivatives not designated as hedge accounting - (306,252) - (306,252) - (506,712) - (506,712) 74 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Consolidated Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale Credit linked notes 15,114 - - 15,114 Public securities 34,416 - - 34,416 Stocks 371,356 - - 371,356 Held for trading Bank deposit certificates - 50,918 - 50,918 Financial treasury bills 164,282 - - 164,282 Investment funds 43,882 - - 43,882 Other financial assets Derivatives designed as hedge accounting - 40,136 - 40,136 Derivatives not designated as hedge accounting - 38,575 - 38,575 629,050 129,629 - 758,679 Liabilities Financial liabilities Other financial liabilities Derivatives designed as hedge accounting - - Derivatives not designated as hedge accounting - Consolidated 12.31.16 Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale Credit linked notes 187,384 - - 187,384 Public securities 56,416 - - 56,416 Stocks 379,475 - - 379,475 Held for trading Bank deposit certificates - 48,425 - 48,425 Financial treasury bills 180,544 - - 180,544 Investment funds 42,276 - - 42,276 Other financial assets Derivatives designed as hedge accounting - 197,520 - 197,520 Derivatives not designated as hedge accounting - 495 - 495 846,095 246,440 - 1,092,535 Liabilities Financial liabilities Other financial liabilities Derivatives designed as hedge accounting - (222,794) - (222,794) Derivatives not designated as hedge accounting - (306,777) - (306,777) - (529,571) - (529,571) Comparison between book value and fair value of financial instruments Except for the items presented below, the book value of all other financial instruments approximate fair value. The fair value of financial instruments presented below was based in prices observed in active markets, level 1 of the hierarchy for fair value measurement. 75 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Parent company and Consolidated 12.31.16 Maturity Book value Fair value Book value Fair value BRF bonds BRF SA BRFSBZ5 2022 (364,006) (415,115) BRF SA BRFSBZ4 2024 - - (2,424,133) (2,404,442) BRF SA BRFSBZ3 2023 (1,568,079) (1,567,412) BRF SA BRFSBZ7 2018 (502,933) (475,868) BRF SA BRFSBZ2 2022 (1,729,142) (1,795,814) Parent company (6,588,293) (6,658,651) BFF bonds Sadia Overseas BRFSBZ7 2020 (287,211) (308,745) Sadia bonds Sadia Overseas BRFSBZ6 2017 - - (370,023) (376,702) Bonds BRF - SHB BRF SA BRFSBZ4 2024 - - Bonds BRF Gmbh BRF SA BRFSBZ4 2026 (1,606,615) (1,538,817) Quickfood bonds Quickfood 2019 (144,453) (144,453) Consolidated (8,996,595) (9,027,368) Table of sensitivity analysis In preparation of the sensitivity analysis, Management considered the derivative financial instruments used to mitigate the currency risk and commodities as relevant risks and could impact the Company's results. Currently, Management believes that fluctuations in interest rates do not significantly affect its financial results, since have opted for fixing through derivative financial instruments (interest rate swap), a considerable part of its post fixed debt. The table below presents the possible impacts of derivative and non-derivative financial instruments considering scenarios of appreciation and depreciation of the main traded currencies by the Company with respect to its functional currency (Brazilian Real) and changes in corn prices on the Chicago Board of Trade (“CBOT”). The amount of exports utilized corresponds to notional value of derivative financial instruments entered into in order to hedge highly probable transaction. Quantitative and qualitative information used in preparing these analyzes are based on the position for the period ended June 30, 2017. Future results to be measured may differ significantly from those estimates amounts, if the reality becomes different from the assumptions used. 76 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 3.3082 2.9774 2.4812 4.1353 4.9623 Parity - Brazilian Reais x U.S. Dollar Current Scenario I Scenario II Scenario III Scenario IV Transaction/Instrument Risk Scenario 10% appreciation 25% appreciation 25% devaluation 50% devaluation Designated as hedge accouting Non-deliverable forward Devaluation of R$ 5,674 30,250 67,114 (55,766) (117,206) Options - currencies Devaluation of R$ 1,468 153,660 471,030 (222,631) (750,192) Export prepayments Devaluation of R$ (386,871) (301,409) (173,217) (600,525) (814,179) Bonds Devaluation of R$ (343,131) (254,252) (120,934) (565,328) (787,525) Swaps Devaluation of R$ (157,835) (117,052) (55,877) (259,794) (361,753) Exports (object) Appreciation of R$ 881,786 494,621 (175,208) 1,693,318 2,808,313 Cost (object) Appreciation of R$ (1,091) (5,818) (12,908) 10,726 22,542 Not designated as hedge accouting NDF - Purchase Appreciation of R$ (31,780) (246,813) (569,363) 505,803 1,043,385 Net effect 505,803 1,043,385 3.7750 3.3975 2.8313 4.7188 5.6625 Parity - Brazilian Reais x Euro Current Scenario I Scenario II Scenario III Scenario IV Transaction/Instrument Risk Scenario 10% appreciation 25% appreciation 25% devaluation 50% devaluation Designated as hedge accouting Non-deliverable forward Devaluation of R$ 690 27,115 66,752 (65,373) (131,436) Exports (object) Appreciation of R$ (690) (27,115) (66,752) 65,373 131,436 Not designated as hedge accouting NDF - Purchase Devaluation of R$ 8,467 (159,520) (411,501) 428,434 848,401 Net effect 8,467 428,434 848,401 4.2993 3.8694 3.2245 5.3741 6.4490 Parity - Brazilian Reais x GBP Current Scenario I Scenario II Scenario III Scenario IV Transaction/Instrument Risk Scenario 10% appreciation 25% appreciation 25% devaluation 50% devaluation Designated as hedge accouting Non-deliverable forward Devaluation of R$ (1,551) 5,327 15,646 (18,749) (35,946) Exports (object) Appreciation of R$ 1,551 (5,327) (15,646) 18,749 35,946 Net effect - 0.0294 0.0265 0.0221 0.0368 0.0442 Parity - Brazilian Reais x JPY Current Scenario I Scenario II Scenario III Scenario IV Transaction/Instrument Risk Scenario 10% appreciation 25% appreciation 25% devaluation 50% devaluation Options - currencies Devaluation of R$ 630 31,542 77,910 (43,015) (94,535) Exports (object) Appreciation of R$ (630) (31,542) (77,910) 43,015 94,535 Net effect - 151.75 136.57 113.81 189.68 227.62 Price parity CBOT - Corn - US$/Ton Current Scenario I Scenario II Scenario III Scenario IV Transaction/Instrument Risk Scenario Decrease 10% Decrease 25% Increase 25% Increase 50% Designated as hedge accounting Non-deliverable forward - Sale corn Increase in the price of corn 3,724 9,372 (9,454) (18,867) Cost (object) Decrease in the price of corn 41 (3,724) (9,372) 9,454 18,867 Not designated as hedge accounting Non-deliverable forward - Purchase corn Decrease in the price of corn (2,899) (6,739) 6,062 12,463 Net effect 6,062 12,463 120.68 108.61 90.51 150.85 181.02 Price parity CBOT - soymeal - US$/Ton Current Scenario I Scenario II Scenario III Scenario IV Transaction/Instrument Risk Scenario Decrease 10% Decrease 25% Increase 25% Increase 50% Designated as hedge accounting Non-deliverable forward - Purchase soymeal Decrease in the price of soymeal (313) (613) 386 885 Cost (object) Increase in the price of soymeal 114 313 613 (386) (885) Net effect - 77 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 5. SEGMENT INFORMATION The operating segments are reported consistently with the management reports provided to the Board of Directors and Directors for assessing the performance of each segment and allocating resources. As disclosed in note 1, in order to reflect the management structure changes the segment information of 2017 and 2016 were prepared considering the seven observable segments, as follows: Brazil, Europe, Middle East and North Africa (“One Foods”), Africa, Asia, Latin America (“LATAM”) and Other Segments, which primarily observe our geographical structure. These segments include sales of all distribution channels and operations are subdivided according to the nature of the products whose characteristics are described below: · Poultry : involves the production and sale of whole poultry and in-natura cuts. · Pork and other : involves the production and sale of in-natura cuts. · Processed : involves the production and sale of processed foods, frozen and processed products derived from poultry, pork and beef, margarine, vegetable and soybean-based products. · Other sales : involves the commercialization of flour for food service and others. Other segments are subdivided into: · Ingredients : commercialization and development of animal health ingredients, human nutrition, plant nutrition (fertilizers) and health care (health and wellness). Such new channel was created during the 2nd quarter of 2017, with the purpose of adding value to the co-products and optimizing the Company’s production chain. · Other segments : commercialization of in-natura beef cuts and agricultural products. The net sales for each reportable operating segment are presented below: 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Consolidated Net sales 06.30.16 Brazil In-natura 1,684,621 1,475,155 Poultry 1,304,223 1,112,266 Pork and other 380,398 362,889 Processed 5,494,852 5,585,176 Other sales 8,329 46,024 7,187,802 7,106,355 Europe In-natura 687,479 902,730 Poultry 316,327 521,302 Pork and other 371,152 381,428 Processed 1,123,341 1,074,546 Other sales 694 - 1,811,514 1,977,276 One Foods In-natura 2,502,609 2,865,468 Poultry 2,480,939 2,845,322 Other 21,670 20,146 Processed 353,645 318,274 Other sales 37,439 2 2,893,693 3,183,744 Africa In-natura 174,644 297,368 Poultry 132,417 241,911 Pork and other 42,227 55,457 Processed 57,453 77,944 232,097 375,312 Asia In-natura 1,780,076 2,005,289 Poultry 1,553,662 1,734,689 Pork and other 226,414 270,600 Processed 131,522 243,694 Other sales 121,010 83,229 2,032,608 2,332,212 LATAM In-natura 346,087 317,459 Poultry 259,979 261,650 Pork and other 86,108 55,809 Processed 697,964 623,119 Other sales 23,041 7,947 1,067,092 948,525 Other segments Ingredients 82,339 - Other sales 528,928 711,474 611,267 711,474 15,836,073 16,634,898 79 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The operating income for each reportable operating segment is presented below: Consolidated 06.30.16 Brazil 578,346 536,330 Europe 70,425 MENA 259,732 Africa 27,904 Asia 160,924 273,449 LATAM 11,014 34,891 Other segments 45,757 Ingredients 17,624 - Other sales 45,757 Sub total 555,357 1,248,488 Corporate (64,686) 177,403 1,183,802 The Corporate line presented above refers to extraordinary events not attributable to the operating segments, which are recognized as other operating income (expense). For the six-month period ended June 30, 2017, the main events were: R$158,348 contingencies, R$157,502 extraordinary expenses – Weak Flesh Operation and R$35,320 Price adjustment in the transaction with Lactalis due to the sale of the dairy segment and R$9,859 level of health insurance claims. For the six-month period ended June 30, 2016, the main events were tax contingencies. No customer was individually or in aggregate responsible for more than 5% of net sales for the years ended June 30, 2017 and 2016. The goodwill and intangible assets with indefinite useful life (trademarks) arising from business combination were allocated to the reportable operating segments, considering the nature of the products manufactured in each segment (cash-generating unit), as presented below: Consolidated Goodwill Trademarks Total 12.31.16 12.31.16 12.31.16 Brazil 1,151,498 1,151,498 982,478 982,478 2,133,976 2,133,976 Europe 606,412 652,989 177,537 20,139 783,949 673,128 One Foods 1,889,597 1,224,970 170,407 170,407 2,060,004 1,395,377 Asia 700,586 594,046 4,189 4,553 704,775 598,599 LATAM 344,695 720,047 130,881 135,617 475,576 855,664 4,692,788 4,343,550 1,465,492 1,313,194 6,158,280 5,656,744 Information referring to the total assets by reportable segments is not being disclosed, as it is not included in the set of information made available to the Company’s Management, hich take investment decisions and determine allocation of assets on a consolidated basis. 80 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 6. BUSINESS COMBINATION AND ACQUSITION OF ENTITIES INTEREST Fair value of the assets and liabilities of business combination with Universal Meats UK, Eclipse Holding Cöoperatief U.A. and Alimentos Calchaquí Products 7 S.A. For the period ended in 2016, BRF acquired 100% of the equity interest in Universal, Eclipse and Calchaquí. The details of the transactions were disclosed in the financial statements for the year ended December 31, 2016 (Note 6.1.3, 6.1.4 and 6.1.5). During the first semester of 2017, the Company completed the analysis of the fair value of assets acquired and liabilities assumed, which are shown below: Universal Eclipse Calchaquí Cash and cash equivalents 22,525 1,669 11,736 Trade accounts receivable, net 108,629 43,031 14,547 Inventories 64,348 18,419 13,317 Recoverable taxes - 11,763 11,985 Deferred income and social contribution taxes - 15,714 - Biological assets - 23,650 - Property, plant and equipment 384 203,528 75,443 Intangible 127,206 64,680 122,956 Other assets 6,899 3,788 218 329,991 386,242 250,202 Payroll and related charges - 9,367 3,521 Trade accounts payable 30,638 50,295 14,758 Tax payable 3,243 8,245 15,187 Short-term debt 20,702 33,714 - Deferred income and social contribution taxes 21,201 - - Provision for tax, civil and labor risks - 37,579 14,373 Other liabilities 18,835 20,276 33,216 94,620 159,476 81,055 Net assets acquired 235,371 226,766 169,147 Fair value of consideration paid 280,776 228,488 387,002 Goodwill 45,405 1,722 217,855 The amounts of goodwill based on expectation of future profitability were allocated to the operating segment Southern Cone, to Eclipse and Calchaquí, and International to Universal. 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Business Combination with Qatar Investment Authority (“QIA”) On March 07, 2017, BRF Foods GmbH, a wholy-owned subsidiary of One Foods Holdings Ltd has incorporated a new company denominated TBQ Foods GmbH (“TBQ”), with the purpose of being the acquirer of Banvit Bandirma Vitaminli Yem Sanayii A.Ş. ("Banvit") shares (note 6.3). On May 24, 2oods GmbH has entered into an agreement with Qatar Investment Authority (“QIA”), the sovereign wealth fund of the State of Qatar, which acquired equity interests in TBQ, so that BRF Foods GmbH and QIA withhold respectively, 60% and 40% of participation. TBQ’s shareholders agreement grants BRF Foods GmbH control over the entity, so that QIA’s rights are solely protective. The agreement with QIA includes options, which grant QIA the right to sell its shares to BRF (“put option”) or exchange for participation into One Foods Holdings Ltd. (“roll-up”). It also includes a call option held by BRF Foods GmbH. The options may be exercised only in certain conditions stablished in the agreement, and will expire in 4,5 years after May 24, 2017. BRF Foods GmbH recognized a liability, in non-current liabilities, related to the Put and Roll-up options in the amount of TRY479,129 (equivalent to R$441,038). In compliance with CVM Deliberations nº 665/11, nº 696/12, nº 698/12, QIA’s non-controlling interests are not presented separately under the financial statements. This participation is expressed by the liability described above. Business Combination – Banvit Bandirma Vitaminli Yem Sanayii Anonim Sirketi (“Banvit”) On May 25, 2017, BRF, through its subsidiary TBQ, has concluded the share purchase transaction with the controlling shareholders (“Sellers”) of Banvit Bandirma Vitaminli Yem Sanayii A.Ş. ("Banvit"), in order to acquire 79.48% of the shares issued by Banvit, one of the largest poultry producers in Turkey. In line with Company’s continuous commitment to the Muslim markets, this acquisition allows One Foods to entry into the Turkish market, which has one of the largest poultry Halal consumption in the world. Banvit’s remaining shares, 20.52%, are listed under the Istanbul Stock Exchange (“ISE”), ticker BANVT. In compliance with Turkey’s capital markets regulations, in consequence of obtaining the control, TBQ has 60 days after the conclusion of the transaction to make a mandatory tender offer for the minority shareholders. TBQ has recognized a liability, in the amount of TRY247,820 (equivalent to R$228,119) in current liabilities, related to the mandatory tender offer by the same price per share paid to the Sellers. 82 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) In compliance with CVM Deliberations nº 665/11, nº 696/12, nº 698/12, Banvit’s non-controlling interests are not presented separately under the financial statements. This participation is presented as the liability described above. The total acquired net assets before the purchase price allocation, in order to determine the preliminary goodwill is demonstrated below: Acquired Net Assets 386,935 Fair Value of the consideration 1,073,010 Cash paid to Sellers 844,891 Liability registered for the mandatory tender offer 228,119 Preliminary Goodwill 686,075 The amounts disclosed above are still subject to adjustments according to the conditions stablished in the share purchase agreement and to the mandatory tender offer. TBQ has an amount of US$22,059 (equivalent to R$72,976) in order to pay for the price adjustment and an amount of US$52,123 (equivalent to R$172,433) in order to accomplish with the mandatory tender offer, both registered as Restricted Cash (note 15). In order to comply with the requirements of CVM Deliberation Nº 665/11, BRF will prepare a fair value report of the acquired assets and assumed liabilities in order to allocate the purchase price. Management expects to complete this report in 2017, when the final purchase price allocation will be determined as well as its accounting impacts. A preliminary analysis made by the Company indicates that, currently the best scenario, the following assets will be identified during the purchase price allocation: trademark, customer relationship, supplier relationship, surplus value of fixed assets and inventories. The allocations are subject to changes during the preparation of the fair value report. In 2017, the business combination contributed with net revenue of R$265,321 and net income of R$45,644 from the acquisition date until June 30, 2017 in the consolidated income statement. If the acquisitions had occurred at the beginning of 2017, the consolidated net revenue for this year would be increased by R$830,776 and the consolidated net income for the year would be increased by R$54,616. Acquisition of equity interest BRF Invicta Ltd (“BRF Invicta”) On April 28, 2017, BRF announced to the Market through its wholly-owned subsidiary BRF GmbH, celebrated a share purchase agreement for the acquisition of the additional 7.16% ownership in BRF Invicta, for the amount of GBP20,266 (equivalents to R$79,134). 83 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 7. CASH AND CASH EQUIVALENTS Average rate (p.a.) Parent company Consolidated 12.31.16 12.31.16 Cash and bank accounts U.S. Dollar - 6,843 4,708 912,874 680,132 Brazilian Reais - 19,644 46,077 39,329 46,375 Euro - 22,407 5,337 657,312 274,348 Other currencies - 3,017 10,960 811,125 729,562 51,911 67,082 2,420,640 1,730,417 Cash equivalents In Brazilian Reais Investment funds 5.82% 4,328 26,919 4,328 26,919 Savings account 4.07% 1,777 4,789 1,777 4,789 Bank deposit certificates 9.80% 3,096,765 3,746,146 3,206,205 3,830,200 3,102,870 3,777,854 3,212,310 3,861,908 In U.S. Dollar Term deposit 1.72% 1,592,540 - 1,706,051 327,010 Overnight 0.50% 448,914 11,569 1,171,901 421,481 Other currencies Term deposit - 16,103 2,041,454 11,569 2,877,952 764,594 5,196,235 3,856,505 8,510,902 6,356,919 8. MARKETABLE SECURITIES Average interest rate (p.a.) Parent company Consolidated WATM Currency 12.31.16 12.31.16 Available for sale Credit linked note (a) 5.98 US$ 3.85% - - 15,114 187,384 Public securities (b) 1.57 US$ 3.29% - - 34,416 56,416 Stocks (c) - HKD and R$ - 320,060 329,876 371,356 379,475 320,060 329,876 420,886 623,275 Held for trading Bank deposit certificates ("CDB") (d) 3.91 R$ 10.06% 50,918 48,425 50,918 48,425 Financial treasury bills (e) 2.26 R$ 10.15% 164,282 180,544 164,282 180,544 Investment funds (f) 0.73 ARS 25.00% - - 43,882 42,276 215,200 228,969 259,082 271,245 Held to maturity Sovereign bonds and others (e) 0.82 AOA and R$ 6.23% to 10.15% 84,745 80,200 250,262 255,493 620,005 639,045 930,230 1,150,013 Current 299,945 309,169 408,387 622,285 Non-current 320,060 329,876 521,843 527,728 84 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Weighted average maturity in years. Maturity within up to July 26, 2018 (a) The credit linked note is a structured operation with a first-class financial institution that bears periodic interest (LIBOR + spread) and corresponds to a credit note that contemplates the Company’s risk. (b) Brazilian foreign debt securities are denominated in U.S. Dollars and remunerated at pre and post-fixed rates. (c) The stock balance comprises the market value of 26,000,000 (27,150,300 on December 31, 2016) stocks from Minerva ticker BEEF3 and market value of R$12.31 to each stock on June 30, 2017 (R$12.15 to each stock on December 31, 2016) and 77,583,000 (77,583,000 on December 31, 2016) stocks of Cofco Meat ticker 1610 and market value of HKD1.56 to each stock on June 30, 2017 (R$1.52 to each stock on December 31, 2016). (d) Bank Deposit Certificate (“CDB”) investments are denominated in Brazilian Reais and remunerated at rates varying from 98% to 99% of the Interbank Deposit Certificate (“CDI”). (e) Comprise for Financial Treasury Bills (“LFT”) are remunerated at the rate of the Special System for Settlement and Custody (“SELIC”) and securities of the Angola Government denominated in Kwansas. (f) The fund in foreign currency is basically represented of public and private securities. There were no changes in the characteristics of the marketable securities disclosed above as compared to the information disclosed in the financial statements for the year ended December 31, 2016 (note 8). The unrealized loss from the change in fair value of the available for sale securities, recorded in other comprehensive income, corresponds to an accumulated loss of R$60,129 net of income tax of R$29,665 as of June 30, 2017 (loss of R$25,998 net of income tax of R$11,513 as of December 31, 2016). Additionally, on June 30, 2017, of the total of marketable securities, R$2,400 (R$74,088 as of December 31, 2016) were pledged as collateral (without restriction for use) for operations with future contracts, traded on the Futures and Commodities Exchange (“BM&FBOVESPA”). The Company has also restricted cash of R$569,302 in the parent company and R$890,304 in the consolidated on June 30, 2017 (R$555,667 in the parent company and R$645,808 in the consolidated on December 31, 2016) (note 15). The Company conducted an analysis of sensitivity to foreign exchange rate (note 4.7). 85 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 9. TRADE ACCOUNTS RECEIVABLE, NET AND NOTES RECEIVABLE Parent company Consolidated 12.31.16 12.31.16 Trade accounts receivable, net Domestic customers 1,085,183 1,308,066 1,092,941 1,308,066 Domestic related parties 537,659 1,098 1,233 1,098 Foreign customers 409,664 391,256 2,926,386 2,144,712 Foreign related parties 6,884,219 7,108,387 87,241 64,681 8,916,725 8,808,807 4,107,801 3,518,557 ( - ) Adjustment to present value (11,577) (16,253) ( - ) Allowance for doubtful accounts (387,996) (406,456) 8,510,206 8,409,234 3,666,842 3,095,848 Current 8,496,308 8,398,647 3,652,928 3,085,147 Non-current 13,898 10,587 13,914 10,701 Notes receivable 303,316 367,473 310,447 367,961 ( - ) Adjustment to present value (230) (230) ( - ) Allowance for doubtful accounts (32,225) (32,225) 271,846 335,018 278,975 335,506 Current 142,717 148,981 149,223 148,982 Non-current 129,129 186,037 129,752 186,524 Weighted average maturity of 3.33 years. Of the foreign related parties balance recorded in the parent company, is tied to Agribusiness Receivable Certificate ("CRA") operation, as disclosed in the financial statements for the year ended December 31, 2016 (note 19.2). Operation Date Maturity Average rate Principal value Updated Value CRA 2018 - 1 th Issue 09.29.2015 10.01.2018 96.9% CDI 1,000,000 CRA 2019 - 2 sd Issue 04.19.2016 04.19.2019 96.5% CDI 1,000,000 CRA 2020 - 3 th Issue 12.16.2016 12.16.2020 96.0% CDI 780,000 CRA 2023 - 3 th Issue 12.16.2016 12.18.2023 IPCA + 5.90% 720,000 3,500,000 3,620,831 On June 30, 2017 notes receivable are comprised mainly by receivables from the (i) sale of assets located in the City of Ana Rech (State of Rio Grande do Sul) to JBS, of R$28,226 and (ii) disposal of various other assets and farms, R$231,759. The trade accounts receivable from related parties by the parent company are disclosed in note 29. The consolidated balances, refers to transaction with associates UP!, in domestic market and with joint ventures SATS BRF, in foreign market. 86 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The rollforward of allowance for doubtful accounts is presented below: Parent company Consolidated Beginning balance Additions Business combination - Reversals 28,471 48,467 Write-offs 17,772 17,799 Exchange rate variation Ending balance The aging of trade accounts receivable is as follows: Parent company Consolidated Current 8,427,276 2,872,607 Overdue 01 to 60 days 80,249 572,215 61 to 90 days 10,590 121,524 91 to 120 days 4,326 53,690 121 to 180 days 9,392 45,891 181 to 360 days 19,576 51,279 More than 361 days 365,316 390,595 ( - ) Adjustment to present value ( - ) Allowance for doubtful accounts 8,510,206 3,666,842 87 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) INVENTORIES Parent company Consolidated 12.31.16 12.31.16 Finished goods 1,431,738 1,551,119 3,423,466 3,207,877 Work in process 121,868 147,231 170,940 172,765 Raw materials 667,687 809,496 848,246 900,799 Packaging materials 54,359 50,852 123,662 76,840 Secondary materials 219,794 234,941 265,004 265,348 Warehouse 137,860 144,731 231,499 205,692 Goods in transit 9,590 - - - Imports in transit 75,083 75,548 130,602 113,002 Other 5,216 6,706 8,830 6,850 (-) Provision for adjustment to realizable value (35,409) (93,530) (-) Provision for deterioration (10,629) (26,211) (-) Provision for obsolescense (6,920) (7,649) (-) Adjustment to present value (29,098) (30,143) 2,580,896 2,938,568 4,999,877 4,791,640 The write-offs of products sold from inventories to cost of sales during six-month period ended June 30, 2017 totaled R$10,274,956 in the parent company and R$12,740,463 in the consolidated (R$10,726,669 in the parent company and R$12,685,915 in the consolidated on December 31, 2016). Such amounts include the additions and reversals of inventory provisions presented in the table below: Parent company Provision for adjustment to realizable value Provision for deterioration Provision for obsolescence Total Beginning balance Additions (50,684) (75,847) (1,326) Reversals 56,346 - - 56,346 Write-offs - 13,374 2,420 15,794 Ending balance Consolidated Provision for adjustment to realizable value Provision for deterioration Provision for obsolescence Total Beginning balance Additions (94,223) (117,477) (3,145) Reversals 124,985 - - 124,985 Write-offs - 44,205 3,792 47,997 Business combination - 23 849 872 Exchange rate variation 5,158 680 682 6,520 Ending balance On June 30, 2017 and December 31, 2016, there were no inventory items pledged as collateral. 88 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) BIOLOGICAL ASSETS The balance of biological assets are segregated in current and non-current assets are presented below: Parent company Consolidated 12.31.16 12.31.16 Live animals 1,391,259 1,617,747 1,625,758 1,644,939 Total current 1,391,259 1,617,747 1,625,758 1,644,939 Live animals 540,071 621,586 642,683 647,377 Forests 243,481 269,968 270,382 269,968 Total non-current 783,552 891,554 913,065 917,345 2,174,811 2,509,301 2,538,823 2,562,284 Live animals are represented for poultry and pork and separated into consumable and for production. There were no changes in classification of nature of biological assets as compared to the information disclosed in the financial statements for the year ended December 31, 2016 (note 11). The rollforward of biological assets for the year is presented below: Parent company Current Non-current Live animals Total Live animals Forests Total Poultry Pork Poultry Pork Beginning balance 759,852 857,895 1,617,747 328,552 293,034 269,968 891,554 Additions/Transfer 195,019 859,370 1,054,389 18,864 100,530 19,659 139,053 Fair value variation 314,464 29,783 344,247 (5,502) (48,374) - Harvest - (16,221) Write-off - (2,594) Transfer between current and non-current 27,499 42,165 69,664 (27,499) (42,165) - Transfer to inventories (601,734) (931,941) - Transfer to related parties (161,113) - (77,369) - (27,331) Ending balance 533,987 857,272 1,391,259 237,046 303,025 243,481 783,552 Consolidated Current Non-current Live animals Total Live animals Forests Total Poultry Pork Poultry Pork Beginning balance 770,691 874,248 1,644,939 349,102 298,275 269,968 917,345 Additions/Transfer 283,393 859,370 1,142,763 39,087 100,530 22,174 161,791 Business combination 102,967 - 102,967 - Fair value variation 438,942 56,685 495,627 (29,494) (44,996) - Harvest - (19,166) Write-off - - - (6,564) (150) (2,594) Transfer between current and non-current 34,230 42,583 76,813 (34,230) (36,399) - Transfer to inventories (876,712) (962,181) - Exchange variation 1,913 (371) 1,542 1,203 (395) - 808 Ending balance 755,424 870,334 1,625,758 325,668 317,015 270,382 913,065 The fair value variation of biological assets includes depreciation of breeding stock in the amount of R$311,544 (R$658,021 as of December 31, 2016) in the parent company and R$377,823 (R$680,912 as of December 31, 2016) in the consolidated. 89 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Balance arise from business combination of Banvit (note 6.3). The quantities and balances per live animal assets are presented below: Parent company 12.31.16 Quantity (thousand of heads) Value Quantity (thousand of heads) Value Consumable biological assets Immature poultry 121,471 533,987 192,328 759,852 Immature pork 3,926 857,272 3,691 857,895 Total current 125,397 1,391,259 196,019 1,617,747 Production biological assets Immature poultry 4,777 85,921 6,410 112,430 Mature poultry 7,302 151,125 11,192 216,122 Immature pork 191 57,869 193 58,180 Mature pork 432 245,156 419 234,854 Total non-current 12,702 540,071 18,214 621,586 138,099 1,931,330 214,233 2,239,333 Consolidated 12.31.16 Quantity (thousand of heads) Value Quantity (thousand of heads) Value Consumable biological assets Immature poultry 199,148 755,424 202,454 770,691 Immature pork 4,012 870,334 3,788 874,248 Total current 203,160 1,625,758 206,242 1,644,939 Production biological assets Immature poultry 6,803 114,224 6,735 119,912 Mature poultry 10,563 211,444 11,670 229,190 Immature pork 229 67,409 195 58,934 Mature pork 440 249,606 427 239,341 Total non-current 18,035 642,683 19,027 647,377 221,195 2,268,441 225,269 2,292,316 RECOVERABLE TAXES Parent company Consolidated 12.31.16 12.31.16 ICMS ("State VAT") 1,401,237 1,449,352 1,604,315 1,575,071 PIS and COFINS ("Federal Taxes to Social Fund Programs") 289,139 325,600 341,840 331,616 Income and social contribution tax (IR/CS) 380,784 367,267 486,104 433,744 IPI ("Federal VAT") 254,883 201,256 260,124 201,261 INSS ("Brazilian Social Security") 276,532 280,305 276,592 280,384 Other 43,776 46,792 125,011 95,912 (-) Provision for losses (159,736) (164,611) 2,472,669 2,510,836 2,911,200 2,753,377 Current 905,025 1,015,610 1,286,784 1,234,795 Non-current 1,567,644 1,495,226 1,624,416 1,518,582 90 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The rollforward of the allowance for losses is presented below: Parent company ICMS ("State VAT") PIS and COFINS ("Federal Taxes to Social Fund Programs") Income and social contribution tax IPI ("Federal VAT") Other Total Beginning balance Additions (5,074) - (16,051) - (2,303) Write-offs 4,471 - - 1,178 3,833 9,482 Ending balance Consolidated ICMS ("State VAT") PIS and COFINS ("Federal Taxes to Social Fund Programs") Income and social contribution tax IPI ("Federal VAT") Other Total Beginning balance Additions (9,538) - (16,051) - (2,303) Write-offs 4,471 - - 1,178 3,931 9,580 Exchange rate variation - 137 137 Ending balance 91 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) INCOME AND SOCIAL CONTRIBUTION TAXES Deferred income and social contribution taxes Parent company Consolidated 12.31.16 12.31.16 Assets Tax loss carryforwards (corporate income tax) 1,123,407 951,882 1,527,110 1,317,295 Negative calculation basis (social contribution tax) 440,186 376,394 440,387 376,625 Temporary differences Provisions for tax, civil and labor risks 334,057 264,662 339,257 268,163 Suspended collection taxes 26,947 22,109 26,947 22,109 Allowance for doubtful accounts 113,194 106,314 114,066 107,183 Provision for property, plant and equipment losses - - 3,163 3,163 Provision for losses on tax credits 50,461 50,656 52,582 51,266 Provision for other obligations 72,184 64,788 74,541 67,504 Provision for inventory losses 36,636 17,647 43,175 17,647 Employees' benefits plan 111,935 112,231 119,473 112,231 Business combination - Sadia 352,591 329,010 352,591 329,010 Unrealized losses on derivatives financial instruments 56,154 133,319 56,154 133,319 Unrealized losses on inventories - - - 2,371 Provision for losses - notes receivables 12,338 13,226 12,761 13,226 Estimated annual effective tax rate - CPC 21 142,321 - 192,193 - Other temporary differences 32,090 64,008 86,124 106,451 2,904,501 2,506,246 3,440,524 2,927,563 Liabilities Temporary differences Business combination - Sadia (702,957) (702,957) Business combination - other companies - - (58,234) Unrealized gains on fair value (78,253) (78,253) Difference between tax basis and accounting basis of goodwill amortization (254,287) (254,287) Difference between tax depreciation rate and accounting depreciation rate (useful life) (694,455) (694,455) Other temporary differences (35,994) (36,231) (1,765,946) (1,824,417) Total net deferred tax assets 1,410,707 740,300 1,662,902 1,103,146 Business combination - Dánica and Avex - - (6,733) Business combination - AFC - - - (34,356) Business combination - AKF - - (19,050) Business combination - Federal Foods - - - (7,562) Business combination - Invicta - - 237 (39,803) Other - exchange rate variation - - (48,675) - - (156,179) Total deferred tax 1,410,707 740,300 1,586,065 946,967 The deferred tax asset on the business combination with Sadia is mainly computed on the difference between the goodwill tax basis and goodwill accounting basis identified in the purchase price allocation. Deferred tax liability on business combination with Sadia is substantially represented by the fair value of property, plant and equipment, trademarks and contingent liabilities . 92 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Deferred tax liabilities related to the business combinations with Quickfood (trademarks, customer relationship, Fair value of property, plant and equipment) and AFC (customer relationship). The rollforward of deferred tax is set forth below: Parent company Consolidated 12.31.16 12.31.16 Beginning balance 740,300 1,248,880 946,967 1,067,656 Deferred income and social contribution taxes recognized in the statement of income 464,065 (244,322) 542,002 104,093 Deferred income and social contribution taxes recognized in other comprehensive income 25,577 (264,258) 26,437 (261,560) Deferred income and social contribution taxes not recognized in the statement of income - (Dropdown SHB) 180,765 - - - Business combination - - (20,804) Deferred income and social contribution taxes on disposals of goodwill from BRF Gmbh and Invicta - - 44,369 - Exchange rate variation over deferred income and social contribution taxes related to business combination - - 43,997 Other - - 36,071 13,585 Ending balance 1,410,707 740,300 1,586,065 946,967 Certain subsidiaries of the Company located in Brazil have tax loss carryforwards and negative basis of social contribution of R$5,098 and R$5,203, (R$5,047 and R$5,152 as of December 31, 2016), respectively, for which no deferred tax asset was recorded. If there was an expectation that such tax credits would be realized the amount recognized in the balance sheet would be R$1,743 (R$1,725 as of December 31, 2016). Estimated time of realization Deferred tax arising from temporary differences will be realized as these differences are realized. The period of the settlement or realization of such differences is uncertain and is tied to several factors that are not under control of the Management. When assessing the likelihood of the realization of deferred tax assets on income tax loss carryforward and negative calculation basis of social contribution tax, Management considers the Company’s budget, strategic plan and projected taxable income. Based on this estimate, Management believes that it is more likely than not that the deferred tax will be realized, as shown below: 93 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Parent company Consolidated 2017 127,209 159,537 2018 211,821 256,431 2019 252,459 317,852 2020 273,321 351,793 2021 295,578 387,129 2022 onwards 403,205 494,755 1,563,593 1,967,497 Income and social contribution taxes reconciliation Parent company Consolidated 06.30.16 06.30.16 Income before taxes from continued operations 54,979 75,820 Nominal tax rate 34% 34% 34% 34% Credit (expense) at nominal rate 304,898 (18,693) 316,246 (25,779) Reconciling itens Equity interest in income of subsidiaries, associates and joint venture (219,769) 4,656 5,687 Exchange rate variation on foreign investments 79,990 (202,799) 64,844 (215,638) Difference of tax rates on results of foreign subsidiaries - - (235,274) Interest on shareholders' equity - 174,493 - 174,493 Investment grant 23,247 17,227 23,247 17,227 Estimated annual effective tax rate - CPC 21 142,321 258,429 192,193 258,429 Other permanent differences 5,801 3,576 448,014 14,689 478,090 (17,279) Current income tax (243,891) (277,514) Deferred income tax 464,065 258,580 542,002 260,235 The taxable income, current and deferred income tax from foreign subsidiaries is presented below: Consolidated 06.30.16 Taxable income (loss) from foreign subsidiaries (76,224) Current income tax credit (expense) from foreign subsidiaries (16,554) Deferred income tax from foreign subsidiaries 64,296 9,679 Company determined that the earnings recorded by the holdings of its wholly-owned subsidiaries located abroad will not be redistributed. 94 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Such resources will be used for investments in the subsidiaries, and thus no deferred income tax was recognized. The total of undistributed earnings corresponds to R$3,297,754 of June 30, 2017 (R$3,317,099 as of December 31, 2016). Brazilian income taxes are subject to review for a five-year period, during which the tax authorities might audit and assess the Company for additional taxes and penalties. Subsidiaries located abroad are taxed in their respective jurisdictions, according to local regulations. JUDICIAL DEPOSITS The rollforward of the judicial deposits is presented below: Parent company Tax Labor Civil, commercial and other Total Beginning balance 312,416 370,056 42,295 724,767 Additions 16,190 83,661 5,744 105,595 Reversals (37,490) (26,463) (204) Write-offs (5,792) (36,712) (3,609) Price index update 12,394 5,923 196 18,513 Ending balance 297,718 396,465 44,422 738,605 Consolidated Tax Labor Civil, commercial and other Total Beginning balance 312,437 377,440 42,694 732,571 Additions 16,190 86,441 5,745 108,376 Reversals (37,490) (26,767) (204) Write-offs (5,792) (36,712) (3,609) Price index update 12,409 5,923 197 18,529 Exchange rate variation 1 (294) - Ending balance 297,755 406,031 44,823 748,609 95 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) RESTRICTED CASH Average interest rate (p.a.) Parent company Consolidated Maturity Currency 12.31.16 12.31.16 Bank deposit certificates 4.06 R$ 10.06% 389,374 384,331 389,374 384,332 National treasury certificates 2.79 R$ 11.22% 179,928 171,336 179,928 171,336 Bank deposit - US$ - - - 321,002 90,140 569,302 555,667 890,304 645,808 Current 129,791 128,110 450,793 218,251 Non-current 439,511 427,557 439,511 427,557 Weighted average maturity in years. The deposit was pledged as collateral in the disposal of the dairy segment to Groupe Lactalis (“Parmalat”). The national treasury certificates, which mature on 2020, are pledged as collateral for the loan obtained through the Special Program Asset Restructuring (“PESA”) (note 19). Deposit linked to operations in the international market and business combination with Banvit (note 6.3). INVESTMENTS IN SUBSIDIARIES, ASSOCIATES AND JOINT VENTURES Investments breakdown Parent company Consolidated 12.31.16 12.31.16 Investment in subsidiaries and associates 5,024,773 4,838,603 68,908 51,727 Goodwill Quickfood 186,265 194,114 - - Goodwill SATS BRF - - 5,961 5,598 5,211,038 5,032,717 74,869 57,325 Other investments 1,107 1,107 7,758 1,358 5,212,145 5,033,824 82,627 58,683 96 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Rollforward of the interest in subsidiaries and associates - Parent company Subsidiaries Associates BRF Energia S.A. BRF GmbH Establec. Levino Zaccardi K&S Alimentos S.A. BRF Luxembourg SARL PSA Labor. Veter. Ltda Quickfood S.A. Sadia Alimentos S.A. Sadia International Ltd. Sadia Uruguay S.A. Sadia Overseas S.A. VIP S.A. Empr. e Particip. Imob PP-BIO Adm. Bem próprio S.A. PR-SAD Adm. Bem próprio S.A. UP! Alimentos Ltda Total 12.31.16 a) Capital share as of June 30, 2017 % of share 100.00% 100.00% 99.94% 100.00% 100.00% 99.99% 91.21% 43.10% 100.00% 94.90% 100.00% 100.00% 33.33% 33.33% 50.00% Total number of shares and membership interests 6,963,854 1 100 27,664,086 100 5,463,850 36,469,606 594,576,682 900 2,444,753,091 50,000 14,249,459 - - 1,000 Number of shares and membership interest held 6,963,854 1 100 27,664,086 100 5,463,849 33,264,887 256,253,695 900 2,319,989,778 50,000 14,249,459 - - 500 b) Information as of June 30, 2017 Capital stock 40,061 6,523 1,420 27,664 42,783 5,564 50,601 257,336 2,933 262,028 3 40,061 - - 1 Shareholders' equity (51) 4,538,211 38 30,109 (134,528) 5,813 (65,146) 69,868 220,306 132,291 (81,880) 53,813 - - 27,251 Fair value adjustments of assets and liabilities acquired - 75,902 - Goodwill based on expectation of future profitability - 110,363 - Income (loss) for the period (31,836) (90) 957 (173,655) 250 (34,027) (17,112) (8,607) (43,539) (3,165) 1,889 - - 27,251 c) Balance of investments as of June 30, 2017 Beginning balance - 4,309,592 129 29,153 748 5,562 194,114 38,528 225,716 170,911 - 51,921 1,960 4,382 1 5,032,717 7,209,007 Equity pick-up (51) (31,836) (90) 957 (173,655) 250 (31,037) (7,375) (8,607) (41,316) (3,165) 1,889 - - 13,626 (851,356) Unrealized profit in inventory - (1,503) - - (227) - (2,506) Exchange rate variation on goodwill - (5,829) - (92,131) Goodwill amortization - (2,020) - (4,639) Advance for future capital increase 1,205 - 1,205 - Exchange rate variation on foreign investments - 237,026 - - (2,582) - - - 2,126 - (1,305) - 235,265 (649,239) Other comprehensive income - 39,102 (4) - (1,064) - 1,412 (1,039) 1,070 (3,839) - 35,638 (627,167) Establishment company - 682 Increase in capital - 42,025 - 142 467 - 42,634 72,245 Appreciation in exchange of shares - 1,234 Dividends and interests on shareholders' equity - (40,553) Premium paid in the acquisition of non-controlling entities - (58,144) - Adjustment of the option for non-controlling entities - 41,587 - 41,587 - Gain or loss on variation of equity interest - (3) 2 - Acquisition of equity interest - 9,262 Impairment losses for investments - 134,528 - 31,128 - - - 4,470 - 170,126 7,878 1,154 4,537,324 37 30,110 - 5,812 186,265 30,114 220,305 125,529 - 53,810 2,102 4,849 13,627 5,211,038 5,032,717 The gain of exchange rate variation on the conversion of the investments in foreign subsidiaries, whose functional currency is Brazilian Reais, was R$194,176 on June 30, 2017 (loss of R$634,228 on June 30, 2016) and was recognized as financial result in the consolidated statement of the period. On June 30, 2017, these associates, affiliates and joint ventures do not have any significant restriction to transfer dividends or repay their loans or advances to the Company. 97 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Summary of financial information in associate K&S PP-BIO PR-SAD UP! Total 12.31.16 12.31.16 12.31.16 12.31.16 12.31.16 Current assets - 50,802 51,020 Non-current assets - 6,306 5,880 14,547 13,146 180 185 Current liabilities - (51,204) Shareholder's equity - 6,306 5,880 14,547 13,146 27,251 1 % of participation 0.00% 33.33% 33.33% 33.33% 33.33% 50.00% 50.00% Book value of investment - 2,102 1,960 4,849 4,382 13,627 1 20,578 6,343 Dividends declared - 26,923 - 26,923 K&S PP-BIO PR-SAD UP! 06.30.16 06.30.16 06.30.16 06.30.16 Net revenues 24,843 - 88,487 93,065 Net income (loss) 4,687 - 27,251 24,724 Equity pick-up 2,298 - 13,626 12,362 13,626 14,660 On March 18, 2016, the Company acquired control and total shares, being treated as wholly-owned subsidiary from this date. 98 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) PROPERTY, PLANT AND EQUIPMENT, NET Property, plant and equipment rollforward is presented below: Parent company Weighted average depreciation rate (p.a.) Additions Disposals Transfers SHB Transfers Cost Land - 547,952 119 (394) (68,774) 5,816 484,719 Buildings and improvements - 5,216,174 53,228 (12,644) (672,616) 126,228 4,710,370 Machinery and equipment - 7,248,188 26,420 (59,613) (1,006,025) 328,575 6,537,545 Facilities - 1,893,687 14,492 (5,064) (177,152) 70,648 1,796,611 Furniture - 116,121 - (725) (10,375) 4,676 109,697 Vehicles - 13,672 - (9) (901) 19 12,781 Construction in progress - 753,279 339,156 - - (626,540) 465,895 Advances to suppliers - 1,997 14,446 - - (15,791) 652 15,791,070 447,861 14,118,270 Depreciation Buildings and improvements 3.04% (1,584,343) (68,286) 6,959 186,697 3,176 Machinery and equipment 5.95% (2,861,030) (193,332) 41,851 365,375 1,342 Facilities 3.72% (600,665) (36,483) 1,921 50,423 1,057 Furniture 7.95% (48,283) (3,841) 577 5,456 (27) Vehicles 19.93% (5,965) (368) 9 728 5 51,317 608,679 5,553 10,690,784 145,551 9,381,223 Refers to the transfer of R$67,241 to intangible assets, R$19,659 to biological assets and R$13,916 to assets held for sale. As a result of the corporate reorganization of One Foods, was transferred from the parent company, relating to paid-in capital the net amount of R$1,335,491 to SHB. 99 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Consolidated Weighted average depreciation rate (p.a.) Additions Business combinations Disposals Transfers Functional currency Exchange rate variation Cost Land - 575,911 119 119,351 (900) 5,816 - 4,425 704,722 Buildings and improvements - 5,648,592 60,245 257,075 (13,133) 131,907 (9,728) 31,063 6,106,021 Machinery and equipment - 7,994,146 39,017 358,330 (71,147) 361,080 (9,918) 41,033 8,712,541 Facilities - 2,047,923 14,620 - (5,258) 71,469 (7,289) 9,353 2,130,818 Furniture - 163,475 259 15,548 (1,222) 5,589 (302) 3,871 187,218 Vehicles - 27,323 9 4,775 (8,352) 246 (2) 132 24,131 Construction in progress - 886,004 399,238 13,635 - (671,454) (157) 1,536 628,802 Advances to suppliers - 16,098 14,328 - - (15,791) (118) (300) 14,217 17,359,472 527,835 768,714 91,113 18,508,470 Depreciation Buildings and improvements 3.02% (1,694,486) (87,758) (11,402) 6,977 4,105 975 (6,600) Machinery and equipment 5.87% (3,193,879) (257,274) (20,991) 45,804 1,741 1,678 (15,480) Facilities 3.78% (646,314) (45,064) - 1,984 769 856 (1,240) Furniture 8.06% (66,502) (5,891) (41) 976 (1,067) 41 (673) Vehicles 20.07% (12,053) (1,092) (2,728) 6,937 39 1 (8) 62,678 5,587 3,551 11,746,238 130,756 733,552 67,112 12,510,810 Refers to the transfer of R$69,455 to intangible assets, R$22,174 to biological assets and R$13,922 to assets held for sale. Balance arise from the business combination of FFM Further of R$26,370, Banvit of R$510,580, Campo Austral of R$145,318 and Calchaquí of R$51,284. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The Company has fully depreciated items that are still in operation, which are set forth below: Parent company Consolidated 12.31.16 12.31.16 Cost Buildings and improvements 109,770 116,090 126,739 122,181 Machinery and equipment 591,928 634,661 697,542 674,325 Facilities 65,166 70,490 74,819 74,369 Furniture 14,810 14,200 22,189 20,061 Vehicles 3,528 3,918 4,606 4,952 Others 48,518 49,526 61,684 49,526 833,720 888,885 987,579 945,414 During the six-month period ended June 30, 2017, the Company capitalized interest in the amount of R$19,706 in the parent company and R$21,028 in the consolidated (R$18,882 in the parent company and in the consolidated during the six-month period ended June 30, 2016). The weighted average interest rate utilized to determine the capitalized amount was 7.71% p.a in the parent company and 8.59% in the consolidated (5.82% p.a. in the parent company and 5.86% in the consolidated as of June 30, 2016). The property, plant and equipment items that are pledged as collateral for transactions of different natures are presented below: Parent company and Consolidated 12.31.16 Type of collateral Book value of the collateral Book value of the collateral Land Financial/Tax 238,985 258,880 Buildings and improvements Financial/Tax 1,229,471 1,253,648 Machinery and equipment Financial/Labor/Tax/Civil 2,277,861 2,129,395 Facilities Financial/Tax 609,376 523,314 Furniture Financial/Tax 23,083 23,591 Vehicles Financial/Tax 794 1,016 Others Financial/Tax 67,358 66,465 4,446,928 4,256,309 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) INTANGIBLES The intangible assets rollforward is set forth below: Parent company Weighted average amortization rate (p.a.) Additions Disposals Transfers SHB Transfers Cost Non-compete agreement - 18,365 6,960 - - - 25,325 Goodwill - 2,096,587 - - (553,658) - 1,542,929 Ava - 49,368 - 49,368 Eleva Alimentos - 808,140 - - (304,582) - 503,558 Incubatório Paraíso - 656 - 656 Paraíso Agroindustrial - 16,751 - 16,751 Perdigão Mato Grosso - 7,636 - 7,636 Sadia - 1,214,036 - - (249,076) - 964,960 Outgrowers relationship - 14,702 - 14,702 Trademarks - 1,173,000 - 1,173,000 Patents - 6,100 - 6,100 Software - 452,869 39,128 (56,302) (4,442) 67,241 498,494 3,761,623 46,088 67,241 3,260,550 Amortization Non-compete agreement 45.59% (5,051) (4,298) - - - Outgrowers relationship 13.13% (7,669) (959) - - - Patents 5.00% (3,191) (519) - - - Software 25.96% (293,967) (46,258) 56,302 341 - 56,302 341 - 3,451,745 - 67,241 2,955,281 As a result of the corporate reorganization of One Foods, was transferred from the parent company, relating to paid-in capital the net amount of R$557,759 to SHB. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Consolidated Weighted average amortization rate (p.a.) Additions Disposals Business combination Transfers Exchange rate variation Cost Non-compete agreement - 51,283 6,960 - 545 - (348) 58,440 Goodwill - 4,343,550 - - 278,475 - 70,763 4,692,788 AKF - 129,518 - - (2,120) - 3,968 131,366 Alimentos Calchaquí - 341,988 - - (152,417) - (10,335) 179,236 Ava - 49,368 - 49,368 Avex - 18,775 - (566) 18,209 Banvit Bandirma Vitaminli - 686,075 - 15,056 701,131 BRF AFC - 162,624 - - (33,372) - 1,982 131,234 BRF Holland B.V. - 22,505 - 2,203 24,708 BRF Invicta - 119,092 - 7,757 126,849 Dánica - 4,779 - (146) 4,633 Eclipse Holding Cooperatief - 209,950 - - (202,126) - (6,330) 1,494 Eleva Alimentos - 808,140 - 808,140 Federal Foods LLC - 70,474 - - (7,345) - 728 63,857 Federal Foods Qatar L.L.C - 308,468 - (345) 308,123 GFS Group - 684,368 - 57,324 741,692 GQFE - Golden Quality Foods Europe - 2,407 - 236 2,643 Incubatório Paraíso - 656 - 656 Invicta Food Group - 645 - 42 687 Paraíso Agroindustrial - 16,751 - 16,751 Perdigão Mato Grosso - 7,636 - 7,636 Quickfood - 113,793 - (3,432) 110,361 Sadia - 1,214,036 - 1,214,036 Universal Meats Ltd. - 57,577 - - (10,220) - 2,621 49,978 Import quotas - 58,155 - - 42,197 - 7,077 107,429 Outgrowers relationship - 14,702 - 14,702 Trademarks - 1,313,194 - - 156,728 - (4,430) 1,465,492 Patents - 6,917 - - - 22 278 7,217 Customer relationship - 815,285 - - (72,514) 10,579 8,908 762,258 Supplier relationship - 14,562 - (1,991) - (10,579) (22) 1,970 Software - 503,998 39,226 (56,332) - 69,433 4,628 560,953 7,121,646 46,186 405,431 69,455 86,854 7,671,249 Amortization Non-compete agreement 58.44% (7,734) (7,406) - - - 27 Import quotas 44.93% (21,697) (30,883) - - - (3,754) Outgrowers relationship 13.13% (7,669) (961) - Patents 19.84% (3,912) (530) - - - 12 Customer relationship 9.68% (81,332) (30,059) - 44,516 - (1,079) Supplier relationship 5.00% (1,992) (46) 1,991 - - (3) Software 22.73% (324,756) (52,435) 56,305 - - 400 58,296 44,516 - 6,672,554 449,947 69,455 82,457 7,198,252 For the six-month period ended June 30, 2017, Management did not identify and event that could indicate an impairment of such assets. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) LOANS AND FINANCING Parent company Charges (p.a.) Weighted average interest rate (p.a.) WAMT Current Non-current Captured Transfers SHB Amortization Interest paid Interest accrued Exchange rate variation Price index update Current Non-current 12.31.16 Local currency Working capital 9.50% (8.90% on 12.31.16) 9.50% (8.90% on 12.31.16) 1.1 1,101,490 1,445,670 2,547,160 2,337,842 (64,564) (1,049,400) (81,837) 78,993 - - 1,326,126 - 1,326,126 Certificate of agribusiness receivables 96.40% of CDI / IPCA + 5.90% (96.50% of CDI / IPCA + 5.90% on 12.31.16) 10.68% (13.43% on 12.31.16) 3.0 154,129 3,466,702 3,620,831 - - - (197,411) 188,165 - - 168,110 3,461,967 3,630,077 Development bank credit lines Fixed rate / Selic / TJLP + 1.25% (Fixed rate / Selic / TJLP + 0.75% on 12.31.16) 7.43% (7.93% on 12.31.16) 0.8 370,757 400,731 771,488 62,439 - (189,488) (22,126) 19,547 - 20,104 381,303 499,709 881,012 Bonds 7.75% (7.75% on 12.31.16) 7.75% (7.75% on 12.31.16) 0.9 503,364 - 503,364 - - - (19,375) 26,612 - (6,806) 4,140 498,793 502,933 Export credit facility 10.22% (13.68% on 12.31.16) 10.22% (13.68% on 12.31.16) 1.7 57,770 1,850,000 1,907,770 - - - (119,125) 104,598 - - 72,297 1,850,000 1,922,297 Special program asset restructuring Fixed rate / IGPM + 4.90% (Fixed rate / IGPM + 4.90% on 12.31.16) 4.11% (12.09% on 12.31.16) 2.7 1,826 246,098 247,924 - - - (5,806) 4,383 - (2,209) 3,546 248,010 251,556 Other secured debts 8.50% (8.50% on 12.31.16) 8.50% (8.50% on 12.31.16) 1.9 38,920 78,964 117,884 - - (14,986) (5,084) 8,361 - 11 32,331 97,251 129,582 Fiscal incentives 2.40% (2.40% on 12.31.16) 2.40% (2.40% on 12.31.16) 0.5 3,701 - 3,701 17,627 - (13,998) (84) 84 - - 72 - 72 2,231,957 7,488,165 9,720,122 2,417,908 430,743 - 11,100 1,987,925 6,655,730 8,643,655 Foreign currency Bonds 3.55% (4.05% on 12.31.16) + e.r. US$ and EUR 3.55% (4.05% on 12.31.16) + e.r. US$ and EUR 5.4 12,338 3,831,149 3,843,487 - (2,424,133) - (95,469) 75,813 201,916 - 48,170 6,037,190 6,085,360 Export credit facility LIBOR + 1.44% (LIBOR + 2.74% on 12.31.16) + e.r. US$ 3.05% (3.95% on 12.31.16) + e.r. US$ 1.9 434,806 3,082,212 3,517,018 2,558,720 - (133,484) (22,177) 30,908 98,715 - 311,606 672,730 984,336 Advances for foreign exchange rate contracts (2.39% + e.r. US$) + e.r. US$ (2.39% + e.r. US$) + e.r. US$ - (199,322) (4,742) 347 (9,123) - 212,840 - 212,840 Development bank credit lines UMBNDES + 1.92% (UMBNDES + 2.10% on 12.31.16) + e.r. US$ and other currencies 6.20% (6.24% on 12.31.16) + e.r. US$ and other currencies 0.8 3,142 1,609 4,751 - - (4,064) (232) 222 (77) - 5,884 3,018 8,902 450,286 6,914,970 7,365,256 2,558,720 107,290 291,431 - 578,500 6,712,938 7,291,438 2,682,243 14,403,135 17,085,378 4,976,628 538,033 291,431 11,100 2,566,425 13,368,668 15,935,093 Weighted average maturity in years. As a result of the corporate reorganization of One Foods, was transferred from the parent company, relating to paid-in capital the net amount of R$2,488,697 to SHB. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Consolidated Charges (p.a.) Weighted average interest rate (p.a.) WAMT Current Non-current Captured Business combination Amortization Interest paid Interest accrued Exchange rate variation Price index update Current Non-current 12.31.16 Local currency Working capital 9.50% (8.90% on 12.31.16) 9.50% (8.90% on 12.31.16) 1.1 1,281,896 1,445,670 2,727,566 2,543,817 - (1,144,037) (84,461) 86,121 - - 1,326,126 - 1,326,126 Certificate of agribusiness receivables 96.40% of CDI / IPCA + 5,90% (96.50% of CDI / IPCA + 5,90% on 12.31.16) 10.68% (13.43% on 12.31.16) 3.0 154,129 3,466,702 3,620,831 - - - (197,411) 188,165 - - 168,110 3,461,967 3,630,077 Development bank credit lines Fixed rate / Selic / TJLP + 1.25% (Fixed rate / Selic / TJLP + 0.75% on 12.31.16) 7.43% (7.93% on 12.31.16) 0.8 370,757 400,731 771,488 62,439 - (189,488) (22,127) 19,547 - 20,105 381,303 499,709 881,012 Bonds 7.75% (7.75% on 12.31.16) 7.75% (7.75% on 12.31.16) 0.9 503,364 - 503,364 - - - (19,375) 26,612 - (6,806) 4,140 498,793 502,933 Export credit facility 10.22% (13.68% on 12.31.16) 10.22% (13.68% on 12.31.16) 1.7 57,770 1,850,000 1,907,770 - - - (119,125) 104,598 - - 72,297 1,850,000 1,922,297 Special program asset restructuring Fixed rate / IGPM + 4.90% (Fixed rate / IGPM + 4.90% on 12.31.16) 4.11% (12.09% on 12.31.16) 2.7 1,826 246,098 247,924 - - - (5,806) 4,383 - (2,209) 3,546 248,010 251,556 Other secured debts 8.50% (8.50% on 12.31.16) 8.50% (8.50% on 12.31.16) 1.9 38,920 78,964 117,884 - - (14,986) (5,084) 8,361 - 11 32,331 97,251 129,582 Fiscal incentives 2.40% (2.40% on 12.31.16) 2.40% (2.40% on 12.31.16) 0.5 3,701 - 3,701 17,627 - (13,998) (84) 84 - - 72 - 72 2,412,363 7,488,165 9,900,528 2,623,883 - 437,871 - 11,101 1,987,925 6,655,730 8,643,655 Foreign currency Bonds 4.47% (4.71% on 12.31.16) + e.r. US$, EUR and ARS 4.47% (4.71% on 12.31.16) + e.r. US$, EUR and ARS 6.5 84,189 8,235,880 8,320,069 - - (379,329) (224,620) 197,949 232,407 - 489,229 8,004,433 8,493,662 Export credit facility LIBOR + 1.52% (LIBOR + 2.71% on 12.31.16) + e.r. US$ 2.85% (3.85% on 12.31.16) + e.r. US$ 2.1 1,297,368 3,648,461 4,945,829 3,561,867 - (133,484) (31,444) 42,760 195,536 - 312,219 998,375 1,310,594 Advances for foreign exchange rate contracts (2.39% on 12.31.16) + e.r. US$ (2.39% on 12.31.16) + e.r. US$ - (199,323) (4,741) 347 (9,123) - 212,840 - 212,840 Development bank credit lines UMBNDES + 1.92% (UMBNDES + 2.10% on 12.31.16) + e.r. US$ and other currencies 6.20% (6.24% on 12.31.16) + e.r. US$ and other currencies 0.8 3,142 1,609 4,751 - - (4,063) (232) 222 (77) - 5,883 3,018 8,901 Working capital 16.75% (14.28% on 12.31.16) + e.r. ARS / + e.r US$ 16.75% (14.28% on 12.31.16) + e.r. ARS / + e.r US$ 0.8 415,901 54,065 469,966 697,560 - (513,253) (5,641) 28,860 (30,288) - 236,908 55,820 292,728 Working capital 14.00% + e.r TRY / + e.r OMR 14.00% + e.r TRY / + e.r OMR 2.3 174,533 164,346 338,879 - 389,150 (18,715) (41) 255 (31,770) - 1,975,133 12,104,361 14,079,494 4,259,427 389,150 270,393 356,685 - 1,257,079 9,061,646 10,318,725 4,387,496 19,592,526 23,980,022 6,883,310 389,150 708,264 356,685 11,101 3,245,004 15,717,376 18,962,380 Weighted average maturity in years. Balance arising from business combination with Banvit (note 6.3). (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The main characteristics of loan and financing agreements entered into by the Company were disclosed in note 20 of financial statements for the year ended December 31, 2016. On June 30, 2017, the Company did not have financial covenants clauses related to its loan agreements. Loans and financing maturity schedule The maturity schedule of the loans and financing is as follows: Parent company Consolidated 2017 897,863 1,400,922 2018 4,097,017 5,314,724 2019 6,131,433 6,147,057 2020 1,180,271 1,498,616 2021 86,741 262,905 2022 onwards 4,692,053 9,355,798 17,085,378 23,980,022 Guarantees Parent company Consolidated 12.31.16 12.31.16 Total of loans and financing 17,085,378 15,935,093 23,980,022 18,962,380 Mortgage guarantees 897,822 1,019,568 897,822 1,019,568 Related to FINEM-BNDES 629,075 771,257 629,075 771,257 Related to FNE-BNB 117,884 129,582 117,884 129,582 Related to tax incentives and other 150,863 118,729 150,863 118,729 The Company is the guarantor of a loan obtained by Instituto Sadia de Sustentabilidade from the Bank National Economic and Social Development (“BNDES”). The loan was obtained with the purpose of allowing the implementation of biodigesters in the farms of the outgrowers which take part in the Company´s integration system, targeting the reduction of the emission of Greenhouse Gases. The value of these guarantees on June 30, 2017 totaled R$22,881 (R$28,390 as of December 31, 2016). The Company is the guarantor of loans related to a special program, which aimed the local development of outgrowers in the central region of Brazil. The proceeds of such loans are utilized by the outgrowers to improve farm conditions and will be paid by them in 10 years, taking as collateral the land and equipment acquired by the outgrowers through this program. The guarantee totaled R$122,165 as of June 30, 2017 (R$138,542 as of December 31, 2016). On June 30, 2017, the Company contracted bank guarantees in the amount of R$1,582,251 (R$1,934,547 as of December 31, 2016). These bank guarantees were offered mainly in litigations involving the Company´s use of tax credits. These guarantees have an average cost of 0.96% p.a. (0.90% p.a. as of December 31, 2016). (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Commitments In the normal course of the business, the Company enters into agreements with third parties which are mainly related to the purchases of raw materials, such as corn and soymeal, where the agreed prices can be fixed or to be fixed. The Company enters into other agreements, such as electricity, packaging supplies and manufacturing activities. The amounts of these agreements at the date of these financial statements are set forth below: Parent company Consolidated 2017 4,044,640 4,925,807 2018 1,711,391 1,859,621 2019 419,275 506,717 2020 296,544 299,603 2021 190,516 190,705 2022 onwards 217,154 217,154 6,879,520 7,999,607 TRADE ACCOUNTS PAYABLE Parent company Consolidated 12.31.16 12.31.16 Domestic suppliers Third parties 3,666,299 4,147,917 4,106,644 4,148,132 Related parties 86,836 13,118 15,285 13,118 3,753,135 4,161,035 4,121,929 4,161,250 Foreign suppliers Third parties 500,751 629,891 1,982,194 1,727,542 Related parties 4,523 13,864 41 - 505,274 643,755 1,982,235 1,727,542 (-) Adjustment to present value (46,069) (48,954) 4,215,880 4,758,721 6,054,741 5,839,838 For the six-month period ended June 30, 2017, the average payment period is 90 days (99 days on December 31, 2016). On the suppliers balance as of June, 30, 2017, R$1,165,241 in the parent company and R$1,311,703 in the consolidated (R$1,556,459 in the parent company and consolidated as of December 31, 2016) corresponds to the supply chain finance transactions on which there were no changes in the payment terms and prices negotiated with the suppliers. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The information on accounts payable involving related parties is presented in note 29. The trade accounts payable to related parties refer to transactions with associates UP! in domestic market and with joint venture SATS BRF, in foreign market. SUPPLY CHAIN FINANCE Parent company Consolidated 12.31.16 12.31.16 National suppliers 348,469 1,007,075 365,037 1,007,075 Foreign suppliers 172,554 328,507 176,354 328,507 521,023 1,335,582 541,391 1,335,582 The Company has partnerships with financial institutions that allow the suppliers to anticipate their receivables. The suppliers do have the freedom to choose whether to anticipate or not and, if positive, with which institution. The anticipation allows the suppliers to better manage their cash flow needs. The option given to the supplier does not change substantially the commercial agreements conditions between the Company and the supplier. As such, these transactions are presented in the operational cash flows for the period ended June 30, 2017 and December 31, 2016. On June 30, 2017, the discount rates applied to the supply chain finance transactions agreed between our suppliers and the financial institutions in the internal market were set between 0.86% to 1.17% p.m. (1.08% to 1.33% p.m. on December 31, 2016). On June 30, 2017, the discount rates applied to the supply chain finance transactions agreed between our suppliers and the financial institutions in the external market were set between 0.19% to 0.26% p.a. (0.17% to 0.25% p.m. on December 31, 2016). (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) OTHER FINANCIAL ASSETS AND LIABILITIES Parent company Consolidated 12.31.16 12.31.16 Derivatives designated as cash flow hedges Assets Non-deliverable forward (NDF) 5,910 76,339 5,910 76,339 Currency option contracts 33,566 118,741 33,566 118,741 Deliverable forwards contracts - - - 43 Non-deliverable forward of commodities (NDF) 394 2,397 394 2,397 Corn and soymeal future contracts - BM&FBOVESPA 266 - 266 - 40,136 197,477 40,136 197,520 Liabilities Non-deliverable forward of currency (NDF) (1,789) (1,789) Commodities (soy meal) non-deliverable forward (NDF) (880) (880) Currency option contracts (35,064) (35,064) Deliverable forwards contracts - - - (309) Commodities (corn) non-deliverable forward (NDF) - (560) - (560) Corn and soymeal future contracts - BM&FBOVESPA - (27) - (27) Exchange rate contracts currency (Swap) (162,140) (184,165) (200,460) (222,794) Non derivatives designated as cash flow hedges Assets Non-deliverable forward of currency (NDF) 5,496 - 22,152 46 Currency option contracts 3 - 3 - Commodities (corn) non-deliverable forward (NDF) 96 - 96 - Deliverable forwards contracts - - - 11 Exchange rate contracts currency (Swap) 16,324 438 16,324 438 21,919 438 38,575 495 Liabilities Non-deliverable forward of currency (NDF) (82,481) (83,006) Currency option contracts - - Exchange rate contracts currency (Swap) (218,541) (218,541) Dollar future contracts - BM&FBOVESPA - (5,230) - (5,230) (306,252) (306,777) Current assets 62,055 197,915 78,711 198,015 Current liabilities (506,712) (529,571) The collateral given in the transactions presented above are disclosed in note 8. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) LEASES The Company is lessee in several contracts, which can be classified as operating or finance lease. Operating lease The minimum future payments of non-cancellable operating lease are presented below: Parent company Consolidated 2017 233,469 349,547 2018 161,571 184,267 2019 46,290 54,617 2020 20,081 26,875 2021 14,792 20,494 2022 onwards 54,386 66,367 530,589 702,167 The payments of operating lease agreements recognized as expense during the six-month period ended June 30, 2017 amounted to R$84,847 in the parent company and R$155,450 in the consolidated (R$101,035 in the parent company and R$168,487 in the consolidated during the six-month period ended June 30, 2016). (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Finance lease The Company enters into finance leases mainly for the acquisitions of machinery, equipment, vehicles, software and buildings, presented below: Parent company Consolidated Weighted average interest rate (p.a.) 12.31.16 12.31.16 Cost Machinery and equipment 89,541 113,644 95,377 115,805 Software 61,516 78,692 61,516 78,692 Vehicles - - 477 491 Land - - 1,612 1,662 Buildings 214,176 141,732 216,734 144,446 Facilities 14,492 - 14,566 - 379,725 334,068 390,282 341,096 Accumulated depreciation Machinery and equipment 47.74% (37,876) (38,429) Software 80.00% (63,483) (63,483) Vehicles 20.00% - - (259) Buildings 8.33% (43,956) (44,068) Facilities 6.67% - - (145,315) (146,239) 260,569 188,753 268,588 194,857 The period of depreciation of leased assets corresponds to the lowest of term of the contract and the useful life of the asset, as determined by CVM Deliberation Nº 645/10. The minimum future payments required for these finance leases are segregated as follows, and were recorded in current and non-current liabilities: Parent company Present value of minimum payments Interest Minimum future payments 2017 71,960 9,695 81,655 2018 40,285 17,382 57,667 2019 34,667 16,259 50,926 2020 24,924 12,325 37,249 2021 19,645 8,686 28,331 2022 onwards 83,667 55,779 139,446 275,148 120,126 395,274 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Consolidated Present value of minimum payments Interest Minimum future payments 2017 87,966 15,907 103,873 2018 60,830 29,510 90,340 2019 45,886 23,408 69,294 2020 28,941 15,739 44,680 2021 19,645 8,686 28,331 2022 onwards 83,667 55,779 139,446 326,935 149,029 475,964 The contract terms for both modalities, with respect to renewal, adjustment and purchase option, are according to market practices. In addition, there are no clauses of contingent payments or restrictions on dividends distribution, payments of interest on shareholders’ equity or obtaining debt. In the period ended June 30, 2017, the Company does not have entered in a built to suit agreement. SHARE BASED PAYMENT The rules of the stock options plan granted to executives were disclosed in the financial statements for the year ended December 31, 2016 (note 24) and are unchanged for this period. According to the ordinary meeting of the Board of Directors held on March 30, 2017, were approved the granting of 863,528 stock options. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The breakdown of the outstanding granted options is presented as follows: Date Quantity Grant Price of converted share Grant date Beginning of the year End of the year Options granted Outstanding options Fair value of the option Granting date Updated IPCA Plan I 05.02.13 05.01.14 05.01.18 3,490,201 318,249 11.88 46.86 61.46 04.04.14 04.03.15 04.03.19 1,552,564 530,771 12.56 44.48 55.26 05.02.14 05.01.15 05.01.19 1,610,450 730,584 14.11 47.98 59.21 12.18.14 12.17.15 12.17.19 5,702,714 3,371,529 14.58 63.49 76.33 12,355,929 4,951,133 Plan II 04.26.16 04.30.17 04.30.21 8,724,733 5,225,000 9.21 56.00 58.47 05.31.16 05.31.17 05.31.21 3,351,220 2,759,880 10.97 46.68 48.36 03.30.17 03.30.18 03.31.22 863,528 841,892 9.45 38.43 38.60 12,939,481 8,826,772 25,295,410 13,777,905 Amounts expressed in Brazilian Reais The rollforward of the outstanding granted options for six-month period ended June 30, 2017 is presented as follows: Consolidated Outstanding options as of December 31, 2016 16,506,807 Issued - grant of 2017 March 2017 863,528 Cancelled: Grant of 2017 (21,636) Grant of 2016 (1,374,730) Grant of 2014 (1,500,407) Grant of 2013 (401,736) Grant of 2012 (293,921) Outstanding options as of June 30, 2017 13,777,905 The weighted average exercise prices of the outstanding options conditioned to services is R$59.59 (fifty nine Brazilian Reais and fifty nine cents), and the weighted average of the remaining contractual term is 40 months. The Company records as capital reserve in shareholders’ equity the fair value of the options in the amount of R$257,975 (R$236,208 as of December 31, 2016). During the six-month period ended June 30, 2017 the amount recognized as expense was R$7,099 (R$34,290 as of June 30, 2016). During the six-month period ended June 30, 2017 there have been no exercised any stock option by the Company’s executives. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) PENSION AND OTHER POST-EMPLOYMENT PLANS Pension plans The Company offers pension and other post-employment plans to the employees. The characteristics of such benefits were disclosed in the annual financial statements for the year ended December 31, 2016 (note 26) and have not been changed during this period. The actuarial liabilities are presented below: Parent company Consolidated Liabilities Liabilities 12.31.16 12.31.16 Medical assistance 118,448 112,320 118,582 112,320 F.G.T.S. Penalty 131,995 137,190 173,565 137,190 Award for length of service 50,992 52,018 55,632 52,018 Other 27,786 28,563 30,430 28,563 329,221 330,091 378,209 330,091 Current 72,340 76,707 76,707 76,707 Non-current 256,881 253,384 301,502 253,384 FGTS – Government Severance Indemnity Fund for Employees The Company estimated costs for the year 2017, according to an appraisal report prepared in 2016 by an actuarial expert and recorded in statement of income for the period in counterpart to comprehensive income an expense of R$13,052 (expense of R$11,415 on June 30, 2016) in the parent company and consolidated. PROVISION FOR TAX, CIVIL AND LABOR RISKS The Company and its subsidiaries are involved in certain legal proceedings arising from the normal course of business, which include civil , administrative, tax, social security and labor claims. The Company classifies the risk of unfavorable decisions in the legal proceedings as “probable”, “possible” or “remote”. The provisions recorded relating to such proceedings is determined by the Company’s management, based on legal advice and reasonably reflect the estimated probable losses. Additionally, labor provision is based on past history of payments as disclosed in the annual statements of the year ended December 31, 2016 (note 27.1.2). The Company’s management believes that its provision for tax, civil and labor risks, accounted for according to CVM Deliberation Nº 594/09 is sufficient to cover estimated losses related to its legal proceedings, as presented below: (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Contingencies for probable losses The rollforward of the provisions for tax, civil and labor risks is summarized below: Parent company Tax Labor Civil, commercial and other Contingent liabilities Total Beginning balance 256,461 434,397 117,325 496,034 1,304,217 Additions 4,404 236,442 39,745 - 280,591 Reversals (3,796) (53,244) (6,309) (1,720) Payments (7,810) (147,460) (16,824) - Exchange rate variation 10,207 41,766 106,611 - 158,584 Ending balance 259,466 511,901 240,548 494,314 1,506,229 Current 321,286 Non-current 1,184,943 Consolidated Tax Labor Civil, commercial and other Contingent liabilities Total Beginning balance 281,715 479,742 122,504 499,910 1,383,871 Additions 13,179 279,086 46,084 - 338,349 Business combination - 1,754 - - 1,754 Reversals (13,121) (78,886) (13,005) (5,318) Payments (7,810) (151,042) (16,824) - Price index update 10,208 42,170 106,617 - 158,995 Exchange rate variation (736) (372) (105) (3) Ending balance 283,435 572,452 245,271 494,589 1,595,747 Current 323,096 Non-current 1,272,651 (1 ) Balance arising from business combination with Banvit (note 6.3). Contingencies classified as a risk of possible loss The Company is involved in other tax, civil, labor and social security contingencies, for which losses have been assessed as possible by management with the support from legal counsel and therefore no provision was recorded. On June 30, 2017 the total amount of the possible contingencies was R$13,602,097 (R$13,667,857 as of December 31, 2016), of which R$494,589 (R$499,910 as of December 31, 2016) was recorded at fair value as a result of business combinations with Sadia, Avex and Dánica group, according to the requirements of paragraph 23 of CVM Deliberation Nº 665/11. The main natures of these contingencies were properly disclosed in the annual statements for the year ended December 31, 2016 (note 27.2). (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) SHAREHOLDERS’ EQUITY Capital stock On June 30, 2017, the capital subscribed and paid by the Company is R$12,553,418, which is composed of 812,473,246 book-entry shares of common stock without par value. The value of the capital stock is net of the public offering expenses of R$92,947. Breakdown of capital stock by nature Consolidated 12.31.16 Common shares 812,473,246 812,473,246 Treasury shares (13,468,001) Outstanding shares 799,005,245 799,005,245 Rollforward of outstanding shares Consolidated Quantity of outstanding of shares 12.31.16 Shares at the beggining of the period 799,005,245 809,972,245 Purchase of treasury shares - (11,107,600) Sale of treasury shares - 140,600 Shares at the end of the period 799,005,245 799,005,245 Treasury shares The Company has 13,468,001 shares in treasury, with an average cost of R$53.60 (fifty three Brazilian Reais and sixty cents) per share, with a market value corresponding to R$527,946. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) EARNINGS PER SHARE Parent company 06.30.16 Basic numerator Net (loss) profit for the period attributable to controlling shareholders 69,668 Basic denominator Common shares 812,473,246 812,473,246 Weighted average number of outstanding shares - basic (except treasury shares) 799,005,245 804,853,116 Net (loss) earnings per share basic - R$ 0.08656 Diluted numerator Net (loss) profit for the period attributable to controlling shareholders 69,668 Diluted denominator Weighted average number of outstanding shares - basic (except treasury shares) 799,005,245 804,853,116 Number of potential shares (stock options) - 14,180 Weighted average number of outstanding shares - diluted 799,005,245 804,867,296 Net (loss) earnings per share diluted - R$ 0.08656 Diluted results is calculated considering the numbers of dilutive potential ordinary shares (stock options). However, due to loss disclosed for the period ended June 30, 2017, the numbers of dilutive potential ordinary shares (stock options) has antidilutive effect and therefore was not considered in the calculation of loss per share diluted. RELATED PARTIES – PARENT COMPANY As part of the Company’s operations, rights and obligations arise between related parties, resulting from transactions of purchase and sale of products, loans agreed on normal conditions of market for similar transactions, based on contracts. All the relationships between the Company and its subsidiaries were disclosed irrespective of the existence or not of transactions between these parties. All the transactions and balances among the companies were eliminated in the consolidation and refer to commercial and/or financial transactions. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Transactions and balances The balances of the transactions with the related parties are as follow: Accounts receivable Dividends and interest on the shareholders' equity receivable Loan contracts Trade accounts payable Advance for future capital increase Other rights Other obligations 12.31.16 12.31.16 12.31.16 12.31.16 12.31.16 12.31.16 Al-Wafi Food Products Factory LLC - 31 31 (281) Avex S.A. 81,604 51,812 - 25,468 25,468 - - BFF International Ltd. - 1,804 1,777 - - BRF Al Yasra - 163 (3,279) BRF Energia S.A. - 1,205 - BRF Foods GmbH 350 148,947 - (51) - - 233 - - BRF Foods GmbH - Branch - 386 - - BRF Foods LLC - 376 342 - - BRF Global GmbH 6,674,598 6,823,021 - - - 97,773 (13,436) - - - (1) (4,702,753) BRF GmbH - (14) - - - (1,171) BRF Hong Kong 351 - Campo Austral 16,933 - Federal Foods - (72) FFM Further - 70 - - - Highline International Ltd. - (5,944) - K&S Alimentos S.A. - - 7,026 7,026 - 8 - - - One Foods Holdings - 2,184 - - - Perdigão International Ltd. - (29,429) - 301 (1) (991,477) PSA Laboratório Veterinário Ltda. - - 1,344 1,344 - Quickfood S.A. 56,011 23,661 - (251) - - - (377) Sadia Alimentos S.A. 16,665 14,910 - (112) - Sadia Chile S.A. 31,609 35,484 - Sadia Uruguay S.A. 6,098 10,552 - SHB com. e ind. de alim. S.A 536,426 - 19,697 - - TBQ Foods GMBH - 1 - - - UP! Alimentos Ltda. 1,233 1,098 - 7,448 - - (13,118) - 3,477 3,410 - - VIP S.A. Empreendimentos e Partic. Imob. - - 1,050 1,050 - Wellax Foods Logistics C.P.A.S.U. Lda. - 174 371 - - Corall Consultoria LTDA. - (496) Instituto de Desenvolvimento Gerencial S.A. - (54) Edavila Consultoria Empresarial Eireli - (40) Total 7,421,878 7,109,485 9,420 16,868 62,400 (26,982) 1,205 53,676 32,096 (5,700,000) The amount corresponds to advances for future export pre-payment. Other information about PPE’s are disclosed in note 4.2.2.a. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Revenue Financial results, net Purchases 06.30.16 06.30.16 06.30.16 Al-Wafi Foods - 42,155 - Avex S.A. 29,528 21,061 - - - BRF Energia S.A. - BRF Foods GmbH 2,748 6,642 - BRF Global GmbH 2,862,018 5,666,363 (4,452) - (61) BRF Hong Kong 351 - Campo Austral 16,923 - Perdigão International Ltd. - - (32,441) - - Quickfood S.A. 32,159 19,672 - - (766) Sadia Alimentos S.A. 1,754 1,806 - Sadia Chile S.A. 63,679 74,181 - Sadia Uruguay S.A. 6,276 6,613 - SHB com. e ind. de alim. S.A 1,793,989 - UP! Alimentos Ltda. 7,234 6,779 - - (95,180) Corall Consultoria LTDA. - (874) Hortigil Hortifruti S.A. - 3,467 - Instituto de Desenvolvimento Gerencial S.A. - (3,849) Edavila Consultoria Empresarial Eireli - Total 4,816,659 5,848,739 (36,893) (100,730) Entity on which BRF has no equity interest, but have relationship with the Board of Directors, and provided services to the Company related international marketing and innovation. Entities are no longer related parties, because Board of Director member has no more relationship with them. All companies presented in note 1.1 are controlled by BRF, except for UP! Alimentos, PP-BIO, PR-SAD and SATS BRF which are associates or joint ventures. The Company also recorded a liability in the amount of R$4,957 (R$6,150 as of December 31, 2016) related to the fair value of the guarantees offered to BNDES concerning a loan made by Instituto Sadia de Sustentabilidade. Due to the acquisition of biodigesters from Instituto Sadia de Sustentabilidade, as of June 30, 2017 the Company recorded a payable to this entity of R$17,924 included in other liabilities (R$22,239 as of December 31, 2016). (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The Company entered into loans agreement with its subsidiaries. Below is a summary of the balances and rates charged for the transactions at the balance sheet date: Counterparty Balance Interest rate (p.a.) Creditor Debtor Currency BRF GmbH BRF Foods GmbH US$ 596,350 1.6% BRF GmbH Federal Foods Qatar US$ 549,198 2.5% BRF GmbH Al Wafi Al Takamol US$ 292,870 1.1% BRF GmbH BRF Global GmbH EUR 286,410 1.1% BRF Global GmbH BFF International Ltd. US$ 248,815 1.9% Sadia International Ltd. Wellax Food Logistics US$ 190,187 1.5% BRF GmbH BRF Invicta GBP 161,251 3.0% Perdigão International Ltd. BRF Global GmbH US$ 151,847 3.2% BRF GmbH Federal Foods US$ 104,837 1.1% BRF GmbH BRF Holland B.V. EUR 89,220 3.0% BRF GmbH Sadia Overseas Ltd. US$ 83,060 3.6% BRF GmbH BRF Foods LLC US$ 68,881 2.3% BRF Holland B.V. BRF B.V. (NL) EUR 45,814 3.0% Perdigão International Ltd. BRF S.A US$ 32,069 1.4% BRF GmbH BRF Hong Kong US$ 10,050 3.6% BRF GmbH AL Wafi US$ 9,864 1.2% BRF Foods GmbH One Foods Holdings US$ 6,626 2.7% Perdigão International Ltd. BRF Foods LLC US$ 4,073 1.0% BRF Holland B.V. BRF Wrexam GBP 2,444 3.0% BRF Invicta Food BRF Invicta GBP 2,155 0.7% Wellax Food Logistics BRF Foods LLC US$ 2,130 7.0% Campo Austral S.A. Buenos Aires Fortune S.A. ARS 972 20.0% BRF GmbH BRF Austria Gmbh US$ 771 4.0% Eclipse Holding Cooperatief Eclipse LATAM Holdings EUR 284 20.0% Campo Austral S.A. Itega ARS 10 20.0% Other Related Parties The Company leased properties owned by Fundação Attilio Francisco Xavier (“FAF”) and in the six-month period ended June 30, 2017, the total amount paid as rent was R$7,678 (R$7,276 during the six-month period ended June 30, 2016). The rent value was set based on market conditions. Granted guarantees All granted guarantees on behalf of related parties were disclosed in note 19.2. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Management remuneration The management key personnel include the directors and officers, members of the executive committee and the head of internal audit. The total remuneration and benefits paid to these professionals are demonstrated below: Consolidated 06.30.16 Salary and profit sharing 14,170 14,166 Short term benefits 117 275 Private pension 281 360 Post-employment benefits 49 92 Termination benefits 2,263 1,909 Share based payment 8,773 7,460 25,653 24,262 Comprises: Medical assistance, educational expenses and others. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) NET SALES Parent company Consolidated 06.30.16 06.30.16 Gross sales Brazil 9,186,866 8,835,271 9,182,774 8,835,065 Europe 1,270,860 1,325,599 1,962,871 2,119,010 One Foods 1,888,305 2,701,016 3,254,746 3,534,575 Africa 251,615 368,111 245,954 378,888 Asia 1,554,403 1,750,467 2,057,870 2,374,618 LATAM 380,768 298,676 1,257,232 1,132,819 Other segments 372,999 531,029 659,738 769,225 14,905,816 15,810,169 18,621,185 19,144,200 Sales deductions Brazil (1,728,743) (1,728,710) Europe (20,683) (141,734) One Foods (28,883) (350,831) Africa (4,246) (3,576) Asia (43,926) (42,406) LATAM (1,709) (184,294) Other segments (51,822) (57,751) (1,880,012) (2,509,302) Net sales Brazil 7,193,303 7,106,528 7,187,802 7,106,355 Europe 1,247,079 1,304,916 1,811,514 1,977,276 One Foods 1,729,744 2,672,133 2,893,693 3,183,744 Africa 246,794 363,865 232,097 375,312 Asia 1,536,388 1,706,541 2,032,608 2,332,212 LATAM 374,584 296,967 1,067,092 948,525 Other segments 323,213 479,207 611,267 711,474 12,651,105 13,930,157 15,836,073 16,634,898 RESEARCH AND DEVELOPMENT COSTS Consist of expenditures on internal research and development of new products which are recognized when incurred. The expenditures amounted to R$19,416 for the six-month ended June 30, 2017 (R$23,216 during the six-month period ended June 30, 2016). (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) OTHER OPERATING INCOME (EXPENSES), NET Parent company Consolidated 06.30.16 06.30.16 Income Recovery of expenses 59,321 31,619 59,546 34,278 Scrap sales 4,906 5,658 7,171 7,023 Provision reversal 6,733 14,006 6,733 14,411 Gain on step business combination - - - 58,812 Other 10,837 18,297 20,881 21,358 81,797 69,580 94,331 135,882 Expenses Provision for civil, labor and tax risks (50,745) (48,147) Extraordinary expenses -Weak Flesh Operation - - Idleness costs (17,386) (30,622) Other employees benefits (31,050) (31,686) Transaction with Lactalis - - Insurance claims costs (17,022) (16,959) Stock options plan (16,493) (16,493) Allowance for doubtful accounts (1,860) (1,854) Net loss on the disposals of property, plant and equipment (9,885) (8,413) Other (36,496) (49,835) (180,937) (204,009) (111,357) (68,127) Related to the Weak Flesh Operation. Idleness cost includes depreciation charge R$17,428 (R$6,939 during the six-month period ended June 30, 2016) in the parent company and R$19,738 (R$7,554 during the six-month period ended June 30, 2016) in the consolidated. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) FINANCIAL INCOME (EXPENSES), NET Parent company Consolidated 06.30.16 06.30.16 Financial income Exchange rate variation on net assets of foreign subsidiaries - - 194,176 - Interest on cash and cash equivalents 130,424 70,812 145,898 109,020 Interest on assets 92,264 156,945 95,496 160,602 Exchange rate variation on other liabilities - 516,229 89,585 - Interests on financial assets classified as Held to maturity 33,839 41,940 33,839 41,940 Held for trading 11,347 15,687 11,600 22,577 Available for sale - - 7,468 - Financial income on accounts payable 1,733 - 2,784 - Exchange rate variation on marketable securities 75,801 - - - Exchange rate variation on loans and financing - 1,454,940 - 1,453,310 345,408 2,256,553 580,846 1,787,449 Financial expenses Interest on loans and financing (458,972) (546,582) Exchange rate variation on other assets (135,262) (96,104) Interest on liabilities (119,167) (124,369) Exchange rate variation on loans and financing - - Adjustment to present value (159,894) (159,715) Losses on derivative transactions, net (1,009,654) (996,217) Exchange rate variation on marketable securities - (1,185) (34,942) Exchange rate variation on other liabilities - - (98,448) Exchange rate variation on net assets of foreign subsidiaries - - - (634,228) Financial expenses on accounts payable - (79,592) - (79,592) Interest expenses on loans to related parties (36,893) - - Others (77,082) (125,234) (2,077,701) (2,895,431) 178,852 (1,107,982) Refers to gains and losses on translation of assets and liabilities reported by the Company’s subsidiaries whose functional currency is Real. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) STATEMENT OF INCOME BY NATURE The Company has chosen to disclose its statement of income by function and thus presents below the details by nature: Parent company Consolidated 06.30.16 06.30.16 Costs of sales Costs of goods 7,490,262 7,510,940 8,898,965 9,129,293 Depreciation 556,352 576,424 712,951 622,805 Amortization 2,289 1,869 4,633 2,963 Salaries and employees benefits 1,442,198 1,616,892 1,957,797 1,796,068 Others 783,855 1,020,544 1,166,117 1,134,786 10,274,956 10,726,669 12,740,463 12,685,915 Sales expenses Depreciation 30,019 28,691 32,029 30,797 Amortization 4,386 3,831 14,482 7,860 Salaries and employees benefits 432,068 422,008 591,122 578,294 Indirect and direct logistics expenses 616,771 845,427 1,055,943 1,088,561 Others 382,341 529,082 514,327 732,208 1,465,585 1,829,039 2,207,903 2,437,720 Administrative expenses Depreciation 8,653 6,317 12,110 10,524 Amortization 46,761 49,039 107,463 91,255 Salaries and employees benefits 47,620 57,837 131,253 128,498 Fees 10,460 14,783 13,478 14,850 Others 5,755 16,143 13,580 30,933 119,249 144,119 277,884 276,060 Other operating expenses Depreciation 17,428 6,939 19,738 7,554 Others 474,275 173,998 520,707 196,455 491,703 180,937 540,445 204,009 The breakdown of other operating expenses is disclosed in note 32. NEW ACCOUNTING STANDARDS AND PRONOUNCEMENTS RECENTLY ADOPTED AND NOT YET ADOPTED During the six-month period ended June 30, 2017, the Company has not been required to adopted new accounting standards and pronouncements. Therefore, it is necessary to read this interim financial statement in conjunction with the financial statements for the year ended December 31, 2016 in order to obtain the details of recently adopted or not yet adopted accounting pronouncements. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) SUBSEQUENT EVENTS Acquisition of equity interest - Banvit Bandirma Vitaminli Yem Sanayii A.Ş. During July and August, 2017, the mandatory tender offer is being executed for the acquisition of the minority interest in Banvit Bandirma Vitaminli Yem Sanayii A.Ş. ("Banvit") (note 6.3). Until the present moment, 10.88% of the total shares have been acquired, resulting into a total participation of 90.36%. The offer will be finished by August 11, 2017. Disposal of treasury shares On August 10, 2017, the Board of Directors authorized the Company to dispose shares held in treasury in order to strengthen its cash balances, reduce its leverage, and also to comply with the articles 7º and 9º of CVM Deliberation Nº 567/2015. In addition, the Board of Directors authorized the Company to enter into Total Return Swap, with first-line financial institutions, in amounts equivalent to the disposed shares. Theinstruments will mature of up to 18 months, having no possibility to be renewed. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS The consolidated financial statements were approved by the Board of Directors on August 10, 2017. BOARD OF DIRECTORS Chairman (Independent) Abilio dos Santos Diniz Vice-Chairman (Non-independent) Independent Member Independent Member Non-independent member Independent Member Independent Member Independent Member Independent Member Non-independent member Francisco Petros O. L. Papathanasiadis Walter Fontana Filho Luiz Fernando Furlan José Carlos Reis de M. Neto Flávia Buarque de Almeida José Aurélio Drummond Júnior Marcos Guimarães Grasso Carlos da C. Parcias Júnior Walter Malieni Júnior FISCAL COUNCIL Chairman Attílio Guaspari Effective Member Marcus Vinicius D. Severini Effective Member Antônio Carlos Rovai AUDIT COMITTEE Coordinator (Non-independent) Francisco Petros O. L. Papathanasiadis Independent Member Walter Fontana Filho Non-independent member Walter Malieni Júnior External Member and Financial Specialist External Member Fernando Maida Dall`Acqua Sérgio Ricardo Silva Rosa (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) BOARD OF EXECUTIVE OFFICERS Chief Executive Officer Global / Vice President of Finance, and Investor Relations Pedro de Andrade Faria Vice President of Operations Hélio Rubens M. dos Santos Júnior Vice President of Corporate Integrity José Roberto Pernomian Rodrigues Vice President of Management and Information Andelaney Carvalho dos Santos Vice President of Supply Chain Vice President Brazil Leonardo Almeida Byrro Alexandre Moreira Martins de Almeida The members of the Board of Executive Officers were elected in Board of Directors Meeting held on June 29, 2017. On August 02, 2018, the then Vice President of Corporate Integrity José Roberto Pernomian Rodrigues submitted his resignation. Marcos Roberto Badollato Controller CRC 1SP219369/O-4 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. BREAKDOWN OF THE CAPITAL BY OWNER (NOT REVIEWED) The shareholding position of the largest shareholders, management, members of the Board of Directors and Audit Committee of the Company is presented below: 12.31.16 Shareholders Quantity % Quantity % Major shareholders Fundação Petrobras de Seguridade Social - Petros 92,716,266 11.41 92,761,499 11.42 Caixa de Previd. dos Func. Do Banco do Brasil 86,691,252 10.67 86,628,752 10.66 Tarpon 68,417,842 8.42 95,984,835 11.81 GIC Private Limited 51,913,800 6.39 40,690,360 5.01 Management Board of Directors 41,338,220 5.09 37,348,439 4.60 Executives 144,546 0.02 50,252 0.01 Treasury shares 13,468,001 1.66 13,468,001 1.66 Other 457,783,319 56.34 445,541,108 54.83 812,473,246 100.00 812,473,246 100.00 The pension funds are controlled by employees that participate in the respective companies. The shareholding position of the controlling shareholders that belong to the voting agreement and/or holders of more than 5% of the voting stock are presented below: 12.31.16 Shareholders Quantity % Quantity % Fundação Petrobras de Seguridade Social - Petros 92,716,266 11.41 92,761,499 11.42 Caixa de Previd. dos Func. Do Banco do Brasil 86,691,252 10.67 86,628,752 10.66 Tarpon 68,417,842 8.42 95,984,835 11.81 GIC Private Limited 51,913,800 6.39 40,690,360 5.01 299,739,160 36.89 316,065,446 38.90 Other 512,734,086 63.11 496,407,800 61.10 812,473,246 100.00 812,473,246 100.00 The pension funds are controlled by employees that participate in the respective companies. The Company is bound to arbitration in the Market Arbitration Chamber, as established by the arbitration clause in the by-laws. A free translation from Portuguese into English of Independent Auditor’s Report on Review of Quarterly Financial Information Report on Review of Interim Financial Information To the Board of Directors and Shareholders of BRF S.A. Itajaí - SC Introduction We have reviewed the accompanying individual and consolidated interim financial information of BRF S.A. (“Company”) contained in the Quarterly Information Form - ITR for the quarter ended June 30, 2017, which comprises the statement of financial position as of June 30, 2017 and the respective statements of profit or loss and comprehensive income (loss) for the three and six-month periods then ended and changes in equity and cash flows for the six-month period then ended, including the explanatory notes. The Company's management is responsible for the preparation of this interim financial information in accordance with Technical Pronouncement CPC 21 (R1) – Interim Financial Reporting and IAS 34 – Interim Financial Reporting, issued by the International Accounting Standards Board – IASB, as well as for the presentation of this information in accordance with standards issued by the Brazilian Securities and Exchange Commission, applicable to the preparation of Quarterly Information - ITR. Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review in accordance with the Brazilian and International standards on review engagements of interim financial information (NBC TR 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim financial information consists of making inquiries, primarily of persons responsible for the financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with the audit standards and, consequently, does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying individual and consolidated interim financial information included in the Quarterly Information referred to above has not been prepared, in all material respects, in accordance with CPC 21 (R1) and IAS 34, issued by IASB, applicable to the preparation of Quarterly Information - ITR, and presented in accordance with the standards issued by the Brazilian Securities and Exchange Commission. Emphasis of matter We draw attention to explanatory note 1.2 to the interim financial information, which discloses information about the events, the measures taken by the Company and the potential consequences in the scope of the operation named Carne Fraca . Our conclusion is unmodified in respect to this matter. Other matters Statements of Value Added The individual and consolidated interim financial information, related to statements of value added for the six-month period ended June 30, 2017, prepared under the responsibility of the Company's management, presented as supplementary information for the purposes of IAS 34, were submitted to the review procedures followed together with the review of the Quarterly Information – ITR of the Company. In order to form our conclusion, we evaluated whether these statements are reconciled to the interim financial information and to the accounting records, as applicable, and whether their form and content are in accordance with the criteria set on Technical Pronouncement CPC 09 - Statement of Value Added. Based on our review, nothing has come to our attention that causes us to believe that it has not been prepared, in all material respects, consistent with the individual and consolidated interim financial information taken as a whole. A free translation from Portuguese into English of Independent Auditor’s Report on Review of Quarterly Financial Information Corresponding values The individual and consolidated corresponding values comprising the statement of financial position for the year ended December 31, 2016 were previously audited by other independent auditors who issued an unmodified audit report on February 23, 2017 and the statements of profit and loss and comprehensive income (loss) for the three and six-month period ended June 30, 2016 and changes in shareholders’ equity and cash flows for the six-month period ended June 30, 2016 were reviewed by other independent auditors who issued an unqualified review report on July 28, 2016. The individual and consolidated corresponding values comprising the statements of added-value for the six-month period ended June 30, 2016, were submitted to the same review procedures by those independent auditors and, based on their review, those independent auditors issued a report stating that nothing has come to their attention that causes them to believe that the statement of the added-value has not been prepared, in all material respects, consistent with the individual and consolidated interim financial information taken as a whole. São Paulo, August 10, 2017 KPMG Auditores Independentes CRC 2SP014428/O-6 Original report in Portuguese signed by Guilherme Nunes Accountant CRC 1SP195631/O-1 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. OPINION OF THE AUDIT COMMITTEE The Audit Committee of BRF S.A., in fulfilling its statutory and legal duties, reviewed: (i) the quarterly financial information (parent company and consolidated) for the six-month period ended on June 30, 2017; (ii) the Management Report; and (iii) opinion report issued by KPMG Auditores Independentes. Based on the documents reviewed and on the explanations provided, the members of the Audit Committee, undersigned, issued an opinion for the approval of the financial information identified above. São Paulo, August 10, 2017. Francisco Petros O. L. Papathanasiadis Coordinator (Non-independent) Walter Fontana Filho Independent Member Walter Malieni Júnior Non-independent member Fernando Maida Dall`Acqua External Member and Financial Specialist Sérgio Ricardo Silva Rosa External Member (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2017 – BRF S.A. STATEMENT OF EXECUTIVE BOARD ON THE QUARTELY FINANCIAL INFORMATION AND INDEPENDENT AUDITOR’S REPORT ON REVIEW OF INTERIM FINANCIAL INFORMATION In compliance with the dispositions of sections V and VI of article 25 of CVM Instruction No. 480/09, the executive board of BRF S.A., states: (i) reviewed , discussed and agreed with the Company's quarterly financial information for the six-month period ended on June 30, 2017, and (ii) reviewed, discussed and agreed with conclusions expressed in the review report issued by KPMG Auditores Independentes for the Company's quarterly financial information for the six-month period ended on June 30, 2017. São Paulo, August 10, 2017. Pedro de Andrade Faria Chief Executive Officer Global / Vice President of Finance and Investor Relations Hélio Rubens Mendes dos Santos Junior Vice President of Operations José Roberto Pernomian Rodrigues Vice President of Corporate Integrity Andelaney Carvalho dos Santos Vice President of Management and Information Leonardo Almeida Byrro Vice President of Supply Chain Alexandre Moreira Martins de Almeida Vice President Brazil The members of the Board of Executive Officers were elected in Board of Directors Meeting held on June 29, 2017. On August 02, 2018, the then Vice President of Corporate Integrity José Roberto Pernomian Rodrigues submitted his resignation.
